Name: 2013/740/EU: Commission Implementing Decision of 7Ã November 2013 adopting a seventh updated list of sites of Community importance for the Atlantic biogeographical region (notified under document C(2013) 7357)
 Type: Decision_IMPL
 Subject Matter: natural environment;  regions and regional policy;  environmental policy
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 350/201 COMMISSION IMPLEMENTING DECISION of 7 November 2013 adopting a seventh updated list of sites of Community importance for the Atlantic biogeographical region (notified under document C(2013) 7357) (2013/740/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Atlantic biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of Ireland, the Netherlands and the United Kingdom, and parts of the Union territories of Belgium, Denmark, Germany, Spain, France and Portugal as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first six updated lists of sites of Community importance for the Atlantic biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2004/813/EC (2), 2008/23/EC (3), 2009/96/EC (4), 2010/43/EU (5), 2011/63/EU (6), and Implementing Decisions 2012/13/EU (7) and 2013/26/EU (8). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Atlantic biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Atlantic biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Atlantic biogeographical region is necessary in order to include additional sites that have been proposed since 2011 by Member States as sites of Community importance for the Atlantic biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For those additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Atlantic biogeographical region is necessary in order to reflect any changes in site-related information submitted by Member States following the adoption of the initial and the first six updated Union lists. In that sense, this updated list of sites of Community importance for the Atlantic biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Atlantic biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Atlantic biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between March 2002 and February 2013 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site. Since 2012, that information was supplied in the format established by Commission Implementing Decision 2011/484/EU (9). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Atlantic biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2013/26/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The seventh updated list of sites of Community importance for the Atlantic biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2013/26/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 November 2013. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 387, 29.12.2004, p. 1. (3) OJ L 12, 15.1.2008, p. 1. (4) OJ L 43, 13.2.2009, p. 466. (5) OJ L 30, 2.2.2010, p. 43. (6) OJ L 33, 8.2.2011, p. 52. (7) OJ L 11, 13.1.2012, p. 1. (8) OJ L 24, 26.1.2013, p. 379. (9) OJ L 198, 30.7.2011, p. 39. ANNEX Seventh updated list of sites of Community importance for the Atlantic biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Belgium, Denmark, Germany, Ireland, Spain, France, Netherlands, Portugal and the United-Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BE1000001 La ForÃ ªt de Soignes avec lisiÃ ¨res et domaines boisÃ ©s avoisinants et la VallÃ ©e de la Woluwe. Complexe ForÃ ªt de Soignes - VallÃ ©e de la Woluwe * 2 076 4,4306 50,7833 BE1000002 Zones boisÃ ©es et ouvertes au sud de la RÃ ©gion bruxelloise. Complexe Verrewinkel - Kinsendael * 139,8 4,3549 50,7879 BE1000003 Les zones boisÃ ©es et les zones humides de la VallÃ ©e du Molenbeek au nord-ouest de la RÃ ©gion bruxelloise. Complexe Laerbeek-Dieleghem-Poelbos - Marais de Jette-Ganshoren * 117,2 4,3055 50,8825 BE2100015 Kalmthoutse Heide 2 064 4,4167 51,4000 BE2100016 Klein en Groot Schietveld * 2 288 4,5833 51,3667 BE2100017 Bos- en heidegebieden ten oosten van Antwerpen * 5 240 4,7444 51,2667 BE2100019 Het Blak, Kievitsheide, Ekstergoor en nabijgelegen Kamsalamanderhabitats * 697 4,8000 51,3333 BE2100020 Heesbossen, Vallei van Marke en Merkske en Ringven met valleigronden langs de Heerlese Loop * 678 4,7444 51,3694 BE2100024 Vennen, heiden en moerassen rond Turnhout * 3 627 4,9667 51,3667 BE2100026 Valleigebied van de Kleine Nete met brongebieden, moerassen en heiden * 4 884 5,0833 51,2500 BE2100040 Bovenloop van de Grote Nete met Zammelsbroek, Langdonken en Goor. * 4 307 5,1833 51,1611 BE2100045 Historische fortengordels van Antwerpen als vleermuizenhabitat. * 359 4,4833 51,2167 BE2200028 De Maten * 536 5,4500 50,9500 BE2200029 Vallei- en brongebied van de Zwarte Beek, Bolisserbeek en Dommel met heide en vengebieden. * 8 306 5,3333 51,1167 BE2200030 Mangelbeek en heide- en vengebieden tussen Houthalen en Gruitrode * 3 768 5,4333 51,0500 BE2200031 Valleien van de Laambeek, Zonderikbeek, Slangebeek en Roosterbeek met vijvergebieden. * 3 627 5,3000 50,9833 BE2200032 Hageven met Dommelvallei, Beverbeekse Heide, Warmbeek en Wateringen * 1 980 5,5000 51,2833 BE2200033 Abeek met aangrenzende moerasgebieden * 2 523 5,7000 51,1750 BE2200034 Itterbeek met Brand, Jagersborg en Schootsheide en Bergerven * 1 869 5,7306 51,1000 BE2200035 Mechelse Heide en vallei van de Ziepbeek * 3 741 5,6333 50,9500 BE2200036 Plateau van Caestert met hellingbossen en mergelgrotten. * 132 5,6833 50,8139 BE2200037 Uiterwaarden langs de Limburgse Maas met Vijverbroek * 778 5,7667 51,0333 BE2200038 Bossen en kalkgraslanden van Haspengouw * 2 604 5,2667 50,8167 BE2200041 Jekervallei en bovenloop van de Demervallei * 633 5,5167 50,8500 BE2200042 Overgang Kempen-Haspengouw * 689 5,5667 50,9097 BE2200043 Bosbeekvallei en aangrenzende bos- en heidegebieden te As-Opglabbeek-Maaseik * 573 5,6167 51,0583 BE2300005 Bossen en heiden van zandig Vlaanderen: oostelijk deel * 3 377 3,4500 51,1500 BE2300006 Schelde- en DurmeÃ «stuarium van de Nederlandse grens tot Gent * 8 957 4,1919 51,1531 BE2300007 Bossen van de Vlaamse Ardennen en andere Zuidvlaamse bossen. * 5 548 3,7500 50,7917 BE2300044 Bossen van het zuidoosten van de Zandleemstreek * 1 793 4,2500 50,9583 BE2400008 ZoniÃ «nwoud * 2 761 4,4167 50,7500 BE2400009 Hallerbos en nabije boscomplexen met brongebieden en heiden * 1 832 4,2833 50,7083 BE2400010 Valleigebied tussen Melsbroek, Kampenhout, Kortemberg en Veltem. * 1 445 4,5833 50,9167 BE2400011 Valleien van de Dijle, Laan en IJse met aangrenzende bos- en moerasgebieden * 4 068 4,6833 50,8083 BE2400012 Valleien van de Winge en de Motte met valleihellingen. * 2 244 4,8667 50,9333 BE2400014 Demervallei * 4 910 4,9833 51,0028 BE2500001 Duingebieden inclusief Ijzermonding en Zwin. * 3 782 2,8681 51,1950 BE2500002 Polders * 1 866 3,1003 51,2417 BE2500003 Westvlaams Heuvelland * 1 878 2,7667 50,7750 BE2500004 Bossen, heiden en valleigebieden van zandig Vlaanderen: westelijk deel * 3 064 3,3200 51,1000 BE31001B0 Affluents brabanÃ §ons de la Senne (Braine-lAlleud; Braine-le-ChÃ ¢teau; Ittre; Tubize) * 707,6631 4,3019 50,6964 BE31002B0 VallÃ ©es de lArgentine et de la Lasne (La Hulpe; Lasne; Rixensart; Waterloo) * 669,8601 4,4608 50,7289 BE31003C0 VallÃ ©e de la Lasne (Rixensart; Wavre) * 432,3222 4,5489 50,7217 BE31004C0 VallÃ ©e de la Dyle en aval dArchennes (Grez-Doiceau) * 139,0314 4,6461 50,7792 BE31005B0 VallÃ ©e de la Nethen (Beauvechain; Grez-Doiceau) * 176,5073 4,7047 50,7889 BE31006B0 VallÃ ©e de la Dyle Ã Ottignies (Ottignies-Louvain-la-Neuve; Wavre) * 303,153 4,6028 50,6783 BE31007B0 VallÃ ©e du Train (Chaumont-Gistoux) * 495,6909 4,7036 50,6958 BE31009B0 CarriÃ ¨res souterraines dOrp-Jauche (Orp-Jauche) 14,2951 1,6 4,9436 50,6683 BE31010B0 Sources de la Dyle (Court-Saint-Etienne; Genappe; Ottignies-Louvain-la-Neuve) * 654,809 4,4936 50,6336 BE31011B0 VallÃ ©e de la Thyle (Court-Saint-Etienne; Genappe; Les Bons Villers; Villers-la-Ville) * 1 126,1097 4,5233 50,5967 BE31012C0 VallÃ ©e de la Dyle de Wavre Ã Archennes (Grez-Doiceau) * 83,7826 4,6475 50,7453 BE32001B0 VallÃ ©e de la Lys (Comines-Warneton) * 411,0824 2,9003 50,7372 BE32002B0 VallÃ ©e de lEscaut en aval de Tournai (Celles; Estaimpuis; Pecq) * 369,5012 3,3536 50,6914 BE32003B0 Pays des Collines (Celles; Mont-de-lEnclus) * 132,6485 3,5156 50,7597 BE32004B0 VallÃ ©e de la Rhosnes (Flobecq) 191,9359 3,7464 50,7706 BE32005B0 VallÃ ©es de la Dendre et de la Marcq (Ath; Ellezelles; Flobecq; Frasnes-lez-Anvaing; Lessines) * 529,3547 3,6475 50,7072 BE32006C0 Bois dEnghien et de Silly (Enghien; Silly) * 541,7831 3,9689 50,6406 BE32007B0 Bois de la HoussiÃ ¨re (Braine-le-Comte; Ittre) * 718,4101 4,1972 50,6228 BE32008B0 Bois dArpes et de lHÃ ´pital (Nivelles; Seneffe) * 138,233 4,2747 50,5928 BE32010B0 Marais de la Verne (PÃ ©ruwelz) * 102,135 3,5675 50,5228 BE32011C0 ForÃ ªt de Bon-Secours (Bernissart; PÃ ©ruwelz) * 391,9571 3,6328 50,4922 BE32012C0 Bord nord du bassin de la Haine (Beloeil; Bernissart; Saint-Ghislain) * 2 212,9688 3,7381 50,5039 BE32014B0 VallÃ ©e de la Haine en amont de Mons (La LouviÃ ¨re; Le Roeulx; Mons) * 458,7774 4,0617 50,4583 BE32015B0 Canal souterrain de la BÃ ªte Refaite (Chapelle-lez-Herlaimont; Seneffe) 1,0883 1,27 4,2917 50,5042 BE32016B0 ForÃ ªt de Mariemont (Manage; Morlanwelz) * 153,5487 4,2508 50,4686 BE32017B0 VallÃ ©e de la Haine en aval de Mons (Bernissart; Boussu; Hensies; Jurbise; Mons; Quaregnon; Saint-Ghislain) * 1 687,2707 3,7617 50,4436 BE32018C0 Bois de Colfontaine (Boussu; Colfontaine; Dour; Frameries) * 841,8853 3,8519 50,3814 BE32019B0 VallÃ ©e de la Trouille (Estinnes; Frameries; Mons; QuÃ ©vy) * 1 324,424 13,0000 3,9692 50,4258 BE32020B0 VallÃ ©e de la Princesse (Binche) * 133,4774 4,2269 50,3972 BE32021B0 Haute-Sambre en aval de Thuin (Fontaine-lEvÃ ªque; Lobbes; Thuin) * 715,5169 0,2 4,3086 50,3769 BE32022B0 Trou des Sarrazins Ã Loverval (Gerpinnes) 0,0812 0,12 4,4611 50,3633 BE32023B0 VallÃ ©e du Ruisseau dAcoz (ChÃ ¢telet) * 19,269 0,16 4,5247 50,3822 BE32024B0 Basse-Sambre (Aiseau-Presles; Sambreville) * 60,2591 0,02 4,5944 50,4181 BE32025B0 Haut-Pays des Honnelles (Honnelles; QuiÃ ©vrain) * 544,2931 0,11 3,7117 50,3511 BE32026B0 Haute-Sambre en amont de Thuin (Erquelinnes; Estinnes; Lobbes; Merbes-le-ChÃ ¢teau; Thuin) * 392,2497 4,2406 50,3236 BE32027B0 VallÃ ©e de la Biesmelle (Thuin) * 268,4235 4,2928 50,3289 BE32029B0 Haute vallÃ ©e de la Thure (Sivry-Rance) * 496,3646 4,2019 50,1864 BE32030B0 VallÃ ©e de la Hante (Beaumont; Froidchapelle; Sivry-Rance) * 457,5285 0,35 4,3006 50,1786 BE32031C0 Bois de Vieux Sart et de Montbliart (Sivry-Rance) * 940,105 4,1814 50,1411 BE32032C0 ForÃ ªts de Rance (Beaumont; Froidchapelle; Sivry-Rance) * 977,2837 4,2608 50,1642 BE32041B0 Trou aux Feuilles (Erquelinnes) 0,0308 0,03 4,1519 50,2661 BE32042B0 VallÃ ©e du Ruisseau dErpion (Froidchapelle) 6,4076 4,3753 50,2211 BE32044B0 Bassin de lEscaut en amont de Tournai (Antoing; Brunehaut; PÃ ©ruwelz; Tournai) * 193,3125 3,5228 50,4953 BE32045C0 VallÃ ©e de lAubrecheuil (Mons; Soignies) * 36,3554 4,0206 50,5028 BE32046C0 VallÃ ©e du PiÃ ©ton (Chapelle-lez-Herlaimont; Courcelles) * 59,7842 4,3011 50,4858 BE32047B0 VallÃ ©e de la Thure (Erquelinnes) * 10,2932 4,1572 50,2933 BE33001B0 Sources du Geer (Geer; Hannut) * 42,6506 5,1622 50,6700 BE33002B0 Basse vallÃ ©e du Geer (Bassenge; Juprelle; Oupeye; VisÃ ©) * 584,6499 11,86 5,6178 50,7672 BE33003B0 Montagne Saint-Pierre (Bassenge; Oupeye; VisÃ ©) * 241,477 5,6814 50,7758 BE33004B0 Basse Meuse et Meuse mitoyenne (BlÃ ©gny; Oupeye; VisÃ ©) * 225,1903 5,6961 50,7731 BE33008C0 VallÃ ©e de la Burdinale (Burdinne; HÃ ©ron; Wanze) * 289,9482 5,1167 50,5706 BE35002B0 VallÃ ©e de lOrneau (Gembloux; Jemeppe-sur-Sambre; Perwez) * 317,0307 4,6781 50,5036 BE35007C0 ForÃ ªts et lac de Bambois (Fosses-la-Ville; Mettet) * 358,1031 4,6708 50,3553 BE35049B0 VallÃ ©e du Ruisseau de Fairoul (Florennes; Walcourt) 57,925 4,5300 50,2600 BEMNZ0001 Vlaamse Banken 100 994 2,5489 51,3339 BEMNZ0005 Vlakte van de Raan 1 925 3,2431 51,4411 DE0916391 NTP S-H Wattenmeer und angrenzende KÃ ¼stengebiete * 452 455 8,4614 54,5333 DE0916392 DÃ ¼nen- und Heidelandschaften Nord-Sylt * 1 916 8,3894 55,0172 DE1003301 Doggerbank 169 895 4,1675 55,5958 DE1016392 DÃ ¼nen- und Heidelandschaften Nord- und Mittel-Sylt * 642 8,3306 54,9550 DE1115301 NSG Rantumbecken 567 8,3172 54,8736 DE1115391 DÃ ¼nenlandschaft SÃ ¼d-Sylt * 741 8,2911 54,8061 DE1116391 KÃ ¼stenlandschaft Ost-Sylt * 380 8,4019 54,8839 DE1118301 RuttebÃ ¼ller See 55 8,7636 54,8953 DE1119303 SÃ ¼derlÃ ¼gumer BinnendÃ ¼nen 809 8,9558 54,8692 DE1121304 EichenwÃ ¤lder der BÃ ¶xlunder Geest 84 9,2331 54,7889 DE1121391 NSG FrÃ ¶slev-Jardelunder Moor 224 9,2356 54,8217 DE1209301 Sylter AuÃ enriff 531 429 7,1842 54,7831 DE1219301 Leckfeld * 111 8,9644 54,7953 DE1219391 GewÃ ¤sser des Bongsieler Kanal-Systems 581 9,0161 54,7069 DE1219392 Heide- und Magerrasenlandschaft am Ochsenweg und im Soholmfeld * 298 8,9836 54,7464 DE1220301 WÃ ¤lder an der Lecker Au * 50 9,0400 54,7722 DE1315391 KÃ ¼sten- und DÃ ¼nenlandschaften Amrums * 2 158 8,3361 54,6497 DE1316301 Godelniederung/FÃ ¶hr * 149 8,4372 54,6981 DE1319301 NSG Bordelumer Heide und Langenhorner Heide mit Umgebung 201 8,9547 54,6556 DE1320302 LÃ ¼tjenholmer und Bargumer Heide * 313 9,0022 54,6839 DE1320303 Schirlbusch 14 9,0961 54,6222 DE1320304 LÃ ¶wenstedter Sandberge * 21 9,1511 54,6286 DE1321302 PobÃ ¼ller Bauernwald 152 9,2531 54,6086 DE1321303 DÃ ¼nen am Rimmelsberg * 17 9,2725 54,6233 DE1322391 Treene Winderatter See bis Friedrichstadt und Bollingstedter Au * 2 906 9,4797 54,7039 DE1420301 StandortÃ ¼bungsplatz Husum * 150 9,0675 54,5050 DE1420302 Moorweiher im Staatsforst Drelsdorf 6 9,1064 54,5964 DE1420391 Quell- und Niedermoore der Arlauniederung * 56 9,0908 54,5519 DE1421301 Immenstedter Wald * 155 9,1978 54,5464 DE1421303 WÃ ¤lder im SÃ ¼derhackstedtfeld * 76 9,2856 54,5825 DE1421304 AhrenviÃ ¶lfelder Westermoor 69 9,2653 54,5439 DE1422301 Wald Rumbrand * 60 9,3497 54,5233 DE1422303 Gammellunder See 36 9,4494 54,5642 DE1423393 Idstedtweger Geestlandschaft * 98 9,4925 54,5572 DE1521391 WÃ ¤lder der Ostenfelder Geest 733 9,3111 54,4892 DE1522301 Kalkquellmoor bei Klein Rheide 19 9,4611 54,4633 DE1617301 DÃ ¼nen St. Peter * 153 8,6083 54,3203 DE1620302 Lundener Niederung 902 9,0678 54,2953 DE1621301 WÃ ¤lder bei Bergenhusen * 145 9,3075 54,3925 DE1622308 GrÃ ¤ben der nÃ ¶rdlichen Alten Sorge 769 9,3639 54,3833 DE1622391 Moore der Eider-Treene-Sorge-Niederung * 3 499 9,4761 54,3094 DE1623303 Fockbeker Moor 375 9,5908 54,3294 DE1623304 Wald Ã ¶stlich Hohn 11 9,5331 54,3042 DE1623306 Owschlager See 44 9,6044 54,3881 DE1623351 Ã bergangsmoor im Kropper Forst 18 9,5106 54,3989 DE1623392 BinnendÃ ¼nen- und Moorlandschaft im Sorgetal 958 9,5342 54,3508 DE1714391 Steingrund 17 450 8,1117 54,2361 DE1719391 Untereider * 3 606 8,8969 54,2819 DE1720301 WeiÃ es Moor 69 9,0322 54,2500 DE1721301 Wald bei WelmbÃ ¼ttel * 105 9,2361 54,2050 DE1721302 Wald bei Hollingstedt 30 9,2086 54,2925 DE1721309 Kleiner GeestrÃ ¼cken sÃ ¼dlich DÃ ¶rpling 42 9,3131 54,2422 DE1722301 Wald westlich Wrohm * 26 9,3567 54,2161 DE1723301 Gehege Osterhamm-Elsdorf 646 9,5575 54,2731 DE1723302 Dachsberg bei Wittenmoor 48 9,5469 54,2883 DE1724334 DÃ ¼nen bei Kattbek * 152 9,7500 54,2169 DE1813391 Helgoland mit HelgolÃ ¤nder Felssockel * 5 509 7,8972 54,2086 DE1820302 NSG Fieler Moor 258 9,1414 54,1592 DE1820303 Ehemaliger Fuhlensee 86 9,1350 54,1203 DE1821304 Gieselautal 94 9,3031 54,1358 DE1821391 Riesewohld und angrenzende FlÃ ¤chen * 435 9,2183 54,1367 DE1823301 WÃ ¤lder der nÃ ¶rdlichen Itzehoer Geest * 711 9,6889 54,1528 DE1823304 Haaler Au 432 9,5447 54,1522 DE1920301 Windberger Niederung * 363 9,1467 54,0547 DE1922301 WÃ ¤lder Ã ¶stlich Mehlbek * 60 9,4622 54,0108 DE1922391 Iselbek mit Lindhorster Teich 117 9,3550 54,0711 DE1923301 Schierenwald * 588 9,6661 54,0175 DE1923302 Reher Kratt 92 9,5983 54,0558 DE1923304 Moore bei Christinenthal 37 9,5656 54,0361 DE1923305 Quellhangmoor Lohfiert 8,6 9,5589 54,0125 DE1924391 WÃ ¤lder im Aukrug * 879 9,7892 54,0481 DE1927301 Kiebitzholmer Moor und Trentmoor * 535 10,2189 54,0044 DE1927352 Tarbeker Moor 131 10,3058 54,0275 DE2016301 Hamburgisches Wattenmeer * 13 750 8,2833 53,8833 DE2018331 Unterelbe * 18 789,7 9,4297 53,7269 DE2020301 Klev- und Donnlandschaft bei St. Michaelisdonn * 222 9,1375 53,9772 DE2021301 Kudensee 104 9,2064 53,9553 DE2022302 Vaaler Moor und Herrenmoor 964 9,3617 53,9764 DE2023303 Rantzau-Tal 215 9,5919 53,9544 DE2024301 Heiden und DÃ ¼nen bei StÃ ¶rkathen * 59 9,7483 53,9725 DE2024308 MÃ ¼hlenbarbeker Au und angrenzendes Quellhangmoor * 58 9,6842 53,9825 DE2024391 Mittlere StÃ ¶r, Bramau und BÃ ¼nzau 211 9,7722 53,9883 DE2024392 Moore der Breitenburger Niederung 514 9,6800 53,9050 DE2025303 Hasenmoor 275 10,0081 53,9292 DE2026303 Osterautal * 320 10,0219 53,9500 DE2026304 Barker Heide * 186 10,1531 53,9158 DE2026305 AltwaldbestÃ ¤nde im Segeberger Forst 154 10,1394 53,9617 DE2026307 Moorweiher im Segeberger Forst 42 10,1486 53,9375 DE2104301 Borkum-Riffgrund 62 548 6,4139 53,8706 DE2117331 KÃ ¼stenheiden und KrattwÃ ¤lder bei Cuxhaven * 953,51 8,6161 53,8361 DE2123301 BinnendÃ ¼nen Nordoe * 390 9,5022 53,8897 DE2124301 Klein Offenseth-Bokelsesser Moor * 473 9,6814 53,8289 DE2125334 Kaltenkirchener Heide * 510,59 9,8972 53,8297 DE2126303 Pfeifengraswiese nÃ ¶rdlich Seth 8 10,1650 53,8706 DE2126391 WÃ ¤lder im Kisdorfer Wohld und angrenzende FlÃ ¤chen * 472 10,0708 53,8056 DE2127302 Birkenmoor bei GroÃ  Niendorf * 32 10,2286 53,8414 DE2218301 Ahlen-Falkenberger Moor, Seen bei Bederkesa * 2 877 8,7647 53,6775 DE2218302 AÃ bÃ ¼tteler und Herrschaftliches Moor * 288 8,7564 53,7611 DE2220301 Balksee und Randmoore, Nordahner Holz * 1 513 9,0219 53,6831 DE2221301 Oederquarter Moor * 84 9,2536 53,7692 DE2222321 Wetternsystem in der Kollmarer Marsch 26 9,4914 53,7547 DE2224305 Staatsforst Rantzau Ã ¶stlich Tornesch 113 9,7653 53,7053 DE2224306 Obere KrÃ ¼ckau 51 9,7122 53,7681 DE2224391 Himmelmoor, Kummerfelder Gehege und angrenzende FlÃ ¤chen * 766 9,8328 53,7336 DE2225303 Pinnau/Gronau * 33 9,8644 53,7142 DE2226302 Wohldorfer Wald * 134 10,1483 53,7050 DE2226303 Duvenstedter Brook * 785 10,1678 53,7250 DE2226306 Glasmoor * 140 10,0447 53,7144 DE2226307 Wittmoor * 51 10,0769 53,7064 DE2226391 Alstersystem bis Itzstedter See und Nienwohlder Moor * 1 165 10,1031 53,7728 DE2227303 Hansdorfer Brook mit Ammersbek * 292 10,1919 53,7136 DE2227304 Neuenteich und Binnenhorster Teiche 36 10,2400 53,7667 DE2227351 NÃ ¶rdlich Tiergarten 51 10,3039 53,6992 DE2306301 Nationalpark NiedersÃ ¤chsisches Wattenmeer * 276 956,22 6,9203 53,6036 DE2311331 Ochsenweide, Schafhauser Wald und Feuchtwiesen bei Esens * 214,12 7,6081 53,6236 DE2312331 Teichfledermaus-Habitate im Raum Wilhelmshaven 308,74 7,9897 53,4692 DE2316331 Unterweser * 3 512,14 8,4978 53,4244 DE2317302 Dorumer Moor * 211 8,6406 53,6619 DE2317331 Extensivweiden nÃ ¶rdlich Langen * 4,27 8,6144 53,6303 DE2320331 Westerberge bei Rahden * 186,67 9,0947 53,6681 DE2320332 Osteschleifen zwischen Kranenburg und Nieder-Ochtenhausen 49,55 9,1631 53,5592 DE2322301 Schwingetal * 1 961 9,4275 53,5531 DE2322331 Wasserkruger Moor und Willes Heide * 56,73 9,3553 53,6656 DE2323392 Schleswig-Holsteinisches ElbÃ ¤stuar und angrenzende FlÃ ¤chen * 19 279,7 8,8681 53,8769 DE2324302 Schnaakenmoor * 60 9,7611 53,6033 DE2324303 Holmer Sandberge und Buttermoor * 231 9,6986 53,6181 DE2324304 NSG TÃ ¤vsmoor/Haselauer Moor * 154,65 9,7131 53,6453 DE2325301 Ohmoor 51 9,9689 53,6539 DE2326301 Wittmoor 139 10,0683 53,6972 DE2327301 Kammolchgebiet HÃ ¶ltigbaum/Stellmoor 605 10,2228 53,6542 DE2327302 Stellmoorer Tunneltal/HÃ ¶ltigbaum * 480 10,2050 53,6256 DE2408331 Teichfledermaus-GewÃ ¤sser im Raum Aurich 57,95 7,5514 53,5450 DE2410301 Ewiges Meer, GroÃ es Moor bei Aurich * 1 138 7,4383 53,5383 DE2413331 Upjever und Sumpfmoor Dose * 118,81 7,8897 53,5258 DE2417370 Weser bei Bremerhaven 1 682 8,5583 53,5833 DE2418301 Sellstedter See und Ochsentriftmoor * 527 8,7031 53,5344 DE2418331 Niederung von Geeste und Grove * 495,18 8,8875 53,5197 DE2421331 Hohes Moor * 853,96 9,2514 53,5528 DE2423301 Feerner Moor * 179 9,5069 53,5381 DE2424302 MÃ ¼hlenberger Loch/NeÃ sand * 804 9,7825 53,5444 DE2424303 Rapfenschutzgebiet Hamburger Stromelbe * 340 9,7919 53,5567 DE2426301 Boberger DÃ ¼ne und Hangterrassen * 50 10,1514 53,5103 DE2427302 Talwald Hahnenkoppel 33 10,3031 53,5725 DE2427391 Bille * 217 10,3606 53,5725 DE2428393 WÃ ¤lder im Sachsenwald und Schwarze Au * 1 534 10,4394 53,5411 DE2429301 Birkenbruch sÃ ¼dlich GroÃ  Pampau * 11 10,5569 53,5142 DE2507301 Hund und Paapsand 2 557 6,9392 53,3819 DE2507331 Unterems und AuÃ enems * 7 376,81 7,1739 53,3281 DE2509331 GroÃ es Meer, Loppersumer Meer 891,07 7,2925 53,4264 DE2510331 Ihlower Forst * 327,48 7,4492 53,4050 DE2511331 Fehntjer Tief und Umgebung * 2 496,99 7,4625 53,3728 DE2511332 Kollrunger Moor und Klinge * 479,85 7,7017 53,4383 DE2513301 Schwarzes Meer * 16 7,8869 53,4139 DE2513331 Neuenburger Holz * 664,39 7,9833 53,3853 DE2516331 Nebenarme der Weser mit Strohauser Plate und Juliusplate * 1 637,34 8,4797 53,3942 DE2517301 Placken-, KÃ ¶nigs- und Stoteler Moor * 481 8,6022 53,4214 DE2517331 Teichfledermaus-GewÃ ¤sser im Raum Bremerhaven/Bremen * 448,63 8,5764 53,4531 DE2518301 Silbersee, Laaschmoor, BÃ ¼lter See, BÃ ¼lter Moor * 406 8,7792 53,4811 DE2518331 Niederungen von Billerbeck und Oldendorfer Bach * 400,19 8,7933 53,3822 DE2519301 Wollingster See mit Randmoor * 133 8,8711 53,4558 DE2519331 Malse * 80,2 8,9650 53,4697 DE2519332 Franzhorn * 143,55 9,0056 53,4236 DE2520331 Oste mit NebenbÃ ¤chen * 3 720,15 9,1433 53,3689 DE2520332 Spreckenser Moor 63,35 9,0986 53,4589 DE2522301 Auetal und NebentÃ ¤ler * 753 9,5381 53,4692 DE2522302 Braken * 639 9,4956 53,4233 DE2522331 Hahnenhorst * 65,24 9,3653 53,4139 DE2523331 Neuklosterholz * 240,64 9,6411 53,4747 DE2524331 Este, BÃ ¶tersheimer Heide, GlÃ ¼singer Bruch und Osterbruch * 1 127,75 9,7239 53,3456 DE2524332 Este-Unterlauf 7,03 9,7136 53,4911 DE2525301 Fischbeker Heide * 763 9,8519 53,4506 DE2525302 BuchenwÃ ¤lder in Rosengarten 257 9,8497 53,4106 DE2526302 Heuckenlock/Schweenssand * 129 10,0469 53,4719 DE2526303 Die Reit 63 10,1108 53,4764 DE2526304 Kirchwerder Wiesen 858 10,1636 53,4342 DE2526305 Hamburger Unterelbe * 739 10,0994 53,4533 DE2526331 Seeve * 884,11 9,9867 53,3300 DE2526332 Elbe zwischen Geesthacht und Hamburg * 573,41 10,1053 53,4289 DE2527302 NSG Dalbekschlucht * 74 10,2969 53,4731 DE2527303 Borghorster Elblandschaft * 230 10,2939 53,4350 DE2527391 Besenhorster Sandberge und Elbinsel * 250 10,3286 53,4436 DE2528301 GKSS-Forschungszentrum Geesthacht 0,1 10,4272 53,4103 DE2529306 GÃ ¼lzower Holz 448 10,5028 53,4819 DE2611331 Heseler Wald 26,81 7,6211 53,3019 DE2613301 Lengener Meer, Stapeler Moor, Baasenmeers-Moor * 1 560 7,8706 53,3481 DE2616331 Dornebbe, Braker Sieltief und Colmarer Tief 13,35 8,3997 53,3417 DE2617331 Kuhlmoor, Tiefenmoor * 40,75 8,6150 53,3019 DE2619302 Springmoor, Heilsmoor * 244 8,8494 53,3347 DE2620301 Huvenhoopssee, Huvenhoopsmoor * 139 9,1047 53,3739 DE2626331 GewÃ ¤ssersystem der Luhe und unteren Neetze * 2 479,4 10,1953 53,2478 DE2627301 Zollenspieker/Kiebitzbrack * 109 10,1989 53,4008 DE2627331 Birken-Eichenwald bei Sangenstedt 36,07 10,2633 53,3478 DE2628331 Ilmenau mit NebenbÃ ¤chen * 5 381,85 10,5714 53,0925 DE2710331 Wolfmeer * 33,2 7,5056 53,2886 DE2711331 Magerwiese bei Potshausen * 3,26 7,6192 53,2019 DE2712331 Holtgast 35,55 7,7111 53,2203 DE2713331 Wittenheim und Silstro * 94,22 7,9517 53,2933 DE2713332 Garnholt * 31,58 8,0044 53,2458 DE2714331 Mansholter Holz, Schippstroht * 289,63 8,1264 53,2239 DE2714332 Elmendorfer Holz 28,18 8,0300 53,2183 DE2715301 Ipweger Moor, Gellener TorfmÃ ¶Ã ¶rte * 316 8,3336 53,2169 DE2715331 Eichenbruch, Ellernbusch * 131,44 8,2408 53,2428 DE2715332 FunchsbÃ ¼sche, Ipweger BÃ ¼sche * 93,8 8,2703 53,2244 DE2716331 Mittlere und Untere Hunte (mit BarnefÃ ¼hrer Holz und Schreensmoor) * 573,99 8,2011 53,1156 DE2717301 Heide und Heideweiher auf der Rekumer Geest 23 8,5500 53,2042 DE2717331 Garlstedter Moor und Heidhofer Teiche * 307,78 8,6664 53,2717 DE2717332 Brundorfer Moor * 11,26 8,6678 53,2439 DE2718301 Reithbruch * 73 8,7658 53,2203 DE2718331 SchÃ ¶nebecker Aue * 97,14 8,7053 53,2200 DE2718332 Untere WÃ ¼mmeniederung, untere Hammeniederung mit Teufelsmoor * 4 153,32 8,8456 53,2367 DE2720331 Hepstedter BÃ ¼sche 109,26 9,0847 53,2769 DE2721301 Bullensee, Hemelsmoor * 292 9,2256 53,2417 DE2721331 Borstgrasrasen bei Badenstedt * 6,93 9,1875 53,2717 DE2722331 Sotheler Moor * 66,99 9,4389 53,2175 DE2723301 GroÃ es Moor bei Wistedt * 157 9,6439 53,2836 DE2723331 WÃ ¼mmeniederung * 8 578,95 9,4653 53,1639 DE2724331 Kauers Wittmoor * 33,36 9,6733 53,2625 DE2725301 LÃ ¼neburger Heide * 23 286 9,9347 53,1500 DE2726331 Garlstorfer und Toppenstedter Wald * 416,04 10,0628 53,2261 DE2727331 LaubwÃ ¤lder am Einemhof und Kranichmoor 94,05 10,2650 53,2767 DE2809331 Ems * 8 216,66 7,2822 52,7056 DE2811331 Barger Meer 7 7,6675 53,1903 DE2812331 Godensholter Tief 85,26 7,8289 53,1694 DE2812332 Glittenberger Moor * 28,61 7,8194 53,1108 DE2813331 Fintlandsmoor und DÃ ¤nikhorster Moor * 240,05 7,8981 53,1717 DE2814331 Haaren und Wold bei Wechloy * 200,47 8,1294 53,1608 DE2814332 Everstenmoor * 112,4 8,1400 53,1156 DE2815331 Sager Meer, Ahlhorner Fischteiche und Lethe * 868,95 8,1236 52,9494 DE2817301 Werderland 393 8,6500 53,1417 DE2817331 Untere Delme, Hache, Ochtum und Varreler BÃ ¤ke * 82,42 8,6619 53,1033 DE2817370 Weser zwischen OchtummÃ ¼ndung und Rekum 447 8,5917 53,1744 DE2818301 Grambker Feldmarksee 22,6 8,7289 53,1556 DE2818302 Zentrales Blockland 1 080 8,8042 53,1375 DE2818304 Lesum 108 8,6917 53,1653 DE2819301 Untere WÃ ¼mme * 445 8,8667 53,1333 DE2819302 Kuhgrabensee 32,3 8,8458 53,1194 DE2819370 Hollerland * 290,9 8,8708 53,1222 DE2820301 Wiestetal, Glindbusch, Borchelsmoor * 837 9,2433 53,1481 DE2822331 Stellmoor und Weichel * 219,8 9,3908 53,1408 DE2824331 Schwarzes Moor und Seemoor * 82,52 9,7342 53,1217 DE2830331 Buchen- und EichenwÃ ¤lder in der GÃ ¶hrde (mit Breeser Grund) * 805,08 10,8297 53,1222 DE2830332 Rotbauchunken-Vorkommen Strothe/Almstorf 202,6 10,7036 53,0975 DE2910301 Krummes Meer, Aschendorfer Obermoor * 784 7,4394 53,0239 DE2911301 Leegmoor 461 7,5553 52,9992 DE2911302 Esterweger Dose * 1 236 7,6175 53,0778 DE2912331 Lahe 34,34 7,9619 53,0417 DE2912332 Ohe 22,68 7,6581 52,9825 DE2913331 Sandgrube Pirgo 1,73 7,9022 53,0486 DE2915331 Tannersand und Gierenberg * 29,65 8,2953 53,0200 DE2916301 Hasbruch * 627,9 8,4917 53,0719 DE2916331 StÃ ¼he * 209,18 8,4783 53,0067 DE2917331 Delmetal zwischen Harpstedt und Delmenhorst * 476,06 8,5592 52,9783 DE2917332 Stenumer Holz 93,89 8,5656 53,0831 DE2918302 Binnensalzstelle Rethriehen * 9 8,7569 53,0458 DE2918331 Steller Heide 76,25 8,6831 53,0158 DE2918370 Niedervieland-Stromer Feldmark 432 8,6833 53,0958 DE2918371 Bremische Ochtum 50 8,7583 53,0542 DE2919331 Sandtrockenrasen Achim 57,23 8,9944 53,0206 DE2919370 Krietes Wald (Im Holze) * 6 8,9611 53,0611 DE2919371 Parks in Oberneuland * 27 8,9389 53,0972 DE2921331 Wolfsgrund * 43,36 9,3236 53,0242 DE2921332 Wedeholz * 182,52 9,3356 53,0100 DE2922301 GroÃ es und WeiÃ es Moor * 435 9,3975 53,0572 DE2923331 Moor am Schweinekobenbach * 63,78 9,5572 53,0433 DE2924301 BÃ ¶hme * 1 711,71 9,7528 52,8869 DE2924331 Riensheide * 140,83 9,7458 53,0106 DE2928331 Bobenwald 212,58 10,4628 53,0183 DE2929301 Lohn 175 10,5619 53,0586 DE2929331 Kammmolch-Biotop MÃ ¼hrgehege/Oetzendorf 108,07 10,6419 53,0344 DE2932301 Maujahn * 37 11,0431 53,0947 DE3010331 StillgewÃ ¤sser bei Kluse 52,11 7,3642 52,9181 DE3011331 Windelberg 15,14 7,5114 52,9292 DE3012301 Markatal mit Bockholter Dose * 268 7,8258 52,9289 DE3012331 Langelt 50,1 7,7839 52,9289 DE3013301 Heiden und Moore an der Talsperre ThÃ ¼lsfeld * 434 7,9403 52,9136 DE3014302 NSG Baumweg 57 8,1422 52,8969 DE3015331 DÃ ¶hler Wehe 68,22 8,2558 52,9817 DE3016301 Poggenpohlsmoor * 114 8,3467 52,9583 DE3018331 Hachetal * 248,33 8,8331 52,8650 DE3018332 Kammmolch-Biotop bei Syke 159,97 8,7664 52,9206 DE3019301 Amphibienbiotop Friedeholzer Schlatt 17 8,8492 52,9278 DE3019331 Okeler Sandgrube 3,53 8,8864 52,9472 DE3021331 Aller (mit Barnbruch), untere Leine, untere Oker * 18 030,69 10,0964 52,6258 DE3021332 Sandgrube bei Walle 5,31 9,2747 52,9839 DE3021333 DÃ ¼nengebiet bei NeumÃ ¼hlen * 54,3 9,2467 52,9408 DE3021334 Poggenmoor * 14,48 9,2839 52,9781 DE3021335 Mausohr-Habitate nÃ ¶rdlich Nienburg 175,1 9,2789 52,7700 DE3021336 Mausohr-Jagdgebiet Lindhoop 31,76 9,3036 52,9381 DE3022331 Lehrde und Eich * 762,76 9,4522 52,9139 DE3023301 Grundloses Moor * 290 9,5456 52,9006 DE3026301 Ã rtze mit NebenbÃ ¤chen * 1 772 10,0933 52,8289 DE3026302 Moor- und Heidegebiete im TruppenÃ ¼bungsplatz Munster-SÃ ¼d * 2 932 10,0592 52,9531 DE3031331 Konau bei Braudel 46,73 10,8928 52,9942 DE3110301 Tinner Dose, Sprakeler Heide * 3 955 7,3836 52,7972 DE3115301 BÃ ¤ken der Endeler und Holzhauser Heide * 508 8,3319 52,8850 DE3116301 Herrenholz * 281 8,3686 52,7922 DE3116302 Pestruper GrÃ ¤berfeld 34 8,4500 52,8775 DE3117331 Bassumer Friedeholz * 56,72 8,6361 52,8672 DE3118331 Geestmoor und Klosterbachtal * 376,86 8,7397 52,7839 DE3118332 Kammmolch-Biotop bei Bassum 4,54 8,6908 52,8556 DE3120331 BurckhardtshÃ ¶he 104,95 9,0617 52,8153 DE3120332 HÃ ¤gerdorn 57,12 9,1164 52,8267 DE3122301 Vehmsmoor * 256 9,4978 52,8631 DE3124301 Moor- und Heidegebiete im TruppenÃ ¼bungsplatz Bergen-Hohne * 7 101 9,8047 52,8017 DE3125301 GroÃ es Moor bei Becklingen * 783 9,9539 52,8747 DE3126331 Heiden und Magerrasen in der SÃ ¼dheide * 630,59 10,1703 52,8114 DE3127331 Lutter, Lachte, Aschau (mit einigen NebenbÃ ¤chen) * 5 113,62 10,3492 52,7153 DE3127332 LÃ ¼nsholz 171,77 10,3311 52,8367 DE3129301 Bullenkuhle * 2,55 10,5181 52,8144 DE3130331 Kammmolch-Biotop nordÃ ¶stlich LangenbrÃ ¼gge * 72,16 10,7331 52,8056 DE3210301 Stadtveen, Kesselmoor, SÃ ¼d-Tannenmoor * 30 7,4561 52,7528 DE3210302 Untere Haseniederung * 2 119 7,4178 52,6786 DE3216301 Goldenstedter Moor * 638 8,4086 52,7311 DE3217331 Wietingsmoor * 2 815,59 8,6475 52,7092 DE3218331 Rathloser GehÃ ¤ge 116,27 8,7436 52,7036 DE3218332 Pastorendiek und AmphibiengewÃ ¤sser nÃ ¶rdlich SchwafÃ ¶rden * 44,06 8,8192 52,7531 DE3221331 Lichtenmoor * 359,01 9,3439 52,7225 DE3224331 MeiÃ endorfer Teiche, Ostenholzer Moor * 3 299,16 9,7731 52,7294 DE3226301 Bornriethmoor * 113 10,1022 52,7753 DE3226331 Entenfang Boye und Bruchbach * 297,41 10,0131 52,6917 DE3227301 Breites Moor * 121 10,1786 52,7019 DE3227331 KleingewÃ ¤sser bei Dalle * 5,21 10,3128 52,7858 DE3229331 Ise mit NebenbÃ ¤chen 272,34 10,5992 52,6367 DE3230331 Ohreaue * 199,55 10,8547 52,6814 DE3231301 Diesdorfer Wohld * 136 10,8903 52,7728 DE3309331 Esterfelder Moor bei Meppen * 1,31 7,2569 52,6989 DE3311301 Hahnenmoor, Hahlener Moor, Suddenmoor * 1 205 7,6603 52,6533 DE3312331 BÃ ¤che im Artland * 1 481,21 7,8228 52,5967 DE3312332 BÃ ¶rsteler Wald und Teichhausen * 140,61 7,7169 52,6497 DE3314331 Wald bei Burg Dinklage * 118,31 8,1497 52,6572 DE3315331 Diepholzer Moor * 459,24 8,3194 52,6000 DE3317301 NeustÃ ¤dter Moor * 1 989 8,6622 52,5883 DE3318331 Swinelake bei Barenburg 19,8 8,8369 52,6156 DE3319331 Hohes Moor bei Kirchdorf * 630 8,8869 52,5894 DE3319332 Teichfledermaus-GewÃ ¤sser im Raum Nienburg * 687,09 9,0992 52,5172 DE3320331 Marklohe 7,03 9,1497 52,6711 DE3321331 Nienburger Bruch * 112,48 9,2022 52,6022 DE3322331 Fledermauslebensraum bei Rodewald 393,62 9,4567 52,6672 DE3324331 Hellern bei Wietze * 65,83 9,8142 52,6106 DE3326331 Henneckenmoor bei Scheuen * 36 10,1256 52,6867 DE3329301 RÃ ¶ssenbergheide-KÃ ¼lsenmoor, Heiliger Hain * 418 10,5711 52,6542 DE3329331 Teichgut in der Oerreler Heide 52,23 10,5256 52,6289 DE3329332 GroÃ es Moor bei Gifhorn * 2 630,34 10,6469 52,5719 DE3406301 Itterbecker Heide 109 6,7892 52,5167 DE3409331 Moorschlatts und Heiden in Wachendorf 109,9 7,2167 52,5506 DE3410331 Lingener MÃ ¼hlenbach und Nebenbach 19,18 7,3647 52,5458 DE3411331 Pottebruch und Umgebung * 158,81 7,6528 52,5058 DE3411332 Swatte Poele 4,09 7,6428 52,5500 DE3414331 Dammer Berge * 772,24 8,1636 52,5408 DE3415301 DÃ ¼mmer * 2 965 8,3350 52,4992 DE3416301 Rehdener Geestmoor * 1 737 8,5025 52,5747 DE3416302 Oppenweher Moor * 394 8,5069 52,5175 DE3417301 Oppenweher Moor 472 8,5247 52,5022 DE3418301 Renzeler Moor * 467 8,7475 52,5778 DE3420331 Steinhuder Meer (mit Randbereichen) * 5 371,31 9,3706 52,4844 DE3421301 Rehburger Moor * 1 188 9,2350 52,5225 DE3421331 HÃ ¤fern 50,42 9,2969 52,5281 DE3423331 Helstorfer, Otternhagener und Schwarzes Moor * 1 663,61 9,6067 52,5253 DE3424301 Bissendorfer Moor * 583 9,6872 52,5072 DE3424331 Quellwald bei BennemÃ ¼hlen * 15,5 9,7206 52,5717 DE3425301 Trunnenmoor * 171 9,8806 52,5347 DE3426301 Brand * 464 10,1000 52,5236 DE3427301 Bohlenbruch * 171 10,2339 52,5319 DE3427331 Erse * 75,68 10,2372 52,4689 DE3430301 Vogelmoor * 273 10,7697 52,5486 DE3431302 Obere Ohre * 0 7,0000 10,9822 52,5594 DE3431331 DrÃ ¶mling * 4 224,26 10,9183 52,4886 DE3433301 Jeggauer Moor * 54 11,1717 52,5436 DE3507301 HÃ ¼gelgrÃ ¤berheide Halle-Hesingen 20 6,8789 52,4517 DE3508301 Heseper Moor, Engdener WÃ ¼ste 795 7,1931 52,4356 DE3508331 Tillenberge 94,03 7,1264 52,4022 DE3511301 Koffituten * 20 7,6683 52,4406 DE3512301 Finkenfeld und Wiechholz * 270 7,6786 52,4489 DE3513331 Darnsee * 15,8 8,0003 52,4219 DE3514331 GehÃ ¶lze bei Epe 7,18 8,0314 52,4372 DE3515331 Grenzkanal 0,35 8,3156 52,4067 DE3516301 Stemweder Berg 269 8,4600 52,4589 DE3516302 Grabensystem Tiefenriede 15 8,3147 52,4083 DE3517301 Schnakenpohl 7 8,5511 52,4175 DE3517302 GroÃ e Aue * 232 8,6419 52,4931 DE3517303 Kirche in Rahden mit Wochenstube des GroÃ en Mausohr 0,06 8,6147 52,4347 DE3518301 WeiÃ es Moor * 46 8,6942 52,4314 DE3518302 Osterwald 113 8,7003 52,3936 DE3518331 Feuchtwiese bei Diepenau * 0,53 8,7708 52,3997 DE3520331 SÃ ¼ndern bei Loccum * 306,34 9,1564 52,4419 DE3520332 Schaumburger Wald 1 496,92 9,1636 52,3897 DE3522331 Feuchtgebiet Am WeiÃ en Damm * 20,4 9,4511 52,4017 DE3525331 AltwarmbÃ ¼chener Moor * 1 221,67 9,9183 52,4222 DE3526331 Fuhse-Auwald bei Uetze (Herrschaft) * 149,99 10,1822 52,4867 DE3527332 Kammmolch-Biotop Plockhorst 40,29 10,2886 52,4461 DE3528301 Fahle Heide, Gifhorner Heide * 355,5 10,4894 52,4731 DE3528331 MaaÃ el 188,56 10,4931 52,4003 DE3531301 Stauberg nÃ ¶rdlich Oebisfelde * 12 10,9947 52,4675 DE3532301 Grabensystem DrÃ ¶mling 779 11,1275 52,4675 DE3533301 DrÃ ¶mling * 4 328 11,0108 52,5125 DE3608301 Syen-Venn * 201 7,1122 52,3636 DE3608302 Bentheimer Wald * 780 7,1675 52,3231 DE3608331 Weiher am Syenvenn 9,52 7,1139 52,3533 DE3609301 Berger Keienvenn 5,7 7,2672 52,3717 DE3609302 Ahlder Pool * 37 7,2692 52,3450 DE3609303 Samerrott 313 7,2775 52,3075 DE3610301 Gutswald Stovern 114 7,3422 52,3108 DE3611301 Heiliges Meer - Heupen 231 7,6572 52,3569 DE3612301 Mettinger und Recker Moor * 427 7,7500 52,3850 DE3614331 Mausohr-Wochenstubengebiet OsnabrÃ ¼cker Raum 0,1 8,0628 52,3881 DE3615331 Hunte bei Bohmte 8,87 8,3256 52,3547 DE3618302 Mindenerwald 521 8,8092 52,3892 DE3619301 Heisterholz 469 8,9411 52,3508 DE3622331 Mausohr-Wochenstube bei Barsinghausen 0,06 9,4761 52,3661 DE3623331 Binnensalzstelle am Kaliwerk Ronnenberg * 1,74 9,6503 52,3133 DE3623332 LaubwÃ ¤lder sÃ ¼dlich Seelze * 473,56 9,5800 52,3578 DE3624331 Leineaue zwischen Hannover und Ruthe * 967,84 9,8014 52,2858 DE3625331 Bockmerholz, Gaim * 1 094,92 9,8842 52,3250 DE3625332 Mergelgrube bei Hannover 18,05 9,8703 52,3828 DE3626301 Hahnenkamp 45 10,0175 52,3453 DE3626331 HÃ ¤meler Wald 1 019,67 10,0836 52,3481 DE3627331 Binnensalzstelle Klein Oedesse * 6,74 10,2233 52,3842 DE3627332 Meerdorfer Holz 363,01 10,3247 52,3694 DE3629301 Eichen-HainbuchenwÃ ¤lder zwischen Braunschweig und Wolfsburg * 1 324 10,6472 52,3597 DE3630301 Beienroder Holz * 547 10,7133 52,3317 DE3630331 Rieseberger Moor * 159,75 10,8083 52,2931 DE3630332 Sundern bei Boimstorf 176,73 10,7853 52,3069 DE3631331 Pfeifengras-Wiesen und Binnensalzstelle bei Grasleben * 100,94 10,9858 52,3097 DE3633301 Speetze und Krummbek im Ohre-Aller-HÃ ¼gelland 23 11,1783 52,3742 DE3633302 Silberkuhle bei Bodendorf 1 11,2886 52,3033 DE3634301 KlÃ ¼dener Pax-Wanneweh Ã ¶stlich CalvÃ ¶rde * 1 162 11,3392 52,3939 DE3634302 Kirche in BÃ ¼lstringen 1 11,3450 52,3197 DE3708302 Gildehauser Venn * 645 7,0975 52,2581 DE3708303 RÃ ¼enberger Venn * 25 7,0744 52,2422 DE3708331 KleingewÃ ¤sser Achterberg 2,77 7,0700 52,2819 DE3709301 Harskamp 74 7,2161 52,2514 DE3709302 Salzbrunnen am Rothenberg * 0,48 7,2689 52,2339 DE3709303 Schnippenpohl 5 7,2414 52,2356 DE3709304 Feuchtwiese Ochtrup * 12 7,1800 52,2522 DE3709305 Stollen im Rothenberg bei Wettringen 0,33 7,2664 52,2206 DE3710301 Zachhorn 22 7,5008 52,2742 DE3711301 Emsaue <MS, ST> * 2 724 7,4872 52,2494 DE3724331 Hallerburger Holz 171,29 9,7058 52,1919 DE3724332 Linderter und Stamstorfer Holz 105,06 9,6828 52,2700 DE3727331 Klein Lafferder Holz 89,34 10,2869 52,2331 DE3729301 Pfeifengras-Wiese bei Schapen, Schapener Forst * 89 10,6267 52,2886 DE3729331 WÃ ¤lder und KleingewÃ ¤sser zwischen Mascherode und Cremlingen * 659,32 10,6339 52,2400 DE3729332 RiddagshÃ ¤user Teiche 496,2 10,5919 52,2736 DE3730301 Rieseberg * 177 10,7683 52,2875 DE3730303 Nordwestlicher Elm * 1 460 10,7728 52,2139 DE3730331 Pfeifengraswiese Wohld 85,22 10,6867 52,2917 DE3730332 Roter Berg (mit Lenebruch, Heiligenholz und FÃ ¼nfgemeindeholz) * 134,46 10,7306 52,2697 DE3730333 Lutterlandbruch 83,73 10,8389 52,2856 DE3731331 Dorm * 677,2 10,8811 52,2753 DE3732301 Lappwald sÃ ¼dwestlich Walbeck * 512 11,0525 52,2622 DE3732302 Bartenslebener Forst im Aller-HÃ ¼gelland 204 11,1219 52,2644 DE3732303 WÃ ¤lder und Pfeifengras-Wiesen im sÃ ¼dl. Lappwald * 728 11,0519 52,2469 DE3732304 Zisterne Weferlingen 1 11,0297 52,2950 DE3732305 Marienborn 81 11,1039 52,2033 DE3733301 WÃ ¤lder am Flechtinger HÃ ¶henzug 1 031 11,1947 52,2839 DE3806301 LÃ ¼ntener Fischteich u. Ammeloer Venn * 288 6,7839 52,1169 DE3807301 Amtsvenn u. HÃ ¼ndfelder Moor * 895 6,9622 52,1639 DE3807302 Witte Venn, Krosewicker Grenzwald * 29 6,7231 52,0747 DE3807303 Graeser Venn - Gut Moorhof * 78 6,9908 52,1542 DE3808301 Eper-Graeser Venn/Lasterfeld 211 7,0219 52,1489 DE3809301 Alter Bierkeller bei Ochtrup 0,15 7,1794 52,1925 DE3809302 Vechte * 139 7,2231 52,0825 DE3810301 Emsdettener Venn und Wiesen am Max-Clemens-Kanal * 479 7,4714 52,1700 DE3810302 Bagno mit Steinfurter Aa 467 7,3572 52,1158 DE3811301 EltingmÃ ¼hlenbach * 309 7,6642 52,1314 DE3811302 Wentruper Berge 62 7,5986 52,1125 DE3811303 Hanfteich 4 7,6525 52,1692 DE3823331 Hallerbruch * 212,44 9,5936 52,1864 DE3824331 Limberg bei Elze * 169,5 9,6900 52,1311 DE3824332 Leineaue unter dem Rammelsberg * 189,14 9,7653 52,1158 DE3824333 Saale mit NebengewÃ ¤ssern * 39,83 9,5906 52,0608 DE3825332 Mausohr-Wochenstubengebiet Hildesheimer Bergland 0,24 9,7772 52,0856 DE3827331 Berelries 124,24 10,2153 52,1756 DE3829301 Asse * 648 10,6647 52,1403 DE3830301 Heeseberg-Gebiet * 277 10,8497 52,0889 DE3833301 Salzstelle Wormsdorf * 3 11,1914 52,1400 DE3906301 Zwillbrocker Venn u. Ellewicker Feld * 246 6,7047 52,0461 DE3907301 Schwattet GATT 61 6,8656 52,0847 DE3907303 Wacholderheide HÃ ¶rsteloe 9 6,9103 52,0983 DE3908301 Liesner Wald 205 7,0119 52,0139 DE3909301 Herrenholz und SchÃ ¶ppinger Berg 193 7,2733 52,1086 DE3909302 Wald bei Haus Burlo 132 7,2594 52,0422 DE3910301 Steinfurter Aa 31 7,3953 52,0644 DE3911302 Hanseller Floth 16 7,5717 52,0572 DE3912301 GroÃ e Bree * 63 7,7103 52,0314 DE3915301 Ruthebach, Laibach, Loddenbach, Nordbruch * 475 8,2806 52,0328 DE3915302 BarrelpÃ ¤ule 7 8,2528 52,0142 DE3915303 Tatenhauser Wald bei Halle * 177 8,3286 52,0469 DE3929331 Harly, Ecker und Okertal nÃ ¶rdlich Vienenburg * 681,91 10,5172 51,9733 DE3930301 Fallsteingebiet nÃ ¶rdlich Osterwieck * 1 390 10,7194 52,0094 DE3930331 Grabensystem GroÃ es Bruch 76,31 10,9392 52,0606 DE3932301 GroÃ es Bruch bei Wulferstedt 86 11,1481 52,0286 DE3933301 Hohes Holz bei Eggenstedt 825 11,2242 52,0869 DE4006301 Burlo-Vardingholter Venn und Entenschlatt * 100 6,7475 51,9050 DE4008301 Berkel * 729 7,1922 51,9764 DE4008302 FÃ ¼rstenkuhle im Weissen Venn 88 7,0511 51,9086 DE4008304 Felsbachaue * 13 7,1297 51,9725 DE4009301 Roruper Holz mit Kestenbusch * 255 7,2456 51,9189 DE4009303 Sundern * 12 7,2200 51,9917 DE4010301 Bombecker Aa * 149 7,3469 51,9906 DE4010302 Baumberge 397,57 7,3994 51,9558 DE4010303 Brunnen Meyer 2 7,3769 51,9667 DE4012301 Wolbecker Tiergarten 288 7,7456 51,9103 DE4012302 Heidbusch 107 7,8403 51,9481 DE4013301 Emsaue, Kreise Warendorf und GÃ ¼tersloh * 1 309 7,7883 51,9861 DE4013303 Wartenhorster Sundern sÃ ¼dÃ ¶stlich von Everswinkel 76 7,8808 51,9125 DE4014301 Tiergarten, Erweiterung Schachblumenwiese * 91 8,0597 51,9911 DE4014302 Wald Ã ¶stlich Freckenhorst 51 8,0122 51,9292 DE4029301 Ecker- und Okertal * 267 10,6511 51,8914 DE4029302 Stimmecke bei Suderode 0 5,7 10,6217 51,9808 DE4029331 Stimmecke bei Suderode (niedersÃ ¤chsischer Teil) 0,4 10,6281 51,9569 DE4031301 Huy nÃ ¶rdlich Halberstadt * 2 005 10,9814 51,9572 DE4101301 Wyler Meer (TeilflÃ ¤che des NSG DÃ ¼ffel) * 26 5,9567 51,8197 DE4102302 NSG Salmorth, nur TeilflÃ ¤che * 931,9 6,1231 51,8403 DE4103301 Dornicksche Ward * 143 6,2803 51,8200 DE4103302 NSG Emmericher Ward * 248 6,1972 51,8386 DE4103303 NSG Kellener Altrhein, nur TeilflÃ ¤che, mit Erweiterung * 20 6,1789 51,8033 DE4103304 Brutbaeume des Heldbock (Grosser Eichenbock) in Emmerich 0,01 6,2097 51,8597 DE4104301 NSG Hetter-Millinger Bruch, mit Erweiterung 661 6,3450 51,8469 DE4104302 NSG Bienener Altrhein, Millinger u. Hurler Meer u. NSG Empeler M. * 649 6,3492 51,8142 DE4104304 Klevsche Landwehr, Anholt. Issel, Feldschlaggr. u. Regnieter Bach 4 6,4094 51,8558 DE4108301 Schwarzes Venn * 40 7,0153 51,8661 DE4108303 WeiÃ es Venn/Geisheide * 1 299 7,1767 51,8175 DE4109301 Teiche in der Heubachniederung * 332 7,2219 51,8117 DE4111301 Venner Moor * 148 7,5419 51,8597 DE4111302 Davert * 2 228 7,6264 51,8550 DE4112301 Waldgebiet Brock 76 7,7222 51,8364 DE4113301 BrÃ ¶ckerholz 37 7,9497 51,8200 DE4113302 Waldgebiet Kettelerhorst 156 7,8636 51,8792 DE4114301 Bergeler Wald * 105 8,1631 51,8097 DE4114302 Vellerner Brook und Hoher Hagen 146 8,0703 51,8069 DE4114303 Geisterholz 299 8,1119 51,8350 DE4115302 Stadtholz in Rheda 53 8,2631 51,8467 DE4117301 SennebÃ ¤che * 95,85 8,5961 51,8842 DE4117302 Holter Wald * 314 8,5764 51,8975 DE4118301 Senne mit Stapelager Senne * 11 755 8,6914 51,8064 DE4118303 Strotheniederung 94 8,8422 51,8197 DE4129301 Rohnberg, Westerberg und KÃ ¶hlerholz bei Ilsenburg * 448 10,6658 51,8656 DE4131301 Ziegenberg, Augstberg und Horstberg bei Benzingerode * 146 10,8939 51,8275 DE4131302 Heers bei Blankenburg 109 10,9628 51,8178 DE4132301 Harslebener Berge und Steinholz nordwestlich Quedlinburg * 261 11,0903 51,8272 DE4132302 Hoppelberg bei Langenstein * 55 11,0056 51,8392 DE4132303 Sand-Silberscharten-Standorte bei Quedlinburg * 12,88 11,1100 51,8058 DE4202301 NSG Kranenburger Bruch 118 6,0381 51,7878 DE4202302 Reichswald 583 6,0556 51,7492 DE4203301 Wisseler DÃ ¼nen 71 6,3025 51,7706 DE4203302 Kalflack * 62 6,2425 51,7914 DE4203303 NSG Grietherorter Altrhein * 472 6,3303 51,7975 DE4204301 NSG Reeser Schanz * 71 6,4117 51,7439 DE4204302 NSG Lohwardt/Reckerfeld, HÃ ¼bsche GrÃ ¤ndort, nur Teilfl., mit Erw. * 121 6,4161 51,7206 DE4204303 NSG Altrhein Reeser Eyland, mit Erweiterung * 45 6,4353 51,7581 DE4204305 NSG Sonsfeldsche Bruch, Hagener Meer und DÃ ¼ne, mit Erweiterung 61 6,4828 51,7542 DE4204306 NSG Gut Grindt u. NSG Rheinaue zw. Km 830,7 - 833,2, nur Teilfl. * 116 6,4314 51,7067 DE4205301 Grosses Veen 90 6,5575 51,7153 DE4205302 Diersfordter Wald/Schnepfenberg * 580 6,5433 51,7092 DE4206301 DÃ ¤mmer Wald * 210 6,8028 51,7186 DE4207301 Lichtenhagen * 100 6,8408 51,7108 DE4207302 Ã fter Mark 34 6,9003 51,7406 DE4207303 Kranenmeer 10 6,9500 51,7858 DE4207304 Wienbecker MÃ ¼hle 2 6,9961 51,7244 DE4208301 Bachsystem des Wienbaches * 41 6,9558 51,7264 DE4208302 Holtwicker Wacholderheide 6 7,1275 51,7514 DE4209301 Gagelbruch Borkenberge * 88 7,2717 51,7767 DE4209302 Lippeaue * 2 417 7,0544 51,6878 DE4209303 Westruper Heide 78 7,2369 51,7375 DE4209304 TruppenÃ ¼bungsplatz Borkenberge * 1 717 7,2828 51,7683 DE4210302 Stever 15 7,4044 51,7108 DE4211301 WÃ ¤lder Nordkirchen * 326 7,5569 51,7378 DE4212301 Oestricher Holt 300 7,8333 51,7383 DE4213301 Lippeaue zwischen Hangfort und Hamm * 615 7,9108 51,7019 DE4213302 Uentroper Wald * 243 7,9722 51,7258 DE4213303 Am Vinckewald/DÃ ¼ppe * 9 7,9847 51,7906 DE4214301 Stockumer Holz 370 8,0469 51,7089 DE4214302 Steinbruch Vellern * 14 8,0519 51,7911 DE4214303 Liese- und Boxelbachtal * 50 8,1272 51,7550 DE4216301 Margarethensee 20 8,3608 51,6989 DE4216302 Scheelenteich 3 8,4475 51,7289 DE4218301 Tallewiesen 50 8,7600 51,7558 DE4218302 Langenbergteich 2 8,6922 51,7939 DE4232301 Teufelsmauer nÃ ¶rdlich Thale 18 11,0725 51,7617 DE4232303 Kalkflachmoor im Helsunger Bruch * 20 11,0156 51,7831 DE4232304 MÃ ¼nchenberg bei Stecklenberg * 96 11,0975 51,7394 DE4232305 Marktkirche Quedlinburg 1 11,1419 51,7903 DE4303301 ErlenwÃ ¤lder bei Gut Hovesaat * 7,79 6,2064 51,6681 DE4304301 Uedemer Hochwald 423 6,3636 51,6742 DE4304302 NSG Rheinaue Bislich-Vahnum, nur TeilflÃ ¤che 67 6,4828 51,6756 DE4305301 NSG Bislicher Insel, nur TeilflÃ ¤che * 1 002 6,5075 51,6514 DE4305302 NSG Weseler Aue * 31 6,5983 51,6786 DE4305303 NSG Rheinvorland bei Perrich * 51 6,5767 51,6561 DE4305304 Schwarzes Wasser 100 6,5836 51,6972 DE4305305 NSG Droste Woy und NSG Westerheide * 17 6,5158 51,6717 DE4306301 NSG Lippeaue bei Damm u. Bricht und NSG Loosenberge, nur Teilfl. * 583 6,7975 51,6678 DE4306302 NSG - Komplex In den Drevenacker DÃ ¼nen, mit Erweiterung * 305 6,6908 51,6536 DE4306303 Kaninchenberge 104 6,6961 51,6272 DE4306304 Gartroper MÃ ¼hlenbach * 143 6,8464 51,6469 DE4306305 Stollbach * 16 6,7592 51,6211 DE4307301 Postwegmoore u. RÃ ¼tterberg-Nord * 95 6,9164 51,6508 DE4307302 Steinbach 13 6,8494 51,6686 DE4309301 Die Burg * 143 7,1728 51,6614 DE4311301 In den KÃ ¤mpen, Im Mersche und Langerner Hufeisen * 128 7,5383 51,6125 DE4311302 Disselkamp, Lippeaue sÃ ¼dlich Waterhues und Unterlauf Beverbach 104 7,5986 51,6406 DE4311303 Beversee * 100 7,6386 51,6389 DE4311304 WÃ ¤lder bei Cappenberg * 673 7,5531 51,6631 DE4312301 Lippe zwischen Hamm und Werne * 118 7,6736 51,6619 DE4313301 Geithe 119 7,9136 51,6817 DE4313302 WÃ ¤lder um Welver 282 7,9664 51,6300 DE4314301 Ahsewiesen 373 8,0442 51,6361 DE4314302 Teilabschnitte Lippe- Unna, Hamm, Soest, Warendorf * 1 123 7,6039 51,6406 DE4314303 Berkenkamp und Quabbeaue * 211 8,1022 51,6919 DE4315301 Lusebredde, HellinghÃ ¤user Wiesen und Klostermersch * 592 8,2836 51,6686 DE4315302 Manninghofer Bach sowie Gieseler und Muckenbruch 121 8,3522 51,6392 DE4315304 Woeste und Eichenbuchenwald bei Ostinghausen 62 8,1931 51,6386 DE4315305 Haus DÃ ¼sse 0,07 8,1931 51,6386 DE4317302 Rabbruch und Osternheuland 587 8,4867 51,6586 DE4317303 Heder mit ThÃ ¼ler Moorkomplex * 451 8,5517 51,7000 DE4404301 Fleuthkuhlen * 584 6,3347 51,5550 DE4404302 Niederkamp 146 6,4919 51,5228 DE4405301 Rhein-Fischschutzzonen zwischen Emmerich und Bad Honnef * 2 336,21 6,6156 51,5764 DE4405302 NSG Rheinvorland nÃ ¶rdl. der Ossenberger Schleuse, nur TeilflÃ ¤che 17 6,5903 51,5781 DE4405303 NSG Rheinvorland im Orsoyer Rheinbogen, mit Erweiterung * 397 6,6386 51,5686 DE4406301 NSG Rheinaue Walsum * 521 6,6992 51,5431 DE4407301 Kirchheller Heide und Hiesfelder Wald * 709 6,8353 51,5808 DE4407302 KÃ ¶llnischer Wald * 187 6,8989 51,5561 DE4407303 Heidesee in der Kirchheller Heide 54 6,8772 51,5808 DE4413302 Laubwald bei Haus Westrich * 3 7,8672 51,5489 DE4414301 BÃ ¼ecke und Hiddingser Schledde 191 8,1142 51,5286 DE4416301 PÃ ¶ppelsche Tal * 451 8,3731 51,5636 DE4416302 Eringerfelder Wald und PrÃ ¶venholz 398 8,5061 51,5942 DE4503301 Hangmoor Damerbruch * 9 6,2364 51,4119 DE4504301 Staatsforst Rheurdt/Littard 145 6,4978 51,4592 DE4504302 Tote Rahm * 95 6,4714 51,4033 DE4603301 Krickenbecker Seen - Kl. De Witt-See * 1 255 6,2472 51,3178 DE4604301 Nette bei Vinkrath 10 6,3286 51,4022 DE4605301 Latumer Bruch mit Buersbach, StadtgrÃ ¤ben und Wasserwerk * 297,79 6,6547 51,3181 DE4605302 Egelsberg 73 6,5828 51,3894 DE4606301 Die Spey * 106 6,7022 51,3358 DE4606302 Ueberanger Mark 328 6,7997 51,3369 DE4702301 Elmpter Schwalmbruch * 285,64 6,1167 51,2289 DE4702302 WÃ ¤lder und Heiden bei BrÃ ¼ggen-Bracht * 1 611 6,1444 51,2708 DE4703301 Tantelbruch mit Elmpter Bachtal und Teilen der Schwalmaue * 236 6,2178 51,2369 DE4706301 Ilvericher Altrheinschlinge * 311 6,6681 51,2794 DE4802301 LÃ ¼sekamp und Boschbeek * 253 6,0825 51,1781 DE4802302 Meinweg mit Ritzroder DÃ ¼nen 188 6,1700 51,1758 DE4803301 Schwalm, Knippertzbach, Raderveekes u. LÃ ¼ttelforster Bruch * 719 6,2808 51,1767 DE4803302 Schaagbachtal * 150 6,1847 51,1250 DE4803303 Helpensteiner Bachtal-Rothenbach * 163 6,1958 51,1478 DE4806303 Knechtstedener Wald mit Chorbusch * 1 178 6,7489 51,0850 DE4806304 NSG Uedesheimer Rheinbogen * 92 6,7772 51,1833 DE4806305 Wahler Berg 8,68 6,8122 51,1244 DE4807301 Urdenbach - Kirberger Loch - Zonser Grind * 705,99 6,8597 51,1383 DE4807302 Hilden - SpÃ ¶rkelnbruch * 108 6,9547 51,1903 DE4807303 Ohligser Heide * 136 6,9733 51,1597 DE4807304 Further Moor * 43 6,9825 51,1069 DE4907301 Worringer Bruch * 164 6,8575 51,0503 DE5002301 Teverener Heide 448 6,0278 50,9447 DE5003301 Kellenberg und Rur zwischen Flossdorf und Broich * 213 6,3097 50,9525 DE5004301 Lindenberger Wald 103 6,4281 50,9186 DE5006301 KÃ ¶nigsdorfer Forst 329 6,7433 50,9433 DE5008301 Thielenbruch * 63,56 7,0842 50,9872 DE5102301 Wurmtal sÃ ¼dlich Herzogenrath * 437 6,1028 50,8372 DE5102302 Wurmtal nÃ ¶rdlich Herzogenrath * 19 6,0778 50,8900 DE5104301 IndemÃ ¼ndung * 92 6,3686 50,8994 DE5105301 Dickbusch, Loersfelder Busch, Steinheide 448 6,6628 50,8833 DE5105302 NÃ ¶rvenicher Wald 224,37 6,6617 50,8264 DE5106301 Kerpener Bruch und Parrig * 329 6,7033 50,8986 DE5107302 Waldseenbereich Theresia 41 6,8450 50,8756 DE5107304 Heider Bergsee und Schluchtsee in der Ville-Seenkette 26 6,8644 50,8267 DE5107305 Ober-, Mittel- und Untersee in der Ville-Seenkette 58 6,8511 50,8142 DE5108301 Wahner Heide * 2 866 7,1792 50,8650 DE5109303 Sandgrube Seligenthal 23,33 7,2764 50,8047 DE5205301 Drover Heide * 599 6,5353 50,7314 DE5207301 Waldville 1 130 6,9561 50,6761 DE5207303 Altwald Ville 66 6,8481 50,7947 DE5207304 VillewÃ ¤lder bei Bornheim 725 6,8719 50,7789 DE5208301 Siegaue und SiegmÃ ¼ndung * 564,65 7,1214 50,7778 DE5305305 Ginnicker Bruch 3 6,5739 50,6961 DK009X061 Kongens Mose og Draved Skov * 783 8,9525 55,0156 DK009X070 FrÃ ¸slev Mose * 409 9,2622 54,8233 DK009X179 Lindet skov, HÃ ¸nning Mose, HÃ ¸nning Plantage og Lovrup Skov * 2 325 8,9300 55,1603 DK009X181 SÃ ¸lsted Mose * 155 8,8497 55,0311 DK009X182 VidÃ ¥ med tillÃ ¸b, RudbÃ ¸l SÃ ¸ og Magisterkogen * 603 8,9594 54,9408 DK009X281 Mandbjerg Skov * 59 9,0608 55,1569 DK009X346 Brede Ã * 36 8,7822 55,0908 DK00AX048 HedeomrÃ ¥der ved Store RÃ ¥bjerg * 623 9,0314 55,7233 DK00AX054 Vejen Mose * 461 9,0897 55,5053 DK00AX172 BlÃ ¥bjerg Egekrat, Lyngbos Hede og HennegÃ ¥rds Klitter * 694 8,1908 55,7536 DK00AX173 KallesmÃ ¦rsk Hede, GrÃ ¦rup LangsÃ ¸, FiilsÃ ¸ og KÃ ¦rgÃ ¥rd Klitplantage * 11 636 8,1911 55,6461 DK00AX174 NÃ ¸rrebÃ ¦k ved Tvilho * 42 8,9061 55,5675 DK00AX175 NÃ ¸rholm Hede, NÃ ¸rholm Skov og Varde Ã Ã ¸st for Varde * 991 8,5983 55,6725 DK00AX177 Sneum Ã og Holsted Ã * 570 8,9928 55,5211 DK00AX178 KongeÃ ¥ * 805 8,9636 55,4292 DK00AX291 Alslev Ã dal * 457 8,5036 55,5869 DK00AY176 Vadehavet med Ribe Ã , Tved Ã og Varde Ã vest for Varde * 134 760 8,5528 55,1964 DK00BX170 Ãvre Grejs Ã dal * 886 9,4572 55,7433 DK00BX289 Ringive Kommuneplantage * 145 9,1011 55,7961 DK00BX290 Egtved Ã dal * 1 043 9,2783 55,6383 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 9,3519 55,9644 DK00BY165 Harrild Hede, Ulvemosen og heder i NÃ ¸rlund Plantage * 2 349 9,1839 56,0356 DK00BY171 RandbÃ ¸l Hede og klitter i FrederikshÃ ¥b Plantage * 958 9,1556 55,6617 DK00CX037 Borris Hede * 4 750 8,6958 55,9175 DK00CX042 SÃ ¸nder Feldborg Plantage 120 8,9647 56,3233 DK00CX158 SkÃ ¥nsÃ ¸ og Tranemose * 84 8,8406 56,5158 DK00CX159 Heder og klitter pÃ ¥ Skovbjerg BakkeÃ ¸ * 1 720 8,5114 56,2631 DK00CX160 Nissum Fjord * 10 967 8,3336 56,3678 DK00CX161 Stadil Fjord og Vest Stadil Fjord * 6 903 8,2053 56,1892 DK00CX162 Skjern Ã * 2 580 8,8689 55,9583 DK00CX164 Mose ved Karstoft Ã 26 9,0842 55,8803 DK00CX259 KimmelkÃ ¦r Landkanal 3 8,2625 56,1842 DK00CX270 Husby SÃ ¸ og NÃ ¸rresÃ ¸ 352 8,2103 56,2622 DK00CX277 LÃ ¸nborg Hede * 353 8,4572 55,8644 DK00CX278 Husby klit * 493 8,1325 56,2592 DK00CX285 Flynder Ã og heder i Klosterhede Plantage * 561 8,3689 56,4781 DK00CX286 Idom Ã og Ormstrup Hede * 494 8,5008 56,3128 DK00CX292 Ovstrup Hede med RÃ ¸jen BÃ ¦k * 484 8,9300 56,2464 DK00CY040 VenÃ ¸, VenÃ ¸ Sund * 2 926 8,6511 56,5500 DK00CY157 SkÃ ¸rsÃ ¸ 12 8,8542 56,5483 DK00CY163 RingkÃ ¸bing Fjord og NymindestrÃ ¸mmen * 27 684 8,2731 55,9211 DK00DY294 Stenholt Skov og Stenholt Mose * 340 9,3686 56,2022 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5 572 9,4642 56,0356 DK00EX017 Ã lvand Klithede og FÃ ¸rby SÃ ¸ * 838 8,4244 56,9447 DK00EX025 VangsÃ ¥ Hede * 1 408 8,4561 57,0044 DK00EX026 DrÃ ¥by Vig * 1 678 8,8664 56,8681 DK00EX129 Vullum SÃ ¸ * 132 8,7975 57,0819 DK00EX130 Hanstholmreservatet, Nors SÃ ¸ og Vandet SÃ ¸ * 5 738 8,5878 57,0603 DK00EX132 Hvidbjerg Ã , Ove SÃ ¸ og Ãrum SÃ ¸ * 1 572 8,4219 56,8561 DK00EX135 KÃ ¥s Hoved * 396 8,6950 56,6142 DK00EX258 MÃ ¥gerodde og Karby Odde * 497 8,5572 56,7708 DK00EX265 Klitheder mellem Stenbjerg og Lodbjerg * 2 918 8,2978 56,8431 DK00EX266 Lild Strand og Lild StrandkÃ ¦r * 749 8,9119 57,1283 DK00EX268 KorsÃ ¸ knude * 20 8,7736 57,0742 DK00EX283 Hanstholmknuden * 388 8,7292 57,1008 DK00EX284 Risum Enge og Selde Vig * 322 9,0164 56,7919 DK00EX287 Kongenshus Hede * 1 570 9,1353 56,3803 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44 768 9,0425 57,0025 DK00EY133 Agger Tange, Nissum Bredning, Skibsted Fjord og AgerÃ ¸ * 25 583 8,6097 56,6617 DK00EY136 SÃ ¸nder Lem Vig og Geddal Strandenge * 1 115 8,7842 56,5564 DK00EY144 Karup Ã * 1 108 9,0028 56,4367 DK00EY145 Hjelm Hede, FlyndersÃ ¸ og StubbergÃ ¥rd SÃ ¸ * 2 170 8,9003 56,4750 DK00EY288 Hessellund Hede * 1 123 9,0992 56,3217 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1 094 9,3006 57,1428 DK00VA257 Jyske Rev, Lillefiskerbanke 24 083 6,7458 56,8497 DK00VA258 Store Rev 10 892 9,2719 57,7050 DK00VA259 Gule Rev 47 059 8,1767 57,3164 DK00VA301 LÃ ¸nstrup RÃ ¸dgrund 9 283 9,6664 57,4547 DK00VA302 Knudegrund 748 9,9056 57,5956 DK00VA340 Sandbanker ud for ThyborÃ ¸n 6 325 8,0250 56,7400 DK00VA341 Sandbanker ud for Thorsminde 6 364 8,0544 56,3456 DK00VA347 Sydlige NordsÃ ¸ 246 296 7,4342 55,3633 DK00VA348 ThyborÃ ¸n Stenvolde 7 804 7,7597 56,6375 ES0000001 Illas CÃ ­es * 990,33  8,1694 42,1525 ES0000003 PICOS DE EUROPA * 23 782,82  4,9697 43,1642 ES0000054 Somiedo * 29 143,9  6,2478 43,0981 ES0000122 Aritzakun-Urritzate-Gorramendi * 6 032,37  1,4242 43,2271 ES0000210 ALTO SIL * 43 751,56  6,3619 42,9275 ES0000317 Penarronda-Barayo * 4 266,88 86,66  6,7953 43,5661 ES0000319 RÃ ­a de Ribadesella-RÃ ­a de Tinamayor * 5 787,7 88,0000  4,8075 43,4364 ES1110001 Ortigueira - Mera * 3 795,09  7,7286 43,7456 ES1110002 Costa Ã rtabra * 7 658,53  7,9997 43,9319 ES1110003 Fragas do Eume * 9 076,82  8,3897 43,4067 ES1110004 Encoro de Abegondo - Cecebre * 493,41  8,7456 43,7964 ES1110005 Costa da Morte * 12 094,43  9,8981 42,1017 ES1110006 Complexo hÃ ºmido de Corrubedo * 9 264,64  9,0169 42,1864 ES1110007 Betanzos - Mandeo * 864,58  8,1356 43,1864 ES1110008 Carnota - Monte Pindo * 4 628,87  9,3558 42,3219 ES1110009 Costa de Dexo * 349,96  8,5083 43,0000 ES1110010 Estaca de Bares * 935,79  7,7794 43,4067 ES1110011 Esteiro do Tambre * 1 582,61  8,5083 42,3728 ES1110012 Monte e lagoa de Louro * 1 160,88  9,8811 42,7456 ES1110013 Xubia - Castro * 1 985,91  8,6439 43,4406 ES1110014 Serra do CareÃ ³n * 6 567,87  7,3558 42,8981 ES1110015 RÃ ­o AnllÃ ³ns * 41,58  8,1525 43,2881 ES1110016 RÃ ­o Tambre * 151,7  8,5253 42,3219 ES1120001 Ancares - Courel * 102 396,08  7,4406 42,6947 ES1120002 RÃ ­o Eo * 764,54  7,6608 43,7964 ES1120003 Parga - Ladra - TÃ ¡moga * 5 013,01  7,9319 43,0678 ES1120004 A Marronda * 1 211,97  7,0508 43,2711 ES1120005 As Catedrais * 304,36  7,3050 43,2711 ES1120006 Carballido * 4 633,94  7,8472 43,5592 ES1120007 Cruzul - AgÃ ¼eira * 618,46  7,6608 42,0169 ES1120008 Monte Faro * 3 002,29  7,5083 42,8642 ES1120009 Monte Maior * 1 243,49  7,1694 43,4406 ES1120010 Negueira * 4 554,5  6,1694 43,2203 ES1120011 RÃ ­a de Foz - Masma * 575,17  7,9828 43,3389 ES1120012 RÃ ­o Landro * 88,94  7,8642 43,7794 ES1120013 RÃ ­o Ouro * 72,16  7,4914 43,5083 ES1120015 Serra do Xistral * 22 963,52  7,3389 43,4406 ES1120016 RÃ ­o Cabe * 1 576,53  7,1356 42,0169 ES1120017 Costa da MariÃ ±a occidental * 487,58  7,2542 43,1864 ES1130001 Baixa Limia * 34 248,13  8,7794 41,8811 ES1130002 Macizo Central * 46 829,43  7,1017 42,2372 ES1130003 Bidueiral de Montederramo * 1 948,55  7,4406 42,4575 ES1130004 Pena Veidosa * 2 354,5  7,8642 42,4744 ES1130005 RÃ ­o TÃ ¡mega * 718,76  7,1525 41,4914 ES1130006 Veiga de PonteliÃ ±ares * 129,68  7,9319 42,6269 ES1140001 Sistema fluvial Ulla - Deza * 1 633,17  8,3558 42,3558 ES1140002 RÃ ­o LÃ ©rez * 18,6  8,5253 42,0678 ES1140003 A Ramallosa 91,85  8,4067 42,9319 ES1140004 Complexo Ons - O Grove * 7 506,75  8,9658 42,8811 ES1140005 Monte Aloia 782,86  8,0169 42,1356 ES1140006 RÃ ­o Tea * 111,72  8,3050 42,8303 ES1140007 Baixo MiÃ ±o * 2 791,64  8,0847 42,6439 ES1140008 BraÃ ±as de Xestoso * 1 080,12  8,5761 42,5253 ES1140009 Cabo Udra * 623,36  8,6439 42,5592 ES1140010 Costa da Vela * 1 384,81  8,5422 42,2372 ES1140011 GÃ ¡ndaras de BudiÃ ±o * 727,07  8,7286 42,8133 ES1140012 Illas Estelas * 713,12  8,4406 42,0000 ES1140013 Serra do CandÃ ¡n * 10 683,18  8,0678 42,1017 ES1140014 Serra do Cando * 5 402,34  8,0847 42,3897 ES1140015 Sobreirais do Arnego * 1 080,83  8,3897 42,0508 ES1140016 Enseada de San SimÃ ³n * 2 252,06  8,9319 42,2881 ES1200001 Picos de Europa (Asturias) * 25 183,48  4,9133 43,2428 ES1200002 Muniellos * 5 559,21  6,7031 43,0172 ES1200006 RÃ ­a de Villaviciosa * 1 249,38  5,3908 43,5206 ES1200007 Cueva Rosa * 126 3,5  5,1306 43,4439 ES1200008 Redes * 37 804,24  5,3556 43,1692 ES1200009 Ponga-Amieva * 28 100  5,1581 43,2072 ES1200010 Montovo-La Mesa * 14 926  6,1575 43,1483 ES1200011 PeÃ ±a UbiÃ ±a * 13 281  5,9200 43,0625 ES1200012 Caldoveiro * 12 709  6,0978 43,2286 ES1200014 Sierra de los Lagos * 10 778  6,6683 43,1944 ES1200016 RÃ ­a del Eo * 1 901,26  7,0275 43,5264 ES1200022 Playa de Vega * 37  5,1408 43,4800 ES1200023 RÃ ­o Eo (Asturias) * 123 23,0000  7,1314 43,4231 ES1200024 RÃ ­o PorcÃ ­a * 65 9,0000  6,8842 43,5117 ES1200025 RÃ ­o Navia * 96 8,0000  6,7256 43,4822 ES1200026 RÃ ­o Negro * 45 17,0000  6,5661 43,4986 ES1200027 RÃ ­o Esva * 192 35,0000  6,4619 43,4547 ES1200028 RÃ ­o Esqueiro * 13 4,5  6,2308 43,5558 ES1200029 RÃ ­o NalÃ ³n * 560 47,0000  5,9878 43,3900 ES1200030 RÃ ­o Narcea * 374 32,0000  6,2022 43,3578 ES1200031 RÃ ­o PigÃ ¼eÃ ±a * 45 8,5  6,2158 43,3233 ES1200032 RÃ ­o Sella * 500 78,25  5,1744 43,3839 ES1200033 RÃ ­o Las Cabras-BedÃ ³n * 36 7,25  4,8906 43,4050 ES1200034 RÃ ­o PurÃ ³n * 22 6,0000  4,7117 43,3844 ES1200035 RÃ ­o Cares-Deva * 269 55,0000  4,7069 43,3175 ES1200036 Alcornocales del Navia 47  6,7803 43,2794 ES1200037 Aller-Lena * 13 266  5,5697 43,0614 ES1200038 Carbayera de El TragamÃ ³n * 4  5,6200 43,5206 ES1200039 Cuencas Mineras * 13 225  5,6033 43,2142 ES1200040 Meandros del Nora * 65  5,9656 43,3800 ES1200041 PeÃ ±a Manteca-Genestaza * 7 871  6,3008 43,2403 ES1200042 Sierra Plana de la Borbolla * 1 029  4,6400 43,3883 ES1200043 Sierra del Sueve * 3 409  5,2475 43,4269 ES1200044 Turbera de la Molina * 33  6,3286 43,3828 ES1200045 Turbera de Las DueÃ ±as * 26  6,1686 43,5625 ES1200046 Valgrande * 4 752  5,8131 42,9950 ES1200047 Yacimientos de Icnitas * 3 542 44,15  5,4994 43,5550 ES1200048 Alto Navia * 75 11,5  6,9617 43,0200 ES1200049 Cuenca del AgÃ ¼eira * 174 44,5  6,9233 43,2208 ES1200050 Cuenca del Alto Narcea * 319 68,6  6,5286 43,1097 ES1200051 RÃ ­o Ibias * 171 29,5  6,7925 42,9897 ES1200052 RÃ ­o Trubia * 81 14,5  5,9892 43,2800 ES1200053 RÃ ­o del Oro * 55 18,0000  6,7625 43,1833 ES1200054 RÃ ­os Negro y Aller * 136 32,75  5,5911 43,1472 ES1200055 Cabo Busto-Luanco * 11 599,9 140,88  6,1261 43,5639 ES1200056 Fuentes del Narcea, DegaÃ ±a e Ibias * 51 455,65  6,5586 43,0319 ES1300001 LiÃ ©bana * 42 547  4,6532 43,0571 ES1300002 MontaÃ ±a oriental * 21 679  3,6123 43,2500 ES1300003 Rias occidentales y Duna de Oyambre * 1 272,62  4,4082 43,3828 ES1300004 Dunas de Liencres y Estuario del Pas * 544,21  3,9348 43,4702 ES1300005 Dunas del Puntal y Estuario del Miera * 675,04  3,7466 43,4345 ES1300006 Costa central y RÃ ­a de Ajo * 444,48  3,6319 43,4966 ES1300007 Marismas de SantoÃ ±a, Victoria y Joyel * 3 702  3,4929 43,3708 ES1300008 Rio Deva * 397,91  4,6770 43,1544 ES1300009 RÃ ­o Nansa * 569,86  4,4090 43,2500 ES1300010 RÃ ­o Pas * 957,29  3,8628 43,0644 ES1300011 RÃ ­o AsÃ ³n * 530,49  3,5188 43,1844 ES1300012 RÃ ­o AgÃ ¼era * 214,48  3,2962 43,3266 ES1300013 RÃ ­o y Embalse del Ebro * 7 684,83  4,0815 42,7893 ES1300014 RÃ ­o Camesa * 245,66  4,1837 42,8612 ES1300015 RÃ ­o Miera * 395,53  3,6882 43,3454 ES1300016 Sierra del Escudo * 3 198,15  3,9228 43,0807 ES1300017 Cueva La RogerÃ ­a 112,27  4,1242 43,3950 ES1300019 Cueva del Rejo * 180  4,4786 43,3399 ES1300020 RÃ ­o Saja * 321,28  4,2492 43,1604 ES1300021 Valles altos del Nansa y Saja y Alto Campoo * 51 098,51  4,3086 42,9868 ES1300022 Sierra del Escudo de CabuÃ ©rniga * 787,02  4,3628 43,2812 ES2110003 Urkabustaizko irla-hariztiak/Robledales isla de Urkabustaiz * 265,38  2,8779 42,9433 ES2110004 Arkamu-Gibillo-Arrastaria * 11 538,34  2,9723 42,9076 ES2110006 Baia ibaia/RÃ ­o Baia * 423,55 47,4  2,8765 42,9262 ES2110009 Gorbeia * 20 211,42  2,8117 43,0287 ES2110010 Zadorra ibaia/RÃ ­o Zadorra * 327,03 59,8  2,7932 42,8212 ES2110011 Zadorraren sistemako urtegiak/Embalses del sistema del Zadorra * 2 559,32  2,5692 42,9240 ES2110012 Ayuda Ibaia/RÃ ­o Ayuda * 66 10,7000  2,8494 42,6919 ES2110013 Arabako lautadako irla-hariztiak/Robledales isla de la llanada alavesa 257,38  2,3492 42,8702 ES2110014 Salburua * 216,54  2,6360 42,8589 ES2110015 Gasteizko mendi garaiak/Montes altos de Vitoria * 1 852,19  2,6088 42,7863 ES2110016 Aldaiako mendiak/Montes de Aldaia * 1 120,7  2,4733 42,8982 ES2110017 Barrundia ibaia/RÃ ­o Barrundia * 98,06 19,3  2,4968 42,9115 ES2110018 ToloÃ ±o mendilerroa/Sierra ToloÃ ±o * 11 284,84  2,6667 42,6168 ES2110019 Izki * 9 005,15  2,4900 42,7055 ES2110020 Ega-Berron ibaia/RÃ ­o Ega-Berron * 226,45 40,3  2,4335 42,7351 ES2110022 Entzia * 9 931,04  2,3406 42,7928 ES2110023 Arakil ibaia/RÃ ­o Arakil * 30,07 6,04  2,2740 42,8709 ES2120001 Arno * 1 011  2,3956 43,2788 ES2120002 Aizkorri-Aratz * 14 947,37  2,3780 42,9587 ES2120003 Izarraitz * 1 593  2,2958 43,2123 ES2120004 Urolako itsasadarra/RÃ ­a del Urola * 111,97  2,2441 43,2867 ES2120005 Oria Garaia/Alto Oria * 152,07 29,9  2,2947 42,9693 ES2120006 Pagoeta * 1 365  2,1745 43,2355 ES2120007 Garate-Santa Barbara 160,53  2,1924 43,2879 ES2120008 Hernio-Gazume * 2 160  2,1424 43,1739 ES2120009 IÃ ±urritza * 81,28  2,1546 43,2903 ES2120010 Oriako itsasadarra/RÃ ­a del Oria * 189,48 9,0000  2,0931 43,2768 ES2120011 Aralar * 10 962,2  2,1117 42,9955 ES2120012 Araxes ibaia/RÃ ­o Araxes * 64,23 12,7  2,0267 43,0859 ES2120013 Leitzaran ibaia/RÃ ­o Leitzaran * 91,91 55,4  1,9602 43,1673 ES2120014 Ulia * 43  1,9701 43,3356 ES2120015 Urumea ibaia/RÃ ­o Urumea * 73,3 11,0000  1,9406 43,2434 ES2120016 Aiako harria * 6 806,74  1,8359 43,2613 ES2120017 Jaizkibel * 2 470  1,8537 43,3587 ES2120018 Txingudi-Bidasoa * 121,91  1,7797 43,3460 ES2130001 ArmaÃ ±Ã ³n * 2 966,39  3,3153 43,2759 ES2130002 Ordunte * 3 869,16  3,3505 43,1740 ES2130003 Barbadungo itsasadarra/RÃ ­a del Barbadun * 49,76 1,09  3,1155 43,3452 ES2130004 Astondoko haremunak/Dunas de Astondo * 5,19  2,9432 43,4211 ES2130005 Gaztelugatxeko Doniene/San Juan de Gaztelugatx 157,76  2,7760 43,4488 ES2130006 Urdaibaiko ibai sarea/Red fluvial de Urdaibai * 1 327,73 440,0000  2,6304 43,2869 ES2130007 Urdaibaiko itsasertzak eta padurak/Zonas litorales y marismas de Urdaibai * 1 009,61  2,6755 43,3687 ES2130008 Urdaibaiko artadi kantauriarrak/Encinares cantÃ ¡bricos de Urdaibai * 1 582,79  2,6608 43,3827 ES2130009 Urkiola * 5 958,39  2,6544 43,1156 ES2130010 Lea ibaia/RÃ ­o Lea * 110,4 17,8  2,5112 43,3425 ES2130011 Artibai/RÃ ­o Artibai * 138,96 23,2  2,4746 43,3033 ES2200010 Artikutza * 3 638,56  1,7921 43,2051 ES2200014 RÃ ­o Bidasoa * 190  1,7127 43,2056 ES2200015 Regata de Orabidea y turbera de Arxuri * 191,04  1,5308 43,2480 ES2200017 SeÃ ±orÃ ­o de BÃ ©rtiz * 2 052,32  1,6029 43,1721 ES2200018 Belate * 24 830,28  1,7013 43,0475 ES2200019 Monte Alduide * 9 028,6  1,3836 43,0179 ES2200020 Sierra de Aralar * 14 649,18  1,9106 42,9587 ES2200021 Urbasa y Andia * 27 857,93  2,0778 42,8420 ES2200022 Sierra de Lokiz * 13 145,58  2,1949 42,7266 ES2200023 RÃ ­o Baztan y Regata Artesiaga * 76,04  1,5866 43,1428 ES2200024 RÃ ­os Ega-Urederra * 531,49  2,1733 42,6515 ES2200043 Robledales de Ultzama y Basaburua * 2 274,65  1,6893 42,9928 ES4120025 OJO GUAREÃ A * 13 141,84  3,6172 43,0500 ES4120028 MONTE SANTIAGO * 2 536,96  3,0339 42,9658 ES4120049 BOSQUES DEL VALLE DE MENA * 6 480,96  3,2867 43,0625 ES4120051 RIBERAS DEL ZADORRA * 170,5  2,8333 42,7706 ES4120052 RIBERAS DEL AYUDA * 425,89  2,6958 42,7225 ES4120088 MONTES DE VALNERA * 2 236,75  3,6625 43,1436 ES4120089 HOCES DEL ALTO EBRO Y RUDRÃ N * 46 320,02  3,8067 42,8081 ES4120090 EMBALSE DEL EBRO-MONTE HIJEDO * 7 306,25  3,9181 42,9700 ES4130003 PICOS DE EUROPA EN CASTILLA Y LEÃ N * 101 336,66  5,0611 42,9861 ES4130010 SIERRA DE LOS ANCARES * 55 581,95  6,6994 42,7922 ES4130035 VALLE DE SAN EMILIANO * 55 747,81  6,0256 42,9578 ES4130037 HOCES DE VEGACERVERA * 5 317,4  5,5353 42,9067 ES4130050 MONTAÃ A CENTRAL DE LEÃ N * 34 351,9  5,7933 42,9339 ES4130149 OMAÃ A * 20 041,84  6,1514 42,8256 ES4140011 FUENTES CARRIONAS Y FUENTE COBRE-MONTAÃ A PALENTINA * 78 178,8  4,5556 42,9369 ES4140027 COVALAGUA * 2 348,18  4,1200 42,7708 ES90ATL01 El Cachucho * 234 952,22  4,8486 44,0433 FR1100795 Massif de Fontainebleau * 28 102 2,6667 48,4167 FR1100796 ForÃ ªt de Rambouillet * 1 991 1,7092 48,7122 FR1100797 Coteaux et boucles de la seine * 1 417 1,6492 49,0853 FR1100798 La bassÃ ©e * 1 404 3,2833 48,4500 FR1100799 Haute vallÃ ©e de lEssonne * 971 2,4133 48,3386 FR1100800 Pelouses calcaires de la haute vallÃ ©e de la Juine * 103 2,1589 48,3511 FR1100801 Basse vallÃ ©e du Loing 76,84 2,7803 48,3242 FR1100802 Pelouses calcaires du gÃ ¢tinais * 310 2,3139 48,3686 FR1100803 TourbiÃ ¨res et prairies tourbeuses de la forÃ ªt dYveline * 820 1,9717 48,6803 FR1100805 Marais des basses vallÃ ©es de la Juine et de lEssonne * 397 2,3939 48,5572 FR1100806 Buttes grÃ ©seuses de lEssonne 24,58 2,4617 48,5025 FR1100810 ChampignonniÃ ¨res dÃ tampes 1 2,1814 48,4303 FR1100812 LYerres de sa source a Chaumes-en-Brie 7,93 2,9550 48,6819 FR1100814 Le Petit Morin de Verdelot Ã Saint-Cyr-sur-Morin 4,38 3,2647 48,8872 FR1100819 Bois de Vaires-sur-Marne 96,63 2,6469 48,8800 FR1102004 RiviÃ ¨re du dragon 20 3,2136 48,5375 FR1102005 RiviÃ ¨res du Loing et du Lunain 382 2,7942 48,2775 FR1102006 Bois des rÃ ©serves, des usages et de MontgÃ © 866 3,1325 49,0367 FR1102007 RiviÃ ¨re du Vannetin 60,7 3,1717 48,7778 FR1102008 CarriÃ ¨re de Mocpoix 3,8 2,7394 48,1625 FR1102009 CarriÃ ¨re de Darvault 26,53 2,7450 48,2703 FR1102013 CarriÃ ¨re de Guerville 79,89 1,7636 48,9639 FR1102014 VallÃ ©e de lEpte francilienne et ses affluents * 3 187 1,6736 49,1603 FR1102015 Sites chiroptÃ ¨res du Vexin franÃ §ais 22,06 1,7797 49,1753 FR1102016 CarriÃ ¨re saint Nicolas 5,7 2,9622 48,3919 FR2100262 Pelouses de la barbarie Ã Savigny-sur-Ardres * 69 3,8089 49,2547 FR2100268 Landes et mares de sezanne et de vindey 97 3,6994 48,7053 FR2100271 PÃ ¢tis de Damery 93 3,8594 49,0875 FR2100274 Marais et pelouses du tertiaire au nord de Reims * 379 3,8539 49,2719 FR2100283 Le Marais de Saint-Gond * 1 592 3,8694 48,8144 FR2100314 Massif forestier dEpernay et Ã ©tangs associÃ ©s * 2 847 3,7792 48,9986 FR2200346 Estuaires et littoral picards (baies de Somme et dAuthie) * 15 662 1,5867 50,2333 FR2200347 Marais arriÃ ¨re-littoraux picards * 1 686 1,6717 50,3117 FR2200348 VallÃ ©e de lAuthie * 658 1,8617 50,3333 FR2200349 Massif forestier de CrÃ ©cy-en-Ponthieu 895 1,8167 50,2414 FR2200350 Massif forestier de Lucheux * 276 2,4022 50,2147 FR2200352 RÃ ©seau de coteaux calcaires du Ponthieu oriental * 94 2,1594 50,1042 FR2200353 RÃ ©seau de coteaux calcaires du Ponthieu mÃ ©ridional 41 2,0222 50,0469 FR2200354 Marais et monts de Mareuil-Caubert * 895 1,8461 50,0694 FR2200355 Basse vallÃ ©e de la Somme de Pont-RÃ ©my Ã Breilly * 1 462 2,0672 49,9900 FR2200356 Marais de la moyenne Somme entre Amiens et Corbie * 525 2,3789 49,8847 FR2200357 Moyenne vallÃ ©e de la Somme * 1 827 2,6247 49,9136 FR2200359 TourbiÃ ¨res et marais de lAvre * 322 2,4239 49,8206 FR2200362 RÃ ©seau de coteaux et vallÃ ©e du bassin de la Selle * 579 1,9467 49,7206 FR2200363 VallÃ ©e de la Bresle * 1 017 1,5886 49,9669 FR2200369 RÃ ©seau de coteaux crayeux du bassin de lOise aval (Beauvaisis) * 416 1,9878 49,5250 FR2200371 Cuesta du Bray * 775 1,9981 49,3617 FR2200372 Massif forestier du Haut Bray de lOise * 646 1,9522 49,4608 FR2200373 Landes et forÃ ªts humides du Bas Bray de lOise * 230 1,8294 49,4553 FR2200376 CavitÃ © de Larris Millet Ã Saint-Martin-le-NÃ ud 2 2,0597 49,4094 FR2200377 Massif forestier de Hez-Froidmont et Mont CÃ ©sar * 852 2,2725 49,3869 FR2200378 Marais de Sacy-le-Grand * 1 370 2,5597 49,3367 FR2200379 Coteaux de lOise autour de Creil * 102 2,4528 49,2386 FR2200380 Massifs forestiers dHalatte, de Chantilly et dErmenonville * 2 396 2,6378 49,2806 FR2200382 Massif forestier de CompiÃ ¨gne * 3 180 2,8644 49,3292 FR2200383 Prairies alluviales de lOise de la FÃ ¨re Ã Sempigny * 3 010 3,1833 49,5833 FR2200386 Massif forestier dHirson * 1 017 4,1586 49,9478 FR2200387 Massif forestier du Regnaval * 133 3,8533 49,9183 FR2200390 Marais de la Souche * 2 750 3,8419 49,6028 FR2200391 Landes de Versigny * 233 3,4581 49,6378 FR2200392 Massif forestier de Saint-Gobain * 434 3,4158 49,5558 FR2200395 Collines du Laonnois oriental * 1 378 3,7236 49,5272 FR2200396 TourbiÃ ¨re et coteaux de CessiÃ ¨res Montbavin * 683 3,5150 49,5453 FR2200398 Massif forestier de Retz * 848 3,1833 49,2750 FR2200399 Coteaux calcaires du Tardenois et du Valois * 329 3,5344 49,2639 FR2200401 Domaine de Verdilly * 596 3,4425 49,0706 FR2200566 Coteaux de la vallÃ ©e de lAutomne * 623 2,8403 49,2969 FR2300121 Estuaire de la Seine * 10 918 0,1347 49,4189 FR2300122 Marais Vernier, Risle Maritime * 7 652 0,4556 49,4172 FR2300123 Boucles de la Seine Aval * 5 487 0,9408 49,4247 FR2300124 Boucles de la Seine Amont, Coteaux de Saint-Adrien * 423 1,1489 49,3833 FR2300125 Boucles de la Seine Amont, Coteaux dOrival * 99 1,0081 49,3217 FR2300126 Boucles de la Seine Amont dAmfreville Ã Gaillon * 2 100 1,2681 49,2933 FR2300128 VallÃ ©e de lEure * 2 697 1,1469 49,1761 FR2300131 Pays de Bray humide * 3 332 1,5981 49,5481 FR2300132 Bassin de lArques * 338 1,1769 49,7722 FR2300133 Pays de Bray  Cuestas Nord et Sud * 984 1,4119 49,5086 FR2300136 La forÃ ªt dEu et les pelouses adjacentes * 778 1,5625 49,9425 FR2300137 LYÃ ¨res * 448 1,4683 49,9317 FR2300139 Littoral Cauchois * 4 574 0,2783 49,7378 FR2300145 ForÃ ªt de Lyons * 788 1,4053 49,3903 FR2300146 Bois de la Roquette 3,24 0,6417 49,7508 FR2300147 Val Eglantier * 10 0,4617 49,4939 FR2300149 Corbie 29 0,4186 49,3239 FR2300150 Risle, Guiel, Charentonne * 4 748 0,6000 49,0853 FR2300152 VallÃ ©e de lEpte * 946 1,5139 49,0867 FR2302001 rÃ ©seau de cavitÃ ©s du nord-ouest de la Seine-Maritime * 27 0,3025 49,6858 FR2302002 ForÃ ªt dEawy 691 1,2719 49,7067 FR2302004 les cavitÃ ©s de Beaumont-le-Roger * 0,55 0,7761 49,0828 FR2302005 LAbbaye de JumiÃ ¨ges 0,05 0,8206 49,4317 FR2302006 Ã les et berges de la Seine en Seine-Maritime * 237 1,1275 49,3550 FR2302007 Ã les et berges de la Seine dans lEure * 327 1,2511 49,3036 FR2302008 Les grottes du Mont Roberge 1 1,4914 49,1053 FR2302009 Le Haut Bassin de la Calonne * 529 0,4083 49,2117 FR2302010 La VallÃ ©e de lIton au lieu-dit Le Hom 31 1,1169 49,1258 FR2302011 les cavitÃ ©s de TilliÃ ¨res-sur-Avre 16 1,0481 48,7569 FR2302012 Les Ã ©tangs et mares des forÃ ªts de Breteuil et Conches * 146 0,8294 48,8197 FR2400516 CarriÃ ¨res de Bourges 10 2,4267 47,0592 FR2400517 Coteaux Calcaires du Sancerrois * 195 2,7997 47,3000 FR2400518 Massifs forestiers et riviÃ ¨res du Pays-Fort * 3 104 2,4403 47,2981 FR2400520 Coteaux, bois et marais calcaires de la Champagne Berrichonne * 5 008 2,3356 46,9072 FR2400521 Basse vallÃ ©e de lArnon * 1 334 2,1842 46,7706 FR2400522 VallÃ ©es de la Loire et de lAllier * 4 069 3,0589 46,9844 FR2400523 VallÃ ©e de lEssonne et vallons voisins * 969 2,2842 48,2483 FR2400524 ForÃ ªt dOrlÃ ©ans et pÃ ©riphÃ ©rie * 2 251 2,4769 47,8025 FR2400525 Marais de Bordeaux et Mignerette * 62,79 2,5689 48,1083 FR2400526 Lande Ã genÃ ©vriers de Nogent-sur-Vernisson 8 2,7642 47,8447 FR2400527 Ã tangs de la Puisaye 403 2,8731 47,6958 FR2400528 VallÃ ©e de la Loire de Tavers Ã Belleville-sur-Loire * 7 120 2,2867 47,8158 FR2400530 Coteaux calcaires ligÃ ©riens entre Ouzouer-sur-Loire et Briare 9,98 2,7069 47,6400 FR2400531 Ã lots de marais et coteaux calcaires au Nord-Ouest de la Champagne Berrichonne * 314 1,9406 46,9708 FR2400533 Site Ã chauves-souris de Valencay-Lye 0,4 1,5619 47,1564 FR2400534 Grande Brenne * 58 052 1,2311 46,7653 FR2400535 VallÃ ©e de lAnglin et affluents * 4 139 1,1722 46,5500 FR2400536 VallÃ ©e de la Creuse et affluents * 5 283 1,5325 46,5739 FR2400537 VallÃ ©e de lIndre * 1 599 1,4444 46,8608 FR2400540 Les puys du Chinonais * 127 0,2156 47,1886 FR2400541 Complexe forestier de Chinon, landes du Ruchard * 1 214 0,4367 47,1919 FR2400548 La Loire de Candes Saint Martin Ã Mosnes * 5 556 0,4803 47,3461 FR2400550 Arc forestier du Perche dEure-et-Loir * 522 0,9814 48,5800 FR2400551 Cuesta cÃ ©nomanienne du Perche dEure-et-Loir * 350 1,0025 48,3517 FR2400552 VallÃ ©e de lEure de Maintenon Ã Anet et vallons affluents * 752 1,4133 48,7742 FR2400553 VallÃ ©e du Loir et affluents aux environs de ChÃ ¢teaudun * 1 310 1,4047 48,1147 FR2400556 Nord-ouest Sologne * 1 337 1,7494 47,7475 FR2400558 Domaine de Chambord * 4 676 1,5400 47,5947 FR2400559 Bois de Sudais 260 1,1883 47,4256 FR2400561 VallÃ ©e du Cher et coteaux, forÃ ªt de Grosbois * 1 700 1,4011 47,2961 FR2400562 VallÃ ©e de la Cisse en amont de Saint-Lubin * 336 1,2897 47,6622 FR2400564 Coteaux calcaires riches en chiroptÃ ¨res des environs de Montoire-sur-le-Loir 21 0,8047 47,7778 FR2400565 VallÃ ©e de la Loire de Mosnes Ã Tavers * 2 278 1,3617 47,5983 FR2402001 Sologne * 346 184 1,9800 47,5361 FR2402002 Site Ã chauves-souris de Charly 1,5 2,7539 46,8978 FR2402003 Site Ã chauves-souris de La Guerche-sur-lAubois 0,01 2,9497 46,9519 FR2402004 Site Ã chauves-souris de ChÃ ¢rost 0,01 2,1175 46,9944 FR2402005 Site Ã chauves-souris de Vignoux-sur-Barangeon 0,01 2,1728 47,2017 FR2402006 Sites Ã chauves-souris de lest du Loiret 1,13 2,9853 47,9567 FR2402007 Complexe du Changeon et de la Roumer * 4 564 0,3764 47,3889 FR2500076 Landes du Tertre Bizet et Fosse Arthour * 222  0,7403 48,6536 FR2500077 Baie du mont Saint-Michel * 38 747  1,6406 48,6747 FR2500079 Chausey * 82 943  1,7861 48,8525 FR2500080 Littoral Ouest du Cotentin de BrÃ ©hal Ã Pirou * 3 336  1,5719 49,0000 FR2500081 Havre de Saint-Germain-sur-Ay et Landes de Lessay * 4 061  1,6178 49,2125 FR2500082 Littoral ouest du Cotentin de Saint-Germain-sur-Ay au Rozel * 2 316  1,7003 49,3236 FR2500083 Massif dunaire de HÃ ©auville Ã Vauville * 707  1,8317 49,5989 FR2500084 RÃ ©cifs et landes de la Hague * 9 187  1,9614 49,7228 FR2500085 RÃ ©cifs et marais arriÃ ¨re-littoraux du Cap LÃ ©vi Ã la Pointe de Saire * 15 403  1,3028 49,7117 FR2500086 Tatihou - Saint-Vaast-la-Hougue 852  1,2425 49,5919 FR2500088 Marais du Cotentin et du Bessin - Baie des Veys * 29 270  1,1564 49,3686 FR2500090 Marais arriÃ ¨re-littoraux du Bessin * 359  0,5492 49,3422 FR2500091 VallÃ ©e de lOrne et ses affluents * 2 118  0,4578 48,9097 FR2500092 Marais du Grand HazÃ © * 167  0,3886 48,6986 FR2500094 Marais alcalin de Chicheboville-Bellengreville * 154  0,2119 49,1156 FR2500096 Monts dEraines 319  0,1253 48,9411 FR2500099 Haute vallÃ ©e de lOrne et affluents 20 621 0,1367 48,6764 FR2500100 Sites dEcouves * 1 410  0,0603 48,6047 FR2500103 Haute VallÃ ©e de la Touques et affluents * 1 402 0,2969 48,9386 FR2500106 ForÃ ªts, Ã ©tangs et tourbiÃ ¨res du Haut-Perche * 3 675 0,8186 48,5522 FR2500107 Haute VallÃ ©e de la Sarthe * 3 452 0,3200 48,4739 FR2500108 Bois et cÃ ´teaux Ã louest de Mortagne-au-Perche * 35 0,5092 48,5439 FR2500109 Bois et coteaux calcaires sous BellÃ ªme * 119 0,5383 48,3389 FR2500110 VallÃ ©e de la SÃ ©e 1 424  1,1072 48,7261 FR2500113 Bassin de lAirou 730  1,3572 48,8442 FR2500117 Bassin de la Souleuvre 2 089  0,8292 48,9556 FR2500118 Bassin de la Druance 5 737  0,6408 48,9169 FR2500119 Bassin de lAndainette * 617  0,5097 48,5972 FR2502001 HÃ ªtraie de Cerisy * 987  0,8742 49,1958 FR2502002 CarriÃ ¨re de Loisail 0,06 0,5917 48,5133 FR2502003 CarriÃ ¨re de la MansonniÃ ¨re 0,17 0,7606 48,4175 FR2502004 Anciennes carriÃ ¨res de la vallÃ ©e de la Mue 25,02  0,4472 49,2758 FR2502005 Anciennes carriÃ ¨res de Beaufour-Druval 3,01 0,0189 49,2106 FR2502006 Ancienne carriÃ ¨re de la CressonniÃ ¨re 0,36 0,3578 49,0269 FR2502007 Anciennes carriÃ ¨res dOrbec 4,5 0,4022 49,0189 FR2502008 Ancienne champignonniÃ ¨re des Petites Hayes 3,98 0,3919 48,5403 FR2502009 Anciennes mines de Barenton et de Bion 16,51  0,7989 48,6344 FR2502010 Anciennes carriÃ ¨res souterraines dHabloville 0,44  0,1686 48,7747 FR2502011 Combles de la chapelle de lOratoire de Passais 0,04  0,7661 48,5189 FR2502012 Coteaux calcaires et anciennes carriÃ ¨res de La Meauffe, Cavigny et Airel * 44,9  1,1039 49,1869 FR2502013 Ancienne carriÃ ¨re souterraine de Saint-Pierre-Canivet 2,3  0,2108 48,9281 FR2502014 Bocages et vergers du sud Pays dAuge * 21 541 0,2969 48,7339 FR2502015 VallÃ ©e du Sarthon et affluents * 1 984  0,1117 48,4714 FR2502016 Combles de lÃ ©glise de Burcy 0,03  0,8022 48,8672 FR2502017 Combles de lÃ ©glise dAmayÃ ©-sur-Orne 0,05  0,4381 49,0856 FR2502018 Banc et rÃ ©cifs de Surtainville 14 070  1,9097 49,4306 FR2502019 Anse de Vauville 13 073  1,9239 49,6083 FR2502020 Baie de Seine occidentale 45 566  1,0958 49,4942 FR2502021 Baie de Seine orientale 44 456  0,1306 49,3711 FR2600965 VallÃ ©e de la Loire entre Fourchambault et Neuvy-sur-Loire * 2 551 3,0142 47,1733 FR2600991 TourbiÃ ¨res, marais et forÃ ªts alluviales de la vallÃ ©e du Branlin * 47 3,2281 47,6611 FR2601005 Pelouses sÃ ¨ches Ã orchidÃ ©es sur craie de lYonne * 279 3,4519 48,1992 FR2601009 Landes et GÃ ¢tines de Puisaye * 93 3,1392 47,5706 FR2601011 Ã tangs oligotrophes Ã littorelles de Puisaye, Ã bordures paratourbeuses et landes * 473 3,0050 47,6283 FR2601012 GÃ ®tes et habitats Ã chauves-souris en Bourgogne * 63 405 4,6136 47,4311 FR3100474 Dunes de la plaine maritime flamande * 4 425 2,4547 51,0739 FR3100475 Dunes flandriennes dÃ ©calcifiÃ ©es de Ghyvelde * 195 2,5444 51,0589 FR3100477 Falaises et pelouses du Cap Blanc Nez, du Mont dHubert, des Noires Mottes, du Fond de la Forge et du Mont de Couple * 733 1,7192 50,9275 FR3100478 Falaises du Cran aux Oeufs et du Cap Gris-Nez, Dunes du Chatelet, Marais de Tardinghen et Dunes de Wissant * 1 023 1,6275 50,8772 FR3100479 Falaises et dunes de Wimereux, estuaire de la Slack, Garennes et Communaux dAmbleteuse-Audresselles * 410 1,6081 50,7958 FR3100480 Estuaire de la Canche, dunes picardes plaquÃ ©es sur lancienne falaise, forÃ ªt dHardelot et falaise dEquihen * 1 658 1,5942 50,6047 FR3100481 Dunes et marais arriÃ ¨re-littoraux de la plaine maritime picarde * 1 016 1,5914 50,4489 FR3100482 Dunes de lAuthie et MolliÃ ¨res de Berck * 186 1,5767 50,3883 FR3100483 Coteau de Dannes et de Camiers 96 1,6333 50,5778 FR3100484 Pelouses et bois neutrocalcicoles de la cuesta sud du Boulonnais * 420 1,8069 50,6433 FR3100485 Pelouses et bois neutrocalcicoles des cuestas du Boulonnais et du Pays de Licques et forÃ ªt de Guines 660 1,8833 50,7375 FR3100487 Pelouses, bois acides Ã neutrocalcicoles, landes nord-atlantiques du plateau dHelfaut et systÃ ¨me alluvial de la moyenne vallÃ ©e de lAa * 383 2,2381 50,7036 FR3100488 Coteau de la Montagne dAcquin et pelouses du Val de Lumbres 63 2,0936 50,7300 FR3100489 Pelouses, bois, forÃ ªts neutrocalcicoles et systÃ ¨me alluvial de la moyenne vallÃ ©e de lAuthie * 86 2,0592 50,2558 FR3100491 Landes, mares et bois acides du Plateau de Sorrus Saint Josse, prairies alluviales et bois tourbeux en aval de Montreuil * 57 1,7111 50,4631 FR3100492 Prairies et marais tourbeux de la basse vallÃ ©e de lAuthie 274 1,7933 50,3639 FR3100494 Prairies et marais tourbeux de Guines * 137 1,9128 50,8800 FR3100495 Prairies, marais tourbeux, forÃ ªts et bois de la cuvette audomaroise et de ses versants * 563 2,2325 50,7842 FR3100498 ForÃ ªt de Tournehem et pelouses de la cuesta du pays de Licques 451 2,0236 50,7667 FR3100499 ForÃ ªts de Desvres et de Boulogne et bocage prairial humide du Bas-Boulonnais * 552 1,8289 50,6861 FR3100504 Pelouses mÃ ©tallicoles de la plaine de la Scarpe 17 3,0878 50,4039 FR3100505 Pelouses mÃ ©tallicoles de Mortagne du Nord 17 3,4578 50,4933 FR3100506 Bois de Flines-les-Raches et systÃ ¨me alluvial du courant des Vanneaux * 196 3,1428 50,4303 FR3100507 ForÃ ªts de Raismes/Saint Amand/Wallers et Marchiennes et plaine alluviale de la Scarpe * 1 927 3,4283 50,3969 FR3100509 ForÃ ªts de Mormal et de Bois lEvÃ ªque, Bois de la LaniÃ ¨re et Plaine alluviale de la Sambre * 987 3,7856 50,2506 FR3100512 Hautes VallÃ ©es de la Solre, de la Thure, de la Hante et leurs versants boisÃ ©s et bocagers * 241 4,1536 50,2139 FR3102001 Marais de la grenouillÃ ¨re 17 2,1139 50,4008 FR3102002 Bancs des Flandres 112 919 2,1589 51,1761 FR3102003 RÃ ©cifs Gris-Nez Blanc-Nez 29 156 1,5625 50,8917 FR3102004 Ridens et dunes hydrauliques du dÃ ©troit du Pas-de-Calais 68 245 1,2486 50,6683 FR3102005 Baie de Canche et couloir des trois estuaires 33 306 1,4883 50,3461 FR5200621 Estuaire de la Loire * 21 726  1,8495 47,2480 FR5200622 VallÃ ©e de la Loire de Nantes aux Ponts-de-CÃ © et ses annexes * 16 522  0,9633 47,3753 FR5200623 Grande BriÃ ¨re et marais de Donges * 16 842  2,2400 47,3736 FR5200624 Marais de lErdre * 2 561  1,5054 47,3679 FR5200625 Lac de Grand-Lieu * 6 292  1,6775 47,0908 FR5200626 Marais du MÃ ¨s, baie et dunes de Pont-MahÃ ©, Ã ©tang du Pont de Fer * 2 085  2,4272 47,4133 FR5200627 Marais salants de GuÃ ©rande, traicts du Croisic et dunes de Pen-Bron * 4 376  2,4758 47,3008 FR5200628 ForÃ ªt, Ã ©tang de Vioreau et Ã ©tang de la ProvostiÃ ¨re * 281  1,4225 47,5236 FR5200629 VallÃ ©e de la Loire des Ponts-de-CÃ © Ã Montsoreau * 5 161  0,1797 47,3242 FR5200630 Basses vallÃ ©es angevines, aval de la riviÃ ¨re Mayenne et prairies de la Baumette * 9 210  0,5347 47,5581 FR5200633 CavitÃ ©s souterraines le Buisson et la Seigneurerie (Chemellier) 10  0,3392 47,3506 FR5200634 CavitÃ ©s souterraines de lHÃ ´tel HervÃ © 6  0,0986 47,4872 FR5200635 CavitÃ © souterraine de la PoinsonniÃ ¨re (Vieil BaugÃ ©) 4  0,1072 47,5347 FR5200636 Cave Prieur et cave du ChÃ ¢teau (Cunault) 6  0,2000 47,3300 FR5200639 VallÃ ©e de lErve en aval de Saint-Pierre-sur-Erve * 342  0,4122 47,9786 FR5200640 ForÃ ªt de Multonne, corniche de Pail * 825  0,1564 48,4581 FR5200645 VallÃ ©e du Rutin, coteau de Chaumiton, Ã ©tang de Saosnes et forÃ ªt de Perseigne * 719 0,2578 48,4047 FR5200646 Alpes Mancelles * 1 195  0,0761 48,3631 FR5200647 VallÃ ©e du Narais, forÃ ªt de BercÃ © et ruisseau du Dinan * 3 812 0,3747 47,8931 FR5200648 Massif forestier de Vibraye 269 0,7236 48,0264 FR5200649 VallÃ ©e du Loir de Bazouges Ã Vaas * 4 028 0,1061 47,6911 FR5200650 ForÃ ªt de SillÃ © * 721  0,1131 48,2111 FR5200651 CarriÃ ¨res souterraines de la VoloniÃ ¨re 1,5 0,6519 47,7603 FR5200652 CarriÃ ¨res souterraines de Vouvray-sur-Huisne 0,02 0,5536 48,0886 FR5200653 Marais Breton, baie de Bourgneuf, Ã ®le de Noirmoutier et forÃ ªt de Monts * 52 337  2,0725 46,8736 FR5200654 CÃ ´tes rocheuses, dunes, landes et marais de lÃ ®le dYeu * 1 204  2,3583 46,7028 FR5200655 Dunes de la Sauzaie et marais du Jaunay * 1 138  1,8925 46,6625 FR5200656 Dunes, forÃ ªt et marais dOlonne * 2 889  1,8183 46,5667 FR5200657 Marais de Talmont et zones littorales entre les Sables-dOlonne et Jard-sur-Mer * 1 668  1,6450 46,4325 FR5200658 ForÃ ªt de Mervent-Vouvant et ses abords * 495  0,7411 46,5031 FR5200659 Marais Poitevin * 47 745  1,1328 46,4175 FR5202001 La cave Billard (Puy Notre Dame) 0,02  0,2222 47,1306 FR5202002 CavitÃ ©s Ã chiroptÃ ¨res de Saint-Michel-le-Cloucq et Pissotte 6,56  0,7833 46,6583 FR5202003 Bocage Ã Osmoderma eremita entre SillÃ ©-le-Guillaume et la Grande-Charnie * 13 440  0,1583 48,1111 FR5202004 Bocage Ã Osmoderma eremita au nord de la forÃ ªt de Perseigne * 5 829 0,2697 48,4575 FR5202005 ChÃ ¢taigneraies Ã Osmoderma eremita au sud du Mans * 4 715 0,3000 47,7378 FR5202006 Bocage de la forÃ ªt de la Monnaie Ã Javron-les-Chapelles * 6 450  0,2417 48,4642 FR5202007 Bocage de MontsÃ »rs Ã la forÃ ªt de SillÃ ©-le-Guillaume * 10 245  0,3875 48,1853 FR5202009 Marais de Goulaine * 1 514  1,3789 47,2028 FR5202010 Plateau du Four 4 208  2,6467 47,2764 FR5202011 Estuaire de la Loire Nord 30 714  2,3672 47,1847 FR5202012 Estuaire de la Loire Sud - Baie de Bourgneuf 49 441  2,2686 47,0953 FR5202013 Plateau rocheux de lÃ ®le dYeu 11 998  2,4364 46,7047 FR5300002 Marais de Vilaine * 10 891  2,1425 47,5867 FR5300003 Complexe de lest des montagnes noires * 1 404  3,5103 48,2003 FR5300004 RiviÃ ¨re le Douron * 2 908  3,6447 48,5806 FR5300005 ForÃ ªt de Paimpont * 1 221  2,2053 48,0181 FR5300006 RiviÃ ¨re Elle * 2 103  3,4661 48,0161 FR5300007 TÃ ªtes de bassin du Blavet et de lHyÃ ¨res * 1 509  3,2533 48,3589 FR5300008 RiviÃ ¨re Leguer, forÃ ªts de Beffou, Coat an Noz et Coat an Hay * 1 841  3,4300 48,5900 FR5300009 CÃ ´te de Granit rose-Sept-Ã les * 72 232  3,4881 48,8606 FR5300010 Tregor GoÃ «lo * 91 228  3,0419 48,8628 FR5300011 Cap dErquy-Cap FrÃ ©hel * 55 870  2,3650 48,6550 FR5300012 Baie de Lancieux, Baie de lArguenon, Archipel de Saint Malo et Dinard * 5 149  2,1678 48,6347 FR5300013 Monts dArrÃ ©e centre et est * 10 887  3,8142 48,4294 FR5300014 Complexe du Menez Hom * 1 830  4,2500 48,2317 FR5300015 Baie de Morlaix 26 648  3,8650 48,6931 FR5300016 Anse de Goulven, dunes de Keremma * 2 067  4,2481 48,6517 FR5300017 Abers - CÃ ´tes des lÃ ©gendes * 22 714  4,6250 48,6061 FR5300018 Ouessant-MolÃ ¨ne * 77 222  4,9119 48,3725 FR5300019 PresquIle de Crozon * 4 423  4,5439 48,2425 FR5300020 Cap Sizun * 2 841  4,7014 48,0464 FR5300021 Baie dAudierne * 2 459  4,3556 47,8778 FR5300023 Archipel des GlÃ ©nan * 58 725  4,0089 47,7294 FR5300024 RiviÃ ¨re Elorn * 2 397  4,0847 48,4428 FR5300025 Complexe forestier Rennes-LiffrÃ ©-ChevrÃ ©, Ã tang et lande dOuÃ ©e, forÃ ªt de Haute SÃ ¨ve * 1 730  1,5333 48,2069 FR5300026 RiviÃ ¨re Scorff, ForÃ ªt de Pont Calleck, RiviÃ ¨re Sarre * 2 419  3,2575 48,0036 FR5300027 Massif dunaire GÃ ¢vres-Quiberon et zones humides associÃ ©es * 6 828  3,1722 47,6156 FR5300028 Ria dEtel * 4 259  3,1553 47,7275 FR5300029 Golfe du Morbihan, cÃ ´te ouest de Rhuys * 20 609  2,8250 47,5786 FR5300030 RiviÃ ¨re de Penerf, marais de Suscinio * 4 912  2,6458 47,5047 FR5300031 Ã le de Groix * 28 381  3,4869 47,6314 FR5300032 Belle Ã le en mer * 17 359  3,1433 47,3350 FR5300033 Iles Houat-Hoedic * 17 797  2,9653 47,3950 FR5300034 Estuaire de la Vilaine * 4 769  2,5083 47,5000 FR5300035 ForÃ ªt de QuÃ ©nÃ ©can, vallÃ ©e du Poulancre, landes de Liscuis et gorges du Daoulas * 922  3,1206 48,2217 FR5300036 Landes de la Poterie * 60  2,4653 48,4831 FR5300037 ForÃ ªt de Lorge, landes de Lanfains, cime de Kerchouan * 507  2,8336 48,3497 FR5300039 ForÃ ªt du Cranou, Menez Meur * 1 283  4,0689 48,3444 FR5300040 ForÃ ªt de Huelgoat * 112  3,7319 48,3642 FR5300041 VallÃ ©e de lAulne * 3 564  3,9531 48,1942 FR5300043 Guisseny * 612  4,4539 48,6350 FR5300045 Pointe de Corsen, Le Conquet * 724  4,7753 48,3944 FR5300046 Rade de Brest, estuaire de lAulne * 9 239  4,3233 48,3044 FR5300048 Marais de Mousterlin * 479  4,0169 47,8522 FR5300049 Dunes et cÃ ´tes de TrÃ ©vignon * 9 863  3,8867 47,8064 FR5300050 Ã tangs du canal dIlle et Rance * 246  1,6467 48,3419 FR5300052 CÃ ´te de Cancale Ã ParamÃ © * 1 751  1,9033 48,6900 FR5300058 VallÃ ©e de lArz * 1 234  2,3458 47,7094 FR5300059 RiviÃ ¨re LaÃ ¯ta, Pointe du Talud, Ã ©tangs du Loch et de Lannenec * 925  3,4986 47,7447 FR5300061 Estuaire de la Rance * 2 788  1,9675 48,5589 FR5300062 Ã tang du Moulin Neuf * 46  3,5642 48,5617 FR5300066 Baie de Saint-Brieuc - Est * 14 391  2,6494 48,5319 FR5300067 TourbiÃ ¨re de Lann Gazel * 136  4,2689 48,5119 FR5302001 ChiroptÃ ¨res du Morbihan 2  2,6550 47,7039 FR5302006 CÃ ´tes de Crozon 10 212  4,6153 48,2192 FR5302007 ChaussÃ ©e de Sein * 41 559  5,0675 48,0383 FR5302008 Roches de Penmarch 45 728  4,3333 47,7500 FR5302014 VallÃ ©e du Canut * 427  1,8947 47,9747 FR5400405 CÃ ´teaux calcaires entre les Bouchauds et Marsac * 222  0,0019 45,7831 FR5400406 ForÃ ªts de la Braconne et de Bois Blanc * 4 588 0,3006 45,7153 FR5400407 Grotte de Rancogne 1 0,4064 45,6975 FR5400410 Les Chaumes BoissiÃ ¨res et cÃ ´teaux de ChÃ ¢teauneuf-sur-Charente * 625  0,0942 45,6103 FR5400411 Chaumes du Vignac et de ClÃ ©rignac * 103 0,0553 45,5644 FR5400413 VallÃ ©es calcaires pÃ ©ri-angoumoisines * 1 654 0,1450 45,5958 FR5400417 VallÃ ©e du NÃ © et ses principaux affluents * 4 630  0,1728 45,5131 FR5400419 VallÃ ©e de la Tude * 1 557 0,1156 45,3750 FR5400420 CÃ ´teaux du MontmorÃ ©lien * 323 0,2550 45,4333 FR5400422 Landes de Touverac - Saint-Vallier * 2 222  0,2375 45,4111 FR5400424 Ã le de RÃ ©: Fier dArs * 3 890  1,4619 46,2297 FR5400425 Ã le de RÃ ©: dunes et forÃ ªts littorales * 534  1,5353 46,2156 FR5400429 Marais de Rochefort * 13 604  0,9722 46,0158 FR5400430 VallÃ ©e de la Charente (basse vallÃ ©e) * 10 723  0,9803 45,9244 FR5400431 Marais de Brouage (et marais nord dOlÃ ©ron) * 26 142  1,1256 45,8700 FR5400432 Marais de la Seudre * 14 001  1,0836 45,7803 FR5400433 Dunes et forÃ ªts littorales de lile dOlÃ ©ron * 2 904  1,2436 45,8486 FR5400434 Presquile dArvert * 9 725  1,2011 45,7314 FR5400435 Chaumes de Sechebec * 39,96  0,7403 45,8997 FR5400437 Landes de Montendre * 3 141  0,3514 45,1908 FR5400438 Marais et falaises des cÃ ´teaux de Gironde * 12 508  0,7658 45,3119 FR5400439 VallÃ ©e de lArgenton * 738  0,4242 46,9906 FR5400441 Ruisseau le Magot * 241  0,0433 46,6214 FR5400442 Bassin du Thouet amont * 7 079  0,3039 46,6239 FR5400443 VallÃ ©e de l Autize 226  0,4833 46,5119 FR5400444 VallÃ ©e du Magnerolles * 1 826  0,1308 46,4181 FR5400445 Chaumes dAvon 1 511  0,0297 46,3728 FR5400446 Marais Poitevin * 20 323  1,0839 46,2514 FR5400447 VallÃ ©e de la Boutonne * 7 333  0,2686 46,1581 FR5400448 CarriÃ ¨res de Loubeau 30,37  0,1492 46,2131 FR5400450 Massif forestier de ChizÃ ©-Aulnay * 17 357  0,1922 46,0417 FR5400452 CarriÃ ¨res des Pieds Grimaud 4,71 0,6192 46,7750 FR5400453 Landes du Pinail * 925 0,5139 46,7028 FR5400457 ForÃ ªt et pelouses de Lussac-les-ChÃ ¢teaux * 933 0,7114 46,4258 FR5400458 Brandes de la Pierre-La * 780 0,9375 46,4897 FR5400459 VallÃ ©e du Corchon * 62,87 1,1014 46,4958 FR5400460 Brandes de Montmorillon * 2 779 0,9533 46,4086 FR5400463 VallÃ ©e de la CrochatiÃ ¨re 19,39 0,6667 46,2706 FR5400465 Landes de Cadeuil * 575  0,9392 45,7669 FR5400467 VallÃ ©e de Salleron * 150 1,0050 46,4394 FR5400469 Pertuis Charentais * 456 027  1,5872 46,0442 FR5400471 CarriÃ ¨res de Saint-Savinien 146  0,6856 45,8875 FR5400472 Moyenne vallÃ ©e de la Charente et Seugnes et Coran * 7 106  0,6306 45,7297 FR5400473 VallÃ ©e de lAntenne * 1 208  0,3739 45,7586 FR5400535 VallÃ ©e de lAnglin * 570 0,8864 46,6914 FR5402001 CarriÃ ¨re de lEnfer 41,11  0,9703 45,7578 FR5402002 CarriÃ ¨re de Fief de Foye 16,8  0,8083 45,8439 FR5402003 CarriÃ ¨res de Bellevue 1,09  0,4239 45,4319 FR5402004 Basse vallÃ ©e de la Gartempe 676 0,8308 46,6667 FR5402008 Haute vallÃ ©e de la Seugne en amont de pons et affluents * 4 342  0,4489 45,4456 FR5402009 VallÃ ©e de la Charente entre AngoulÃ ¨me et Cognac et ses principaux affluents (SOLOIRE, BOEME, ECHELLE) * 5 373  0,2675 45,6542 FR5402010 VallÃ ©es du Lary et du Palais * 1 844  0,2150 45,2047 FR5402011 Citerne de Sainte-Ouenne 0,03  0,4417 46,4444 FR5402012 Plateau de Rochebonne 9 715  2,4678 46,2011 FR7200660 La Dordogne * 5 694  0,0828 44,8331 FR7200661 VallÃ ©e de l'Isle de PÃ ©rigueux Ã sa confluence avec la Dordogne * 7 948 0,1911 45,0236 FR7200662 VallÃ ©e de la Dronne de BrantÃ ´me Ã sa confluence avec l'Isle * 5 173 0,2161 45,2808 FR7200663 VallÃ ©e de la Nizonne * 2 779 0,4306 45,4850 FR7200664 Coteaux calcaires de la vallÃ ©e de la Dordogne 3 768 1,1400 44,8483 FR7200665 Coteaux calcaires de Proissans, Sainte-NathalÃ ¨ne et Saint-Vincent-le-Paluel 603 1,2411 44,9453 FR7200666 VallÃ ©es des Beunes * 5 510 1,1119 44,9189 FR7200667 Coteaux calcaires de la vallÃ ©e de la VÃ ©zÃ ¨re 599 1,0703 45,0122 FR7200668 La VÃ ©zÃ ¨re 450 1,1353 45,0383 FR7200669 Vallon de la Sandonie 612 0,5222 45,3417 FR7200670 Coteaux de la Dronne 272 0,5239 45,2911 FR7200671 VallÃ ©es de la Double * 10 800 0,2517 45,1931 FR7200672 Coteaux calcaires du Causse de Daglan et de la VallÃ ©e du CÃ ©ou * 874 1,1619 44,7300 FR7200673 Grottes d'Azerat 11 1,1131 45,1781 FR7200675 Grotte de Saint-Sulpice d'Eymet 1 0,3628 44,6817 FR7200676 Coteaux calcaires de BorrÃ ¨ze 366 1,3517 44,9353 FR7200677 Estuaire de la Gironde * 61 080  0,8392 45,4575 FR7200678 Dunes du littoral girondin de la Pointe de Grave au Cap Ferret * 6 470  1,1925 45,0556 FR7200679 Bassin d'Arcachon et Cap Ferret * 22 684  1,1642 44,6639 FR7200680 Marais du Bas MÃ ©doc * 15 463  0,9954 45,3886 FR7200681 Zones humides de l'arriÃ ¨re dune du littoral girondin * 11 184  1,1153 45,0086 FR7200682 Palus de Saint-Loubes et dIzon * 770  0,3961 44,9306 FR7200683 Marais du Haut MÃ ©doc * 5 000  0,8100 45,3183 FR7200684 Marais de Braud-et-Saint-Louis et de Saint-Ciers-sur-Gironde * 4 850  0,6539 45,2386 FR7200685 VallÃ ©e et palus du Moron * 1 050  0,4853 45,0486 FR7200686 Marais du Bec dAmbÃ ¨s * 2 204  0,5125 44,9747 FR7200687 Marais de Bruges, Blanquefort et Parampuyre * 256  0,5975 44,9019 FR7200688 Bocage humide de Cadaujac et Saint-MÃ ©dard-dEyrans * 1 589  0,5186 44,7517 FR7200689 VallÃ ©es de la Saye et du Meudon * 306  0,3703 45,0978 FR7200690 RÃ ©seau hydrographique de l'Engranne * 230  0,1806 44,7717 FR7200691 VallÃ ©e de lEuille * 123  0,2586 44,6764 FR7200692 RÃ ©seau hydrographique du Dropt * 2 450 0,0869 44,6528 FR7200693 VallÃ ©e du Ciron * 3 637  0,2767 44,3756 FR7200694 RÃ ©seau hydrographique de la Bassane * 230  0,1072 44,4983 FR7200695 RÃ ©seau hydrographique du Lisos * 400  0,0111 44,4692 FR7200696 Domaine dÃ ©partemental dHostens * 413  0,6392 44,4993 FR7200697 Boisements Ã chÃ ªnes verts des dunes du littoral girondin * 1 633  1,1325 45,2250 FR7200698 CarriÃ ¨res de CÃ ©nac 5  0,4650 44,7947 FR7200699 Grottes du Trou Noir 13  0,0389 44,6639 FR7200700 La Garonne * 5 626  0,0403 44,5789 FR7200702 ForÃ ªts dunaires de la Teste-de-Buch * 5 312  1,1715 44,5809 FR7200703 ForÃ ªt de la Pointe de Grave et marais du Logit * 192  1,0881 45,5547 FR7200705 CarriÃ ¨res souterraines de Villegouge 3  0,3083 44,9567 FR7200708 Lagunes de Saint-Magne et Louchats * 150  0,6111 44,5128 FR7200709 Lagunes de Saint-Symphorien * 22  0,5619 44,4256 FR7200710 Dunes modernes du littoral landais d'Arcachon Ã Mimizan Plage * 739  1,2547 44,4194 FR7200711 Dunes modernes du littoral landais de Mimizan Plage au Vieux-Boucau * 593  1,3228 44,0756 FR7200712 Dunes modernes du littoral landais de Vieux-Boucau Ã Hossegor * 176  1,4264 43,7344 FR7200713 Dunes modernes du littoral landais de Capbreton Ã Tarnos * 439  1,4547 43,6158 FR7200714 Zones humides de l'arriÃ ¨re dune du Pays de Born * 14 950  1,1725 44,3522 FR7200715 Zones humides de l'ancien Ã ©tang de Lit-et-Mixe * 2 188  1,2622 44,0547 FR7200716 Zones humides de l'Ã tang de LÃ ©on * 1 283  1,3047 43,8925 FR7200717 Zones humides de l'arriÃ ¨re dune du Marensin * 1 383  1,3250 43,7733 FR7200718 Zones humides de Moliets, la Prade et Moisans * 100  1,3756 43,8272 FR7200719 Zones humides associÃ ©es au marais d'Orx * 988  1,3942 43,5883 FR7200720 Barthes de l'Adour * 12 810  1,3122 43,5167 FR7200721 VallÃ ©es de la Grande et de la Petite Leyre * 5 686  0,7753 44,4347 FR7200722 RÃ ©seau hydrographique des affluents de la Midouze * 4 914  0,4364 43,9839 FR7200723 Champ de tir de Captieux * 9 284  0,3533 44,2239 FR7200724 L'Adour * 2 100  1,0553 43,7117 FR7200725 Zone humide du MÃ ©tro * 159  1,4856 43,5600 FR7200727 TourbiÃ ¨re de MÃ ©es * 97  1,1228 43,7050 FR7200728 Lagunes de Brocas * 6  0,5556 44,0583 FR7200729 Coteaux de la vallÃ ©e de la LÃ ©mance 208 0,9617 44,5797 FR7200732 Coteaux de ThÃ ©zac et de Montayral * 435 1,0044 44,4550 FR7200733 Coteaux du Boudouyssou et plateau de Lascrozes 1 128 0,9639 44,3758 FR7200736 Coteaux du ruisseau des Gascons 214 0,8264 44,1678 FR7200737 Le Boudouyssou * 236 0,9814 44,3953 FR7200738 L'Ourbise * 377 0,2769 44,3833 FR7200739 VallÃ ©e de l'Avance * 191 0,0947 44,2581 FR7200741 La GÃ ©lise * 3 815 0,1950 44,0375 FR7200742 Massif du Moulle de Jaout * 16 600  0,4067 43,0386 FR7200745 Massif du Montagnon * 8 871  0,5178 43,0297 FR7200749 Montagnes du BarÃ ©tous * 14 600  0,7764 43,0464 FR7200750 Montagnes de la Haute Soule * 14 750  0,8969 42,9992 FR7200751 Montagnes du Pic des Escaliers * 8 600  0,9856 43,0561 FR7200752 Massif des Arbailles * 13 000  1,0169 43,1239 FR7200754 Montagnes de Saint-Jean-Pied-de-Port * 12 567  1,1978 43,0728 FR7200756 Montagnes des Aldudes * 17 440  1,3694 43,1489 FR7200758 Massif du Baygoura * 3 475  1,2947 43,2778 FR7200759 Massif du Mondarrain et de l'Artzamendi * 5 269  1,4311 43,2994 FR7200760 Massif de la Rhune et de Choldocogagna * 5 700  1,6203 43,3167 FR7200766 Vallon du ClamondÃ © * 267  0,6486 43,4778 FR7200770 Parc boisÃ © du ChÃ ¢teau de Pau * 19  0,3858 43,2958 FR7200771 Coteaux du Tursan * 1 236  0,4022 43,5964 FR7200774 Baie de Chingoudy 341  1,7736 43,3669 FR7200775 Domaine d'Abbadia et corniche basque * 571  1,7192 43,3883 FR7200776 Falaises de Saint-Jean-de-Luz Ã Biarritz * 1 353  1,6067 43,4342 FR7200777 Lac de Mouriscot * 21  1,5594 43,4556 FR7200779 Coteaux de Castetpugon, de Cadillon et de Lembeye * 199  0,1769 43,5517 FR7200781 Gave de Pau * 8 212  0,6503 43,4022 FR7200782 TourbiÃ ¨re de Louvie-Juzon * 31  0,3831 43,0958 FR7200784 ChÃ ¢teau d'Orthez et bords du gave 4 300  0,8381 43,4692 FR7200785 La Nivelle (estuaire, barthes et cours d'eau) * 1 450  1,6417 43,3708 FR7200786 La Nive * 11 010  1,4692 43,4633 FR7200787 L'Ardanavy (cours d'eau) * 627  1,3833 43,4372 FR7200788 La Joyeuse (cours d'eau) * 450  1,2614 43,4853 FR7200789 La Bidouze (cours d'eau) * 2 550  1,0597 43,3828 FR7200790 Le Saison (cours d'eau) * 2 200  0,8736 43,2375 FR7200791 Le Gave d'Oloron (cours d'eau) et marais de Labastide-Villefranche * 2 450  0,8556 43,3747 FR7200792 Le Gave d'Aspe et le Lourdios (cours d'eau) * 1 600  0,6081 43,0744 FR7200793 Le Gave d'Ossau * 2 300  0,4183 43,0781 FR7200795 Tunnel de Saint-Amand-de-Coly 37 1,2253 45,0428 FR7200797 RÃ ©seau hydrographique du Gat Mort et du Saucats * 1 300  0,5172 44,6375 FR7200798 Site du Griffoul, confluence de l'Automne * 10 0,5564 44,3903 FR7200799 CarriÃ ¨res de Lafox 2 0,7075 44,1778 FR7200800 Caves de NÃ ©rac 2 0,3342 44,1356 FR7200801 RÃ ©seau hydrographique du Brion * 220  0,2681 44,5033 FR7200802 RÃ ©seau hydrographique du Beuve * 600  0,1544 44,4986 FR7200803 RÃ ©seau hydrographique du Gestas * 186  0,3483 44,8586 FR7200804 RÃ ©seau hydrographique de la Pimpinne * 100  0,4714 44,7881 FR7200805 RÃ ©seau hydrographique des Jalles de Saint-MÃ ©dard et d'Eysines * 500  0,6425 44,8961 FR7200806 RÃ ©seau hydrographique du Midou et du Ludon * 6 533  0,2353 43,8997 FR7200807 Tunnel dExcideuil 4 1,0339 45,3550 FR7200808 CarriÃ ¨re de Lanquais - Les Roques 2,8 0,6772 44,8042 FR7200809 RÃ ©seau hydrographique de la Haute Dronne * 2 118 0,8733 45,5708 FR7200810 Plateau d'Argentine * 191 0,3944 45,4647 FR7200811 Panache de la Gironde et plateau rocheux de Cordouan (SystÃ ¨me Pertuis Gironde) * 95 256  1,4289 45,5494 FR7200812 Portion du littoral sableux de la cÃ ´te aquitaine * 50 716  1,3339 45,1200 FR7200813 CÃ ´te basque rocheuse et extension au large 7 806  1,6669 43,4439 FR7300835 Grotte d'Aliou 1 1,0492 42,9900 FR7300836 Chars de Moulis et de LiquÃ ©, grotte d'Aubert, Soulane de BalaguÃ ¨res et de Sainte-Catherine, granges des vallÃ ©es de Sour et d'Astien * 4 377 1,0378 42,9631 FR7300840 Grotte de Tourtouse 1 1,1272 43,0906 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1 633 1,3356 43,0797 FR7300847 VallÃ ©e du Tarn (de Brousse jusqu'aux gorges) * 3 713 2,7425 44,0464 FR7300877 TourbiÃ ¨re du Rey * 19,21 2,0072 44,4547 FR7300879 Lande de la Borie * 117 1,9694 44,2961 FR7300884 Zones rupestres xÃ ©rothermiques du bassin de Marignac, Saint-BÃ ©at, pic du Gar, montagne de RiÃ © * 7 680 0,7267 42,9500 FR7300885 ChaÃ ®nons calcaires du PiÃ ©mont Commingeois * 6 198 0,6714 43,0203 FR7300887 CÃ ´tes de Bieil et de MontoussÃ © * 98,32 0,6433 43,3019 FR7300889 VallÃ ©e de l'Adour * 2 635  0,0172 43,6528 FR7300891 Ã tangs d'Armagnac * 1 028  0,0308 43,8958 FR7300893 Coteaux de Lizet et de l'Osse vers Montesquiou * 1 865 0,3528 43,5817 FR7300897 VallÃ ©e et coteaux de la Lauze * 3 603 0,7092 43,4606 FR7300898 VallÃ ©e de la Dordogne quercynoise * 5 567 1,6361 44,9047 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 3 031 1,9725 44,9531 FR7300902 VallÃ ©es de l'Ouysse et de l'Alzou * 3 009 1,5978 44,7889 FR7300904 Marais de la Fondial * 25,5 1,6717 45,0042 FR7300905 Vieux chÃ ªnes de Cantegrel 12,59 1,5658 44,7536 FR7300906 Vieux chÃ ªnes de la Panonnie 28,29 1,6597 44,7733 FR7300907 Vieux chÃ ªnes des Imbards 33,09 1,6381 44,8500 FR7300909 Zone centrale du causse de Gramat * 6 426 1,6656 44,6706 FR7300910 VallÃ ©es de la Rauze et du Vers et vallons tributaires * 4 817 1,5519 44,5647 FR7300912 Moyenne vallÃ ©e du Lot infÃ ©rieure * 2 554 1,6442 44,4825 FR7300913 Basse vallÃ ©e du CÃ ©lÃ © * 4 702 1,7703 44,5519 FR7300914 Grotte de Fond d'Erbies 1 1,6839 44,4136 FR7300915 Pelouses de Lalbenque * 401 1,5692 44,3519 FR7300917 Serres de Saint-Paul-de-Loubressac et de Saint-BarthÃ ©lÃ ©my, et causse de Pech Tondut * 832 1,4644 44,3200 FR7300919 Serres de Labastide-de-Penne et de Belfort-du-Quercy * 616 1,5647 44,2692 FR7300920 Granquet-Pibeste et Soum d'Ech * 7 275  0,1536 43,0583 FR7300922 Gaves de Pau et de Cauterets (et gorge de Cauterets) * 357  0,1622 43,0997 FR7300936 TourbiÃ ¨re et lac de Lourdes * 73,04  0,0878 43,1092 FR7300940 TourbiÃ ¨re de Clarens * 139 0,4206 43,1461 FR7300944 Montagne Noire occidentale * 1 919 2,0708 43,4328 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2 001 2,3139 43,5458 FR7300951 ForÃ ªt de la GrÃ ©signe * 3 604 1,7519 44,0253 FR7300952 Gorges de l'Aveyron, causses proches et vallÃ ©e de la VÃ ¨re * 11 660 1,7117 44,0844 FR7300953 Causse de Gaussou et sites proches 198 1,6686 44,1942 FR7301631 VallÃ ©es du Tarn, de l'Aveyron, du Viaur, de l'Agout et du Gijou * 17 180 2,1975 44,1619 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 1,8314 43,0839 FR7302002 CavitÃ ©s et coteaux associÃ ©s en Quercy-Gascogne * 1 103 0,7672 44,0675 FR7401103 VallÃ ©e de la Dordogne sur lensemble de son cours et affluents * 7 620 2,1317 45,2269 FR7401108 Landes et pelouses serpentinicoles du sud corrÃ ¨zien * 115 1,9300 44,9906 FR7401119 Pelouses calcicoles et forÃ ªts du Causse corrÃ ©zien * 140 1,4817 45,0897 FR7401120 AbÃ ®mes de la Fage 1 1,5269 45,0786 FR9101446 VallÃ ©e du Lampy 9 576 2,1567 43,3317 IE0000006 Killyconny Bog (Cloghbally) * 191,22  6,9689 53,7883 IE0000007 Lough Oughter and Associated Loughs * 4 757,91  7,4450 54,0614 IE0000014 Ballyallia Lake 182,25  8,9853 52,8719 IE0000016 Ballycullinan Lake * 192,57  9,0550 52,9197 IE0000019 Ballyogan Lough * 379,89  8,9364 52,9681 IE0000020 Black Head-Poulsallagh Complex * 7 805,35  9,2328 53,0881 IE0000030 Danes Hole, Poulnalecka 39,31  8,6989 52,7967 IE0000032 Dromore Woods and Loughs * 877,42  8,9558 52,9278 IE0000036 Inagh River Estuary * 391,03  9,3331 52,9450 IE0000037 Pouladatig Cave 2,68  9,0361 52,8322 IE0000051 Lough Gash Turlough * 25,32  8,9006 52,7575 IE0000054 Moneen Mountain * 6 107,44  9,1319 53,0633 IE0000057 Moyree River System * 477,88  8,9231 52,9592 IE0000064 Poulnagordon Cave (Quin) 0,05  8,8578 52,8139 IE0000077 Ballymacoda (Clonpriest and Pillmore) 486,53  7,9111 51,9072 IE0000090 Glengarriff Harbour and Woodland * 1 305,78  9,5703 51,7511 IE0000091 Clonakilty Bay * 507,98  8,8722 51,6064 IE0000093 Caha Mountains * 6 859,08  9,6567 51,7564 IE0000097 Lough Hyne Nature Reserve and Environs 451,13  9,2881 51,4989 IE0000101 Roaringwater Bay and Islands 14 259,23  9,4981 51,4858 IE0000102 Sheep's Head 3 135,26  9,7275 51,5881 IE0000106 St. Gobnet's Wood * 43,63  9,1669 51,9414 IE0000108 The Gearagh * 557,95  8,9789 51,8753 IE0000109 Three Castle Head to Mizen Head 341,65  9,8292 51,4842 IE0000111 Aran Island (Donegal) Cliffs 517,91  8,5542 54,9992 IE0000115 Ballintra * 47,05  8,1147 54,5669 IE0000116 Ballyarr Wood 30,2  7,7100 55,0283 IE0000129 Croaghonagh Bog * 248,98  7,9117 54,7417 IE0000133 Donegal Bay (Murvagh) * 1 810,24  8,1600 54,6247 IE0000138 Durnesh Lough * 357,43  8,1925 54,5719 IE0000140 Fawnboy Bog/Lough Nacung * 1 105,4  8,1792 55,0419 IE0000142 Gannivegil Bog * 2 153,65  8,2631 54,9011 IE0000147 Horn Head and Rinclevan * 2 344,32  7,9969 55,1933 IE0000154 Inishtrahull 471,22  7,2389 55,4367 IE0000163 Lough Eske and Ardnamona Wood * 860,71  8,0478 54,6897 IE0000164 Lough Nagreany Dunes * 221,15  7,7689 55,2250 IE0000165 Lough Nillan Bog (Carrickatlieve) * 4 157,79  8,2453 54,7531 IE0000168 Magheradrumman Bog * 997,7  7,1772 55,2017 IE0000172 Meenaguse/Ardbane Bog * 668,52  8,1631 54,7175 IE0000173 Meentygrannagh Bog * 530,02  7,9764 54,9011 IE0000174 Curraghchase Woods * 358,2  8,8700 52,5994 IE0000181 Rathlin O'Birne Island 811,57  8,8125 54,6686 IE0000185 Sessiagh Lough 72,2  7,9367 55,1714 IE0000189 Slieve League * 3 925,95  8,7175 54,6639 IE0000190 Slieve Tooey/Tormore Island/Loughros Beg Bay * 9 435,49  8,5981 54,7508 IE0000191 St. John's Point * 1 078,92  8,4600 54,5844 IE0000194 Tranarossan and Melmore Lough * 653,63  7,8022 55,2233 IE0000197 West of Ardara/Maas Road * 6 739,04  8,4744 54,8333 IE0000199 Baldoyle Bay 538,93  6,1083 53,4047 IE0000202 Howth Head 374,87  6,0694 53,3747 IE0000204 Lambay Island 405,3  6,0142 53,4906 IE0000205 Malahide Estuary * 809,69  6,1625 53,4567 IE0000206 North Dublin Bay * 1 474,98  6,1392 53,3669 IE0000208 Rogerstown Estuary * 586,46  6,1408 53,5067 IE0000210 South Dublin Bay 742,12  6,1814 53,3186 IE0000212 Inishmaan Island * 793  9,6072 53,0839 IE0000213 Inishmore Island * 14 666,05  9,7989 53,1258 IE0000216 River Shannon Callows * 5 856,48  7,9986 53,2489 IE0000218 Coolcam Turlough * 138,69  8,6408 53,6875 IE0000231 Barroughter Bog * 174,02  8,3103 53,0781 IE0000238 Caherglassaun Turlough * 165,65  8,8861 53,1017 IE0000242 Castletaylor Complex * 145,61  8,8078 53,1858 IE0000248 Cloonmoylan Bog * 554,42  8,3306 53,0544 IE0000252 Coole-Garryland Complex * 1 120,42  8,8519 53,0925 IE0000255 Croaghill Turlough * 47,79  8,6139 53,6858 IE0000261 Derrycrag Wood Nature Reserve 118,25  8,3842 53,0431 IE0000268 Galway Bay Complex * 14 408,98  9,0419 53,1994 IE0000278 Inishbofin and Inishshark * 2 795,24  10,2144 53,6147 IE0000285 Kilsallagh Bog * 279,73  8,4939 53,6519 IE0000286 Kiltartan Cave (Coole) 0,01  8,8225 53,0983 IE0000295 Levally Lough * 58,8  8,7103 53,5292 IE0000296 Lisnageeragh Bog and Ballinastack Turlough * 455,49  8,5186 53,6192 IE0000297 Lough Corrib * 25 247,87  9,3050 53,4806 IE0000299 Lough Cutra 659,01  8,7892 53,0322 IE0000301 Lough Lurgeen Bog/Glenamaddy Turlough * 1 162,11  8,5283 53,5839 IE0000304 Lough Rea 365,56  8,5781 53,1875 IE0000308 Loughatorick South Bog * 888,34  8,4683 52,9858 IE0000318 Peterswell Turlough * 245,57  8,7386 53,1283 IE0000319 Pollnaknockaun Wood Nature Reserve 80,5  8,3808 53,0642 IE0000322 Rahasane Turlough * 351,57  8,7964 53,2189 IE0000324 Rosroe Bog * 262,03  9,8725 53,4103 IE0000326 Shankill West Bog * 136,39  8,5561 53,5183 IE0000328 Slyne Head Islands 2 384,56  10,1928 53,4222 IE0000330 Tully Mountain 473,49  10,0161 53,5864 IE0000332 Akeragh, Banna and Barrow Harbour * 1 203,98  9,8342 52,3439 IE0000335 Ballinskelligs Bay and Inny Estuary 1 628,87  10,1889 51,8261 IE0000343 Castlemaine Harbour * 8 686,83  9,9528 52,0900 IE0000353 Old Domestic Building, Dromore Wood 123,98  9,7069 51,8592 IE0000364 Kilgarvan Ice House 17,14  9,4661 51,8956 IE0000365 Killarney National Park, Macgillycuddy's Reeks and Caragh River Catchment * 76 478,21  9,6650 51,9514 IE0000370 Lough Yganavan and Lough Nambrackdarrig * 271,72  9,8825 52,0967 IE0000375 Mount Brandon * 14 355,3  10,0703 52,2214 IE0000382 Sheheree (Ardagh) Bog * 17,07  9,4808 52,0397 IE0000391 Ballynafagh Bog * 156,46  6,7797 53,2947 IE0000396 Pollardstown Fen * 266,19  6,8464 53,1872 IE0000397 Red Bog, Kildare * 36,48  6,5347 53,1964 IE0000404 Hugginstown Fen 63,34  7,2331 52,4261 IE0000407 The Loughans * 40,73  7,5336 52,7233 IE0000412 Slieve Bloom Mountains * 4 879,19  7,4697 53,0706 IE0000428 Lough Melvin 2 269,83  8,1469 54,4222 IE0000432 Barrigone * 66,35  9,0367 52,6000 IE0000439 Tory Hill * 76,9  8,6853 52,5378 IE0000440 Lough Ree * 14 371,24  7,9856 53,5544 IE0000448 Fortwilliam Turlough * 51,5  7,9778 53,6186 IE0000453 Carlingford Mountain 3 101,18  6,2639 54,0592 IE0000455 Dundalk Bay 5 236,27  6,3539 53,9547 IE0000458 Killala Bay/Moy Estuary * 2 181,82  9,1353 54,1836 IE0000461 Ardkill Turlough * 37  9,0967 53,6072 IE0000463 Balla Turlough * 54,9  9,1164 53,8039 IE0000466 Bellacorick Iron Flush 17,36  9,5211 54,1608 IE0000470 Mullet/Blacksod Bay Complex * 14 066,38  10,0147 54,1594 IE0000471 Brackloon Woods 79,95  9,5608 53,7589 IE0000472 Broadhaven Bay 9 075,28  9,9050 54,2822 IE0000474 Ballymaglancy Cave, Cong 9,77  9,3381 53,5378 IE0000475 Carrowkeel Turlough * 54,38  9,0600 53,6667 IE0000476 Carrowmore Lake Complex * 3 648,34  9,7717 54,1747 IE0000479 Cloughmoyne * 97,79  9,1756 53,4919 IE0000480 Clyard Kettle-holes * 126,51  9,1675 53,5783 IE0000484 Cross Lough (Killadoon) * 56,69  9,9108 53,7050 IE0000485 Corraun Plateau 3 886,96  9,8550 53,8953 IE0000492 Doocastle Turlough * 76,88  8,6408 54,0272 IE0000495 Duvillaun Islands 530,03  10,1586 54,0792 IE0000497 Flughany Bog * 231,09  8,5897 54,0094 IE0000500 Glenamoy Bog Complex * 12 901,8  9,6444 54,2694 IE0000503 Greaghans Turlough * 58,7  9,0747 53,6097 IE0000504 Kilglassan/Caheravoostia Turlough Complex * 157,04  9,0969 53,6250 IE0000507 Inishkea Islands * 1 230,28  10,2022 54,1289 IE0000516 Lackan Saltmarsh and Kilcummin Head * 540,04  9,2411 54,2733 IE0000522 Lough Gall Bog * 362,74  9,8133 53,9389 IE0000525 Shrule Turlough * 228,15  9,1119 53,5333 IE0000527 Moore Hall (Lough Carra) 0,04  9,2264 53,7136 IE0000532 Oldhead Wood 85,55  9,7822 53,7767 IE0000534 Owenduff/Nephin Complex * 27 063,61  9,6781 54,0250 IE0000541 Skealoghan Turlough * 54,06  9,1411 53,6094 IE0000542 Slieve Fyagh Bog * 2 391,87  9,6725 54,2047 IE0000566 All Saints Bog and Esker * 369,68  7,9814 53,1497 IE0000571 Charleville Wood 377,51  7,5278 53,2653 IE0000572 Clara Bog * 836,54  7,6275 53,3203 IE0000575 Ferbane Bog * 153,08  7,8372 53,2836 IE0000576 Fin Lough (Offaly) 78,09  7,9506 53,3147 IE0000580 Mongan Bog * 207,83  7,9531 53,3278 IE0000581 Moyclare Bog * 129,86  7,8853 53,2689 IE0000582 Raheenmore Bog * 210,01  7,3433 53,3381 IE0000584 Cuilcagh - Anierin Uplands * 9 739,7  7,9019 54,1586 IE0000585 Sharavogue Bog * 223,43  7,9289 53,0375 IE0000588 Ballinturly Turlough * 178,48  8,2425 53,5864 IE0000592 Bellanagare Bog * 1 207,59  8,4356 53,8264 IE0000595 Callow Bog * 617,91  8,4992 53,9117 IE0000597 Carrowbehy/Caher Bog * 343,83  8,6514 53,7942 IE0000600 Cloonchambers Bog * 348,2  8,5664 53,7697 IE0000604 Derrinea Bog * 86,18  8,6925 53,8414 IE0000606 Lough Fingall Complex * 607,03  8,8831 53,1814 IE0000607 Errit Lough 83,69  8,7014 53,8142 IE0000609 Lisduff Turlough * 70,27  8,2425 53,5497 IE0000610 Lough Croan Turlough * 155,08  8,1808 53,4947 IE0000611 Lough Funshinagh * 480,96  8,0964 53,5114 IE0000612 Mullygollan Turlough * 43,79  8,3061 53,7639 IE0000614 Cloonshanville Bog * 225,76  8,3786 53,8731 IE0000622 Ballysadare Bay * 2 145,47  8,5753 54,2375 IE0000623 Ben Bulben, Gleniff and Glenade Complex * 5 983,8  8,3861 54,3700 IE0000625 Bunduff Lough and Machair/Trawalua/Mullaghmore * 4 389,06  8,4392 54,4536 IE0000627 Cummeen Strand/Drumcliff Bay (Sligo Bay) * 4 919,12  8,5300 54,3225 IE0000633 Lough Hoe Bog * 3 215,41  8,9767 54,0675 IE0000634 Lough Nabrickkeagh Bog * 271,93  8,8867 54,0833 IE0000636 Templehouse and Cloonacleigha Loughs * 492,84  8,6000 54,0961 IE0000637 Turloughmore (Sligo) * 74,2  8,6928 54,0669 IE0000638 Union Wood 60,5  8,4872 54,2033 IE0000641 Ballyduff/Clonfinane Bog * 269,56  7,9914 53,0806 IE0000646 Galtee Mountains * 6 421,78  8,1472 52,3661 IE0000647 Kilcarren-Firville Bog * 676,67  8,0875 53,0650 IE0000665 Helvick Head 205,13  7,5394 52,0464 IE0000668 Nier Valley Woodlands 94,1  7,6411 52,2736 IE0000671 Tramore Dunes and Backstrand * 752,82  7,1006 52,1572 IE0000679 Garriskil Bog * 324,81  7,4547 53,6536 IE0000685 Lough Ennell 1 720,37  7,4000 53,4650 IE0000688 Lough Owel 1 122,56  7,3975 53,5756 IE0000692 Scragh Bog 23,93  7,3611 53,5803 IE0000696 Ballyteige Burrow * 703,4  6,6347 52,1997 IE0000697 Bannow Bay * 1 325,7  6,7950 52,2425 IE0000700 Cahore Polders and Dunes * 264,88  6,2125 52,5428 IE0000704 Lady's Island Lake * 540,31  6,3942 52,1956 IE0000707 Saltee Islands 15 809,17  6,6011 52,1239 IE0000708 Screen Hills 140,93  6,4000 52,4072 IE0000709 Tacumshin Lake * 558,82  6,4689 52,2000 IE0000710 Raven Point Nature Reserve * 594,52  6,3667 52,3608 IE0000713 Ballyman Glen * 24,71  6,1642 53,2047 IE0000714 Bray Head 264,3  6,0819 53,1775 IE0000716 Carriggower Bog 93,16  6,1681 53,1039 IE0000717 Deputy's Pass Nature Reserve 48,26  6,1636 52,9519 IE0000719 Glen of the Downs 74,48  6,1172 53,1361 IE0000725 Knocksink Wood * 89,79  6,1894 53,2031 IE0000729 Buckroney-Brittas Dunes and Fen * 320,78  6,0789 52,8672 IE0000733 Vale of Clara (Rathdrum Wood) 381,62  6,2381 52,9561 IE0000764 Hook Head 16 940,17  6,9089 52,1278 IE0000770 Blackstairs Mountains 5 052,95  6,7703 52,6175 IE0000781 Slaney River Valley * 6 020,48  6,5544 52,5497 IE0000831 Cullahill Mountain * 54,61  7,4886 52,7908 IE0000849 Spahill and Clomantagh Hill * 146,53  7,5097 52,7414 IE0000859 Clonaslee Eskers and Derry Bog 278,78  7,6083 53,1594 IE0000869 Lisbigney Bog * 35,64  7,3347 52,8619 IE0000919 Ridge Road, SW of Rapemills * 16,43  7,9400 53,1319 IE0000925 The Long Derries, Edenderry * 30,24  6,9969 53,3114 IE0000930 Clare Glen 24,22  8,3861 52,6856 IE0000934 Kilduff, Devilsbit Mountain * 134,27  7,9100 52,8253 IE0000939 Silvermine Mountains * 24,82  8,2294 52,7792 IE0000979 Corratirrim * 117,03  7,8814 54,2728 IE0000994 Ballyteige (Clare) 6,42  9,2658 53,0258 IE0000996 Ballyvaughan Turlough * 21,73  9,1603 53,1100 IE0001013 Glenomra Wood 52,76  8,5781 52,7583 IE0001021 Carrowmore Point to Spanish Point and Islands * 4 238,29  9,5089 52,8125 IE0001040 Barley Cove to Ballyrisode Point * 795,02  9,7206 51,4781 IE0001043 Cleanderry Wood 61,09  9,9303 51,7381 IE0001058 Great Island Channel 1 443,21  8,1861 51,8939 IE0001061 Kilkeran Lake and Castlefreke Dunes * 98,05  8,9747 51,5619 IE0001070 Myross Wood 3,65  9,1472 51,5725 IE0001090 Ballyness Bay * 1 235,83  8,1503 55,1419 IE0001107 Coolvoy Bog * 306,68  8,1939 54,8947 IE0001125 Dunragh Loughs/Pettigo Plateau * 2 023,35  7,9592 54,6244 IE0001141 Gweedore Bay and Islands * 6 016,13  8,3325 55,0786 IE0001151 Kindrum Lough 116,1  7,7150 55,2333 IE0001179 Muckish Mountain 1 522,79  7,9919 55,1047 IE0001190 Sheephaven * 1 841,97  7,8528 55,1575 IE0001195 Termon Strand * 86,89  8,4389 54,9331 IE0001197 Keeper Hill * 413,71  8,2658 52,7500 IE0001209 Glenasmole Valley * 149,29  6,3639 53,2425 IE0001228 Aughrusbeg Machair and Lake 422,43  10,1697 53,5547 IE0001230 Courtmacsherry Estuary * 735,42  8,6911 51,6425 IE0001242 Carrownagappul Bog * 487,43  8,4939 53,5003 IE0001251 Cregduff Lough 72,64  9,9275 53,3869 IE0001257 Dog's Bay * 141,49  9,9614 53,3756 IE0001271 Gortnandarragh Limestone Pavement * 347,03  9,2133 53,4050 IE0001275 Inisheer Island * 551,77  9,5292 53,0567 IE0001285 Kiltiernan Turlough * 52,43  8,8508 53,1769 IE0001309 Omey Island Machair * 228,95  10,1650 53,5319 IE0001311 Rusheenduff Lough 48,76  10,0089 53,6086 IE0001312 Ross Lake and Woods * 323,19  9,2203 53,3750 IE0001313 Rosturra Wood 39,1  8,3444 53,0669 IE0001321 Termon Lough * 211,78  8,8669 53,0317 IE0001342 Cloonee and Inchiquin Loughs, Uragh Wood 1 154,55  9,7128 51,8036 IE0001371 Mucksna Wood 14,38  9,5903 51,8675 IE0001387 Ballynafagh Lake 53,73  6,8022 53,2897 IE0001398 Rye Water Valley/Carton * 72,28  6,5169 53,3761 IE0001403 Arroo Mountain * 3 967,88  8,2236 54,3875 IE0001430 Glen Bog * 28,48  8,5072 52,4933 IE0001432 Glenstal Wood 6,33  8,3839 52,6667 IE0001459 Clogher Head 23,74  6,2197 53,7933 IE0001482 Clew Bay Complex * 11 987,05  9,6619 53,8506 IE0001497 Doogort Machair/Lough Doo * 184,36  9,9814 54,0214 IE0001501 Erris Head 814,8  10,0708 54,2764 IE0001513 Keel Machair/Menaun Cliffs * 1 616,01  10,0322 53,9547 IE0001529 Lough Cahasy, Lough Baun and Roonah Lough * 300,7  9,8975 53,7342 IE0001536 Mocorha Lough * 66,65  9,1594 53,5408 IE0001547 Castletownshend 17,51  9,1708 51,5369 IE0001571 Urlaur Lakes 265,89  8,7389 53,8461 IE0001625 Castlesampson Esker * 218,44  8,1175 53,4078 IE0001626 Annaghmore Lough (Roscommon) 249,53  8,1597 53,7981 IE0001637 Four Roads Turlough * 100,56  8,2397 53,5125 IE0001656 Bricklieve Mountains & Keishcorran * 1 696,19  8,3953 54,0489 IE0001669 Knockalongy and Knockachree Cliffs 111,36  8,7400 54,2100 IE0001673 Lough Arrow 1 458,15  8,3194 54,0594 IE0001680 Streedagh Point Dunes * 630,3  8,5264 54,4117 IE0001683 Liskeenan Fen * 43,4  8,0519 53,0364 IE0001741 Kilmuckridge-Tinnaberna Sandhills * 85,74  6,2633 52,4906 IE0001742 Kilpatrick Sandhills * 39,7  6,1497 52,7311 IE0001757 Holdenstown Bog * 3,88  6,6883 52,9103 IE0001766 Magherabeg Dunes * 74,64  6,0297 52,9236 IE0001774 Lough Carra/Mask Complex * 13 526,72  9,3239 53,6489 IE0001776 Pilgrim's Road Esker * 69,76  7,9292 53,3333 IE0001786 Kilroosky Lough Cluster * 57,61  7,2433 54,2011 IE0001810 White Lough, Ben Loughs and Lough Doo 116,32  7,2128 53,6981 IE0001818 Lough Forbes Complex * 1 337,08  7,8769 53,7628 IE0001831 Split Hills and Long Hill Esker * 75,25  7,4556 53,3856 IE0001847 Philipston Marsh 3,76  8,1656 52,5669 IE0001858 Galmoy Fen 25,05  7,5692 52,8078 IE0001873 Derryclogher (Knockboy) Bog * 1 712,95  9,4258 51,7997 IE0001879 Glanmore Bog * 1 148,27  9,8522 51,7169 IE0001880 Meenaguse Scragh 627,39  8,1394 54,7650 IE0001881 Maulagowna Bog * 426,07  9,6356 51,8128 IE0001890 Mullaghanish Bog * 70,04  9,1431 51,9850 IE0001898 Unshin River * 917,01  8,6881 54,1669 IE0001899 Cloonakillina Lough * 68,43  8,6233 54,0042 IE0001912 Glendree Bog * 340,06  8,7336 52,9442 IE0001913 Sonnagh Bog * 464,91  8,6422 53,1253 IE0001919 Glenade Lough 114,02  8,2711 54,3639 IE0001922 Bellacorick Bog Complex * 9 523,83  9,4333 54,1272 IE0001926 East Burren Complex * 18 808,77  8,9953 53,0392 IE0001932 Mweelrea/Sheeffry/Erriff Complex * 20 983,4  9,6856 53,6711 IE0001952 Comeragh Mountains 6 293,16  7,5633 52,2333 IE0001955 Croaghaun/Slievemore 3 295,21  10,1442 53,9922 IE0001957 Boyne Coast and Estuary * 629,51  6,2706 53,7311 IE0001975 Ballyhoorisky Point to Fanad Head 1 293,04  7,6831 55,2444 IE0001976 Lough Gill * 3 320,45  8,3083 54,2817 IE0001992 Tamur Bog * 1 277,92  7,9597 54,5567 IE0002005 Bellacragher Saltmarsh 16,81  9,7944 53,9425 IE0002006 Ox Mountains Bogs * 10 570,3  8,8392 54,1478 IE0002008 Maumturk Mountains * 13 471,72  9,6483 53,5258 IE0002010 Old Domestic Building (Keevagh) 0,01  8,8883 52,8319 IE0002012 North Inishowen Coast * 7 069,09  7,2936 55,2947 IE0002031 The Twelve Bens/Garraun Complex * 16 170,08  9,8792 53,5383 IE0002032 Boleybrack Mountain * 4 244,14  8,1128 54,2381 IE0002034 Connemara Bog Complex * 49 226,13  9,7361 53,3603 IE0002036 Ballyhoura Mountains * 747,03  8,5272 52,3047 IE0002037 Carrigeenamronety Hill 101,57  8,4422 52,2953 IE0002041 Old Domestic Building, Curraglass Wood 0,02  9,3947 51,9539 IE0002047 Cloghernagore Bog and Glenveagh National Park * 33 459,83  8,0739 55,0119 IE0002070 Tralee Bay and Magharees Peninsula, West to Cloghane * 11 632,15  9,9519 52,2703 IE0002074 Slyne Head Peninsula * 4 028,17  10,1094 53,4408 IE0002081 Ballinafad 0,1  9,1836 53,7819 IE0002091 Newhall and Edenvale Complex 136,65  9,0086 52,8100 IE0002098 Old Domestic Building, Askive Wood 43,35  9,8689 51,8236 IE0002110 Corliskea/Trien/Cloonfelliv Bog * 725,21  8,5150 53,7211 IE0002111 Kilkieran Bay and Islands * 21 313,64  9,7258 53,2942 IE0002112 Ballyseedy Wood * 39,65  9,6567 52,2550 IE0002117 Lough Coy * 77,43  8,7631 53,1111 IE0002118 Barnahallia Lough 44,5  10,1206 53,5331 IE0002119 Lough Nageeron 19,48  9,8747 53,3206 IE0002120 Lough Bane and Lough Glass 203,5  7,1728 53,6894 IE0002121 Lough Lene 489,94  7,2269 53,6622 IE0002122 Wicklow Mountains * 32 945,71  6,3903 53,0811 IE0002123 Ardmore Head 29,52  7,7083 51,9444 IE0002124 Bolingbrook Hill * 206,02  8,1911 52,7678 IE0002125 Anglesey Road * 33,25  8,0956 52,6522 IE0002126 Pollagoona Bog * 55,06  8,5317 53,0158 IE0002129 Murvey Machair * 80,16  10,0094 53,3869 IE0002130 Tully Lough 143,12  9,9828 53,5917 IE0002135 Lough Nageage 218,04  7,7264 54,6142 IE0002137 Lower River Suir * 7 100  7,5114 52,4819 IE0002141 Mountmellick 2,17  7,2656 53,1264 IE0002144 Newport River 1 403,12  9,4250 53,9000 IE0002147 Lisduff Fen * 31,12  7,8775 53,0525 IE0002157 Newgrove House 47,49  8,8225 52,8731 IE0002158 Kenmare River * 43 289,98  10,1750 51,7228 IE0002159 Mulroy Bay 3 209,13  7,7328 55,1786 IE0002161 Long Bank 3 372,37  6,2875 52,3042 IE0002162 River Barrow and River Nore * 12 373,17  6,9667 52,4250 IE0002164 Lough Golagh and Breesy Hill * 799,17  8,0528 54,5247 IE0002165 Lower River Shannon * 68 329,57  9,2500 52,6000 IE0002170 Blackwater River (Cork/Waterford) * 10 149,7  7,8569 52,1447 IE0002171 Bandon River * 321,26  9,0944 51,7411 IE0002172 Blasket Islands 22 711,71  10,5756 52,0864 IE0002173 Blackwater River (Kerry) 5 902,74  9,7542 51,8947 IE0002176 Leannan River 1 731,83  7,8167 55,0000 IE0002177 Lough Dahybaun 76,13  9,5292 54,1186 IE0002179 Towerhill House 60,7  9,2022 53,7233 IE0002180 Gortacarnaun Wood 112,46  8,7353 53,0244 IE0002181 Drummin Wood 84,52  8,7256 53,0433 IE0002185 Slieve Mish Mountains 9 791,75  9,8106 52,1964 IE0002187 Drongawn Lough * 31,21  9,8417 51,8150 IE0002189 Farranamanagh Lough * 27,59  9,6906 51,5792 IE0002193 Ireland's Eye 41,83  6,0647 53,4039 IE0002213 Glenloughaun Esker * 5,63  8,2619 53,2933 IE0002214 Killeglan Grassland * 61,96  8,2025 53,4303 IE0002236 Island Fen 12,11  7,8189 53,0631 IE0002241 Lough Derg, North-East Shore * 3 648,19  8,2753 53,0158 IE0002243 Clare Island Cliffs 354,52  10,0225 53,8081 IE0002244 Ardrahan Grassland * 201,08  8,8311 53,1650 IE0002245 Old Farm Buildings, Ballymacrogan 0,16  9,0039 52,9250 IE0002246 Ballycullinan, Old Domestic Building 5,92  9,0433 52,9172 IE0002247 Toonagh Estate 5,85  9,0303 52,8861 IE0002249 The Murrough Wetlands * 606,12  6,0444 53,0517 IE0002250 Carrowmore Dunes * 442,53  9,5042 52,7531 IE0002252 Thomastown Quarry * 4,23  7,1444 52,5350 IE0002256 Ballyprior Grassland * 44,47  7,1347 52,9839 IE0002257 Moanour Mountain * 47,38  8,2486 52,4250 IE0002258 Silvermines Mountains West * 612,35  8,2794 52,7822 IE0002259 Tory Island Coast * 3 045,73  8,2583 55,2625 IE0002261 Magharee Islands 2 269,66  10,0339 52,3303 IE0002262 Valencia Harbour/Portmagee Channel 2 693,01  10,2717 51,9167 IE0002263 Kerry Head Shoal 5 797,22  10,0631 52,4461 IE0002264 Kilkee Reefs 2 916,03  9,6783 52,6933 IE0002265 Kingstown Bay 80,28  10,1322 53,5161 IE0002268 Achill Head 7 164,95  10,1764 53,9669 IE0002269 Carnsore Point 8 735,86  6,3397 52,1931 IE0002274 Wicklow Reef 1 533,22  5,9569 52,9736 IE0002279 Askeaton Fen Complex * 284,77  8,9447 52,5675 IE0002280 Dunbeacon Shingle * 42,44  9,5689 51,6017 IE0002281 Reen Point Shingle * 6,57  9,6072 51,6014 IE0002283 Rutland Island and Sound * 3 418,37  8,4611 54,9667 IE0002287 Lough Swilly * 9 261,64  7,5344 55,0503 IE0002293 Carrowbaun, Newhall and Ballylee Turloughs * 106,13  8,7864 53,1092 IE0002294 Cahermore Turlough * 64,88  8,8744 53,1181 IE0002295 Ballinduff Turlough * 61,08  8,8075 53,1189 IE0002296 Williamstown Turloughs * 232,54  8,6522 53,6633 IE0002298 River Moy * 15 396,45  9,0500 53,9333 IE0002299 River Boyne and River Blackwater * 2 320,86  6,7000 53,5833 IE0002301 River Finn * 5 501,79  7,7667 54,8000 IE0002303 Dunmuckrum Turloughs * 33,92  8,2178 54,4911 IE0002306 Carlingford Shore 526,27  6,2503 54,0839 IE0002312 Slieve Bernagh Bog * 1 974,82  8,5475 52,8389 IE0002313 Ballymore Fen 43,03  7,6372 53,4947 IE0002314 Old Domestic Buildings, Rylane 14,01  8,8383 52,8925 IE0002315 Glanlough Woods 16,85  9,4372 51,8722 IE0002316 Ratty River Cave 0,75  8,7706 52,7650 IE0002317 Cregg House Stables, Crusheen 0,01  8,8433 52,9881 IE0002318 Knockanira House 0,03  9,0531 52,7819 IE0002319 Kilkishen House 0,45  8,7608 52,8019 IE0002320 Kildun Souterrain 0,82  9,2356 53,5533 IE0002324 Glendine Wood 19,7  7,5853 52,1206 IE0002327 Belgica Mound Province 41 161,58  11,7100 51,3900 IE0002328 Hovland Mound Province 108 955,54  12,8300 52,2000 IE0002329 South-West Porcupine Bank 33 121,27  15,0200 51,8100 IE0002330 North-West Porcupine Bank 71 940,89  14,2100 53,6600 IE0002331 Mouds Bog * 591,2  6,8172 53,2147 IE0002332 Coolrain Bog * 145,95  8,5928 53,7964 IE0002333 Knockacoller Bog * 130,39  8,0958 53,4378 IE0002336 Carn Park Bog * 247,89  7,3200 53,7842 IE0002337 Crosswood Bog * 206,61  7,8692 53,4117 IE0002338 Drumalough Bog * 278,89  7,0658 53,4783 IE0002339 Ballynamona Bog and Corkip Lough * 244,77  9,5619 52,7058 IE0002340 Moneybeg and Clareisland Bogs * 364,32  7,8550 53,7317 IE0002341 Ardagullion Bog * 117,33  8,4511 53,5653 IE0002342 Mount Hevey Bog * 483,78  7,8956 53,8033 IE0002343 Tullaher Lough and Bog * 469,18  9,5619 52,7058 IE0002346 Brown Bog * 76,68  8,4894 53,5317 IE0002347 Camderry Bog * 280,72  9,4108 52,4547 IE0002348 Clooneen Bog * 215,03  7,8956 53,8033 IE0002349 Corbo Bog * 206,76  8,0811 53,1497 IE0002350 Curraghlehanagh Bog * 278,22  8,5314 53,9108 IE0002351 Moanveanlagh Bog * 214,72  8,2425 53,1733 IE0002352 Monivea Bog * 286,68  8,6817 53,3597 IE0002353 Redwood Bog * 555,03  8,0811 53,1497 IE0002354 Tullaghanrock Bog * 103,92  8,5314 53,9108 IE0002356 Ardgraigue Bog * 183,54  8,2425 53,1733 NL1000001 Waddenzee * 256 095 5,2489 53,2711 NL1000002 IJsselmeer * 2 441 5,3872 53,0275 NL1000003 Witterveld * 481 6,5078 52,9617 NL1000004 Engbertsdijksvenen * 998 6,6678 52,4686 NL1000005 Zwarte Water 1 107 6,1086 52,5758 NL1000009 Duinen Den Helder - Callantsoog * 645 4,7146 52,8999 NL1000010 Schoorlse Duinen * 1 737 4,6625 52,6981 NL1000012 Kennemerland-zuid * 8 243 4,5444 52,3658 NL1000013 Meijendel en Berkheide * 2 856 4,3478 52,1500 NL1000014 Westduinpark en Wapendal * 246 4,2361 52,0822 NL1000015 Haringvliet * 11 108 4,2231 51,7692 NL1000016 Solleveld * 770 4,1939 52,0492 NL1000017 Kop van Schouwen * 2 291 3,7100 51,7094 NL1000020 Manteling van Walcheren * 810 3,5553 51,5825 NL1000021 Krammer-Volkerak * 6 080 4,2644 51,6569 NL1000022 Kempenland * 1 511 5,1861 51,4258 NL1000024 Strabrechtse Heide en Beuven * 1 790 5,6231 51,3994 NL1000026 Deurnsche Peel & Mariapeel * 2 734 5,8850 51,4164 NL1000028 Maasduinen * 5 328 6,1028 51,5828 NL1000029 Brunssummerheide * 538 5,9994 50,9219 NL1000030 Coepelduynen * 188 4,4147 52,2225 NL2000002 Bargerveen * 2 089 7,0400 52,6803 NL2000008 Meinweg * 1 804 6,1275 51,1617 NL2003001 Aamsveen * 146 6,9592 52,1878 NL2003002 Abdij Lilbosch en Voormalig Klooster Mariahoop 15 5,9678 51,0900 NL2003003 Agelerbroek en Voltherbroek * 309 6,9350 52,3794 NL2003004 Amerongse Bovenpolder 53 5,4375 51,9881 NL2003005 Bekendelle * 93 6,7064 51,9417 NL2003006 Bennekomse Meent 49 5,5978 52,0072 NL2003007 Bergvennen en Brecklenkampse Veld * 110 7,0144 52,4336 NL2003009 Boetelerveld * 173 6,3306 52,3650 NL2003010 Boschhuizerbergen 298 6,0175 51,5494 NL2003011 Bruuk 89 5,9672 51,7608 NL2003012 Bunder- en ElsloÃ «rbos * 189 5,7464 50,9078 NL2003013 Canisvliet 141 3,8131 51,2189 NL2003014 Drouwenerzand 223 6,8142 52,9658 NL2003015 Elperstroomgebied * 351 6,6681 52,8775 NL2003016 Geleenbeekdal * 226 5,8903 50,9314 NL2003017 Markermeer & IJmeer 1 109 5,0714 52,4483 NL2003019 Groote Gat 70 3,5022 51,3225 NL2003020 Groote Wielen * 604 5,8789 53,2267 NL2003021 Hollands Diep (oeverlanden) * 357 4,5547 51,7094 NL2003022 IJsseluiterwaarden * 1 538 6,1775 52,1950 NL2003023 Ilperveld/Oostzanerveld/Varkensland * 1 905 4,9028 52,4567 NL2003024 Kolland & Overlangbroek * 170 5,4261 51,9953 NL2003025 Kunderberg * 95 5,9586 50,8628 NL2003026 Langstraat bij Sprang-Capelle 488 4,9986 51,6847 NL2003027 Lemselermaten 55 6,8842 52,3458 NL2003028 Lieftinghsbroek 20 7,1292 53,0067 NL2003029 Lonnekermeer * 103 6,8636 52,2781 NL2003030 Luistenbuul en Koekoeksche Waard * 103 4,9861 51,9692 NL2003031 Mantingerbos 47 6,6122 52,8144 NL2003032 Mantingerzand 810 6,5997 52,7806 NL2003033 Noorbeemden en Hoogbos * 43 5,8036 50,7650 NL2003034 Norgerholt 26 6,4519 53,0569 NL2003035 Oeffeltermeent * 103 5,9442 51,7100 NL2003036 Oostelijke Vechtplassen * 3 270 5,0897 52,2400 NL2003037 Oude Maas * 474 4,4394 51,8392 NL2003038 Oudegaasterbrekken, Fluessen en omgeving * 3 054 5,5050 52,9222 NL2003040 Polder Westzaan * 1 065 4,7831 52,4519 NL2003041 Rijswaard en Kil van Hurwenen * 458 5,2939 51,8139 NL2003042 Roerdal * 767 6,0372 51,1492 NL2003043 Sarsven en De Banen 141 5,7975 51,2667 NL2003044 Stelkampsveld (Beekvliet) * 90 6,4803 52,1167 NL2003045 Swalmdal * 130 6,0689 51,2292 NL2003047 Ulvenhoutse Bos * 112 4,8100 51,5536 NL2003049 Vogelkreek 97 4,0094 51,3403 NL2003050 Wijnjeterper Schar * 170 6,1614 53,0589 NL2003051 Willinks Weust * 39 6,7928 51,9644 NL2003052 Witte Veen * 294 6,8781 52,1481 NL2003053 Wooldse Veen * 57 6,7525 51,9086 NL2003054 Wormer- en Jisperveld en Kalverpolder * 1 435 4,8339 52,5122 NL2003055 Zeldersche Driessen * 53 6,0256 51,6942 NL2003059 Duinen Terschelling * 4 040 5,3072 53,3994 NL2003060 Duinen en Lage Land Texel * 4 083 4,7267 53,0525 NL2003061 Duinen Vlieland * 1 484 5,0097 53,2811 NL2003063 Olde Maten en Veerslootlanden 993 6,1206 52,6347 NL2003064 Wieden * 7 534 6,0667 52,7022 NL2003065 Ringselven en Kruispeel * 293 5,5897 51,2256 NL2007001 Eems-Dollard 15 365 6,9667 53,3833 NL2008001 Doggersbank 471 750 3,4839 55,1381 NL2008002 Klaverbank 123 733 3,0853 54,0225 NL2008003 Vlakte van de Raan 17 521 3,3097 51,4867 NL2011015 Van Oordt's Mersken * 536 6,1611 53,0586 NL3000016 Duinen Zwanenwater en Pettemerduinen * 772 4,6839 52,8100 NL3000027 Zwin * 95 3,3619 51,3672 NL3000036 Nieuwkoopse Plassen en de Haeck * 2 060 4,8017 52,1433 NL3000040 Biesbosch * 9 678 4,7692 51,7547 NL3000044 Alde Feanen * 2 144 5,9283 53,1283 NL3000061 Naardermeer * 1 152 5,1136 52,2939 NL3000070 Dwingelderveld * 3 766 6,4153 52,8114 NL3000401 Kampina en Oisterwijkse Bossen en Vennen * 2 084 5,2392 51,5650 NL3004001 Boezem van Brakel, Pompveld en Kornsche Boezem * 720 5,0397 51,8111 NL3004002 Eilandspolder-oost * 801 4,8589 52,5819 NL3004003 Landgoederen Oldenzaal * 521 6,9703 52,3269 NL3004004 St. Jansberg * 225 5,9336 51,7419 NL3004005 Leusveld, Voorstonden en Empesche/Tondensche Heide * 698 6,1278 52,1144 NL3004006 Zouweboezem 258 4,9933 51,9497 NL3004007 Zuider Lingedijk en Diefdijk zuid * 483 5,0747 51,8658 NL3009005 Duinen Ameland * 2 055 5,7519 53,4558 NL3009006 Duinen Schiermonnikoog * 833 6,1739 53,4875 NL3009012 Groote Peel 1 348 5,8178 51,3467 NL3009016 Oosterschelde * 36 976 3,9722 51,5769 NL4000017 Voordelta 83 534 3,6775 51,7452 NL4000021 Grevelingen * 13 856 3,9844 51,7419 NL9801004 Bakkeveense Duinen 263 6,2933 53,0906 NL9801007 FochteloÃ «rveen en Esmeer * 2 601 6,4161 53,0089 NL9801009 Drentsche Aa * 3 966 6,6558 53,0414 NL9801013 Weerribben * 3 383 5,9575 52,7836 NL9801016 Borkeld * 513 6,5100 52,2736 NL9801017 Vecht en Beneden-Regge * 4 068 6,4894 52,5044 NL9801018 Wierdense Veld * 420 6,5225 52,3764 NL9801019 Buurserzand en Haaksbergerveen * 1 257 6,7917 52,1428 NL9801021 Dinkelland * 990 7,0319 52,2958 NL9801023 Veluwe * 91 454 5,8483 52,1917 NL9801024 Gelderse Poort * 4 967 5,9569 51,8978 NL9801025 St. Pietersberg en Jekerdal * 221 5,6808 50,8208 NL9801035 Weerterbos * 1 228 5,6711 51,3017 NL9801036 Groote Heide - De Plateaux * 4 213 5,5183 51,3369 NL9801040 Savelsbos * 211 5,7500 50,8022 NL9801041 Geuldal * 2 472 5,9606 50,7642 NL9801044 Botshol * 215 4,9233 52,2533 NL9801049 Vlijmens Ven, Moerputten en Bossche Broek 1 174 5,2350 51,6819 NL9801055 Ossendrecht 1 746 4,3808 51,3947 NL9801064 Springendal en Dal van de Mosbeek * 1 273 6,8706 52,4453 NL9801071 Havelte-oost * 1 755 6,2572 52,8069 NL9801072 Korenburgerveen * 460 6,6628 51,9867 NL9801075 Grensmaas * 301 5,7753 51,0186 NL9801076 Bemelerberg en Schiepersberg * 171 5,7769 50,8417 NL9801079 Duinen Goeree & Kwade Hoek * 1 624 3,9822 51,8372 NL9801080 Noordhollands Duinreservaat * 5 204 4,6292 52,5858 NL9802001 Noordzeekustzone 144 475 5,0128 53,3442 NL9802031 Zwarte Meer 2 162 5,9525 52,6303 NL9802033 Veluwerandmeren 6 123 5,6619 52,3800 NL9802068 Yersekse en Kapelse Moer 433 4,0197 51,4911 NL9803006 Rottige Meenthe en Brandemeer * 1 395 5,9017 52,8461 NL9803011 Drents-Friese Wold en Leggelerveld * 7 466 6,3061 52,9058 NL9803015 Sallandse Heuvelrug 2 227 6,4158 52,3394 NL9803030 Loonse en Drunense Duinen, de Brand en de Leemkuilen * 4 082 5,1294 51,6469 NL9803039 Leudal * 315 5,9494 51,2475 NL9803061 Westerschelde & Saeftinghe 43 683 3,7546 51,3869 NL9803073 Regte Heide en Rielse Laag 521 5,0247 51,5028 NL9803077 Voornes Duin * 1 432 4,0631 51,8961 PTCON0001 Peneda/GerÃ ªs * 88 845,42  8,1219 41,7886 PTCON0017 Litoral Norte * 2 797,4  8,8333 41,7000 PTCON0019 Rio Minho * 4 554,72  8,6531 42,0075 PTCON0020 Rio Lima * 5 360,8  8,6328 41,7500 PTCON0024 Valongo * 2 552,51  8,4708 41,1464 PTCON0039 Serra D'Arga * 4 493,29  8,7461 41,7819 PTCON0040 CÃ ´rno do Bico * 5 139,45  8,5167 41,8833 UK0012549 Godrevy Head to St Agnes * 128,07  5,2303 50,3006 UK0012550 Fontmell and Melbury Downs 260,75  2,1428 50,9722 UK0012552 Pewsey Downs * 153,87  1,8483 51,3717 UK0012553 Prescombe Down 76,14  2,0206 51,0275 UK0012557 The New Forest * 29 262,36  1,6806 50,8664 UK0012559 Penhale Dunes * 621,34  5,1378 50,3717 UK0012566 Kenfig/ Cynffig * 1 191,67  3,7447 51,5183 UK0012570 Braunton Burrows * 1 346,64  4,2122 51,0911 UK0012576 Hill of Towanreef * 1 885,92  2,9500 57,3083 UK0012577 Craigengar * 37,31  3,4750 55,7722 UK0012583 Moniack Gorge * 32,16  4,4017 57,4500 UK0012584 Bath and Bradford-on-Avon Bats 107,16  2,2386 51,4175 UK0012585 Beer Quarry and Caves 31,1  3,1119 50,6969 UK0012586 Windsor Forest and Great Park 1 687,26  0,6233 51,4356 UK0012587 Bredon Hill 359,86  2,0506 52,0636 UK0012594 Rum * 10 835,33  6,3333 57,0000 UK0012598 Preseli 2 705,9  4,7511 51,9550 UK0012599 River Itchen 309,26  1,3347 50,9539 UK0012602 East Devon Pebblebed Heaths 1 119,94  3,3592 50,6719 UK0012604 Tregonning Hill * 5,21  5,3578 50,1206 UK0012638 Dunkeld Blairgowrie Lochs 428,09  3,5542 56,5750 UK0012642 River Wye/ Afon Gwy * 2 234,89  3,2997 52,0233 UK0012643 River Eden * 2 463,23 410,0000  2,8328 54,6053 UK0012646 Ensor's Pool 3,8  1,4864 52,3425 UK0012647 River Wensum * 381,74 0,9939 52,7178 UK0012650 South Hams * 129,53  3,4892 50,3983 UK0012658 Mells Valley 28,22  2,4917 51,2258 UK0012661 Glynllifon 189,27  4,3061 53,0708 UK0012670 Afon Teifi/ River Teifi 715,58  4,1708 52,1358 UK0012672 Cannock Extension Canal 5,47  1,9706 52,6497 UK0012679 Culm Grasslands * 768,69  3,6478 50,9800 UK0012680 Rhos Llawr-cwrt 46,13  4,3200 52,1225 UK0012681 Rooksmoor 61,36  2,3697 50,8972 UK0012682 Taynish and Knapdale Woods 966,27  5,5569 56,0403 UK0012683 Salisbury Plain * 21 438,1  1,8894 51,2458 UK0012685 Gower Commons/ Tiroedd Comin Gwyr 1 776,72  4,1697 51,5889 UK0012687 Yell Sound Coast * 1 540,55  1,1500 60,4611 UK0012691 River Tweed * 3 795,88 1 284,69  2,7917 55,6000 UK0012694 Monach Islands * 3 646,58  7,6083 57,5250 UK0012696 North Rona 628,53  5,8250 59,1250 UK0012711 Mousa 530,6  1,1722 60,0000 UK0012712 Cardigan Bay/ Bae Ceredigion 95 860,36  4,6172 52,2464 UK0012713 South Uist Machair * 3 432,65  7,3333 57,3139 UK0012715 Ebernoe Common 234,93  0,6072 51,0367 UK0012716 The Mens 203,28  0,5408 51,0011 UK0012720 Epping Forest 1 604,95 0,0225 51,6442 UK0012723 East Hampshire Hangers * 569,68  0,9458 51,0350 UK0012724 Chilterns Beechwoods * 1 276,48  0,5853 51,8108 UK0012727 Wye Valley Woodlands/ Coetiroedd Dyffryn Gwy * 916,24  2,6786 51,6578 UK0012734 Avon Gorge Woodlands * 152,35  2,6336 51,4639 UK0012735 Downton Gorge * 69,3  2,8186 52,3633 UK0012740 Birklands and Bilhaugh 271,84  1,0753 53,2047 UK0012741 Staverton Park and The Thicks, Wantisden 81,45 1,4408 52,1058 UK0012745 Borrowdale Woodland Complex * 667,83  3,1817 54,5056 UK0012748 Coedydd a Cheunant Rheidol/ Rheidol Woods and Gorge 229,19  3,8397 52,3936 UK0012749 South Dartmoor Woods * 2 157,15  3,8192 50,5167 UK0012750 Loch Etive Woods * 2 639,54  5,1833 56,4750 UK0012756 Glen Tanar * 4 180,09  2,8917 57,0222 UK0012758 Black Wood of Rannoch * 1 100,65  4,3472 56,6667 UK0012759 Kinveachy Forest * 2 849,36  3,9000 57,2375 UK0012762 Amat Woods * 233,36  4,5833 57,8750 UK0012766 Coed y Cerrig * 9,1  3,0292 51,8833 UK0012767 Kingley Vale * 208,05  0,8278 50,8917 UK0012768 Castle Eden Dene * 194,4  1,3247 54,7500 UK0012770 Great Yews * 28,71  1,8303 51,0075 UK0012782 Ingleborough Complex * 5 769,28  2,3736 54,1600 UK0012785 Strath * 1 386,58  5,9650 57,2889 UK0012786 Durness * 1 212,74  4,7683 58,5692 UK0012787 Inchnadamph * 1 282,91  4,9403 58,1283 UK0012789 Pasturefields Salt Marsh * 7,7  2,0125 52,8214 UK0012791 Hoy * 9 499,7  3,3194 58,8583 UK0012793 Thursley, Ash, Pirbright and Chobham * 5 138  0,6931 51,1617 UK0012795 Carrine Common * 45,86  5,0897 50,2525 UK0012799 The Lizard * 3 257,11  5,2244 50,0114 UK0012801 Roydon Common and Dersingham Bog 351,83 0,4994 52,7728 UK0012804 Mole Gap to Reigate Escarpment * 887,68  0,2800 51,2658 UK0012809 Minsmere to Walberswick Heaths and Marshes * 1 265,52 1,6172 52,2561 UK0012810 The Stiperstones and The Hollies 601,46  2,9233 52,5992 UK0012815 Keen of Hamar 39,9  0,8200 60,7675 UK0012816 Tyne and Allen River Gravels 36,84  2,4856 54,9556 UK0012817 Gang Mine 8,26  1,5725 53,0978 UK0012821 Caenlochan * 5 204,16  3,2917 56,8750 UK0012826 Rodborough Common 104,26  2,2183 51,7308 UK0012831 Wye and Crundale Downs * 112,24 0,9811 51,1600 UK0012832 Lewes Downs * 146,86 0,0475 50,8647 UK0012833 Queendown Warren * 14,28 0,6233 51,3353 UK0012834 Lydden and Temple Ewell Downs * 61,7 1,2564 51,1619 UK0012835 Folkestone to Etchinghill Escarpment * 181,94 1,1183 51,1061 UK0012836 Castle Hill * 114,68  0,0511 50,8419 UK0012838 Thrislington 22,58  1,5075 54,6889 UK0012844 Lower Derwent Valley * 915,91  0,9306 53,8881 UK0012845 Oxford Meadows 265,89  1,2867 51,7769 UK0012863 Trotternish Ridge * 3 170,15  6,2333 57,5667 UK0012864 Beinn Iadain and Beinn na h'Uamha * 524,85  5,7833 56,6125 UK0012870 Rannoch Moor * 10 102,96  4,6933 56,6303 UK0012878 Drostre Bank * 12,66  3,3150 51,9719 UK0012882 Waveney and Little Ouse Valley Fens * 193,18 1,0183 52,3783 UK0012883 Holme Moor and Clean Moor * 7,58  3,2917 51,0253 UK0012884 Corsydd MÃ ´n/ Anglesey Fens * 467,19  4,2956 53,3125 UK0012885 Crymlyn Bog/ Cors Crymlyn * 299,45 3,0000  3,8883 51,6364 UK0012889 Cothill Fen * 43,55  1,3294 51,6956 UK0012890 Newham Fen 13,49  1,7328 55,5589 UK0012891 Tulach Hill and Glen Fender Meadows * 1 583,05  3,8667 56,7528 UK0012892 Norfolk Valley Fens * 616,21 0,8561 52,5267 UK0012894 Morrone Birkwood * 318,4  3,4250 56,9944 UK0012895 Ben Lawers * 5 027,59  4,2250 56,5542 UK0012897 Beinn Dearg * 13 848,93  4,8958 57,7944 UK0012900 Ben Lui * 2 059,5  4,8111 56,3944 UK0012901 Ben Heasgarnich * 2 780,01  4,6000 56,4875 UK0012902 Flanders Mosses * 1 073,58  4,2000 56,1583 UK0012907 Solway Mosses North * 652,6  3,2436 54,9253 UK0012912 Fenn's, Whixall, Bettisfield, Wem and Cadney Mosses * 949,2  2,7622 52,9225 UK0012915 Thorne Moor * 1 909,38  0,8975 53,6383 UK0012923 Border Mires, Kielder  Butterburn * 11 851,77  2,4978 55,3047 UK0012926 Berwyn a Mynyddoedd de Clwyd/ Berwyn and South Clwyd Mountains * 27 221,21  3,6072 52,8386 UK0012928 Elenydd * 8 609,42  3,7267 52,3192 UK0012929 Dartmoor * 23 165,77  3,9944 50,6603 UK0012935 North Harris * 13 132,01  6,9550 57,9917 UK0012942 Drumochter Hills * 9 445,56  4,1917 56,8667 UK0012945 Rhinog * 3 144,53  4,0050 52,8478 UK0012946 Eryri/ Snowdonia * 19 737,6  3,9533 53,1733 UK0012950 Ben Wyvis * 5 387,45  4,5500 57,6817 UK0012951 Ben Alder and Aonach Beag * 6 658,26  4,4972 56,8444 UK0012952 Meall na Samhna * 1 883,03  4,4653 56,4639 UK0012955 Creag Meagaidh * 6 144,58  4,5486 56,9625 UK0012956 Ben Nevis * 9 317,18  4,9500 56,7917 UK0012957 Beinn a'Ghlo * 8 084,76  3,7056 56,8347 UK0012958 Ardmeanach * 374,79  6,1611 56,4028 UK0012959 Glen Coe * 2 966,07  5,0167 56,6444 UK0012960 Lake District High Fells * 26 999,36  3,0808 54,6761 UK0012970 Oak Mere 68,82  2,6389 53,2058 UK0012977 Lismore Lochs * 108  5,5292 56,4986 UK0012983 Loch Watten 428,35  3,3278 58,4875 UK0012985 Llangorse Lake/ Llyn Syfaddan * 215,64  3,2644 51,9278 UK0012994 River Moidart * 15,69 3,75  5,7167 56,7819 UK0012995 River Borgie 32,72 14,23  4,2889 58,4917 UK0012996 River Kerry * 10,08 3,4  5,6500 57,6833 UK0013007 River Usk/ Afon Wysg * 1 007,71  3,0139 51,7958 UK0013010 Afon Tywi/ River Tywi 363,45  3,9114 51,9200 UK0013011 Ouse Washes 311,35 0,2058 52,4828 UK0013016 River Avon * 498,24  1,8233 51,1039 UK0013025 Solway Firth * 43 636,72  3,3367 54,9708 UK0013027 Morecambe Bay * 61 506,22  2,9617 54,1192 UK0013030 Severn Estuary/ MÃ ´r Hafren 73 715,4  2,9781 51,4686 UK0013031 Drigg Coast * 1 397,44  3,4297 54,3506 UK0013036 Flamborough Head 6 311,96  0,0769 54,1114 UK0013039 Luce Bay and Sands * 48 759,28  4,7500 54,7500 UK0013041 Invernaver * 294,54  4,2500 58,5225 UK0013042 Sands of Forvie * 734,05  1,9667 57,3333 UK0013043 Winterton  Horsey Dunes * 425,94 1,6897 52,7233 UK0013044 Barry Links * 789,67  2,7500 56,4792 UK0013045 St David's / Ty Ddewi 935,47  5,3031 51,9083 UK0013046 Glannau Ynys Gybi/ Holy Island Coast 464,27  4,6883 53,3017 UK0013047 Tintagel Marsland Clovelly Coast 2 429,84  4,5292 50,9825 UK0013055 Oldshoremore and Sandwood * 443,73  5,1000 58,4833 UK0013059 Dungeness * 3 223,56 0,9528 50,9189 UK0013076 Sefton Coast * 4 563,97  3,0850 53,5808 UK0013077 Sandwich Bay * 1 137,87 1,3775 51,3053 UK0013089 Clyde Valley Woods * 434,66  3,7972 55,7167 UK0013091 Ardgour Pinewoods * 1 647,32  5,3417 56,7958 UK0013104 Benacre to Easton Bavents Lagoons * 366,93 1,7103 52,3864 UK0013107 Thanet Coast 2 803,84 1,3758 51,3900 UK0013111 Plymouth Sound and Estuaries 6 402,03  4,1475 50,3350 UK0013112 Fal and Helford 6 387,8  5,1503 50,0917 UK0013114 Lundy 3 064,53  4,6678 51,1869 UK0013116 Pembrokeshire Marine/ Sir Benfro Forol * 138 069,45  5,6158 51,7264 UK0013117 Pen Llyn a'r Sarnau/ Lleyn Peninsula and the Sarnau * 146 023,48  4,3664 52,6914 UK0013141 Foinaven * 14 845,6  4,8472 58,4028 UK0013573 Loch Lomond Woods * 1 454,33  4,6792 56,2000 UK0013574 Mound Alderwoods * 297,33  4,0917 57,9639 UK0013575 Conon Islands * 120,11  4,4458 57,5583 UK0013577 The Broads * 5 889,66 1,6036 52,7353 UK0013584 Creag nan Gamhainn * 15,75  3,4042 57,2597 UK0013585 Cwm Cadlan 83,93  3,5053 51,7772 UK0013589 Stromness Heaths and Coast * 635,78  3,3500 59,0000 UK0013592 Lendalfoot Hills Complex * 1 309,71  4,8875 55,1914 UK0013594 Whitlaw and Branxholme 40,71  2,7939 55,5500 UK0013595 West Midlands Mosses * 184,18  1,9611 52,8511 UK0013597 Loch Maree Complex * 15 734,92  5,3944 57,6069 UK0013602 Caithness and Sutherland Peatlands * 143 538,7  3,9375 58,3361 UK0013618 Monadh Mor * 251,79  4,3694 57,5514 UK0013619 Pitmaduthy Moss * 121,78  4,0500 57,7736 UK0013658 Cotswold Beechwoods 585,85  2,1478 51,8186 UK0013690 Essex Estuaries 46 140,82 1,0436 51,7017 UK0013694 Isles of Scilly Complex 26 850,95  6,3431 49,9183 UK0013695 St Kilda 25 467,58  8,5833 57,8167 UK0013696 Wormley Hoddesdonpark Woods 335,53  0,0886 51,7356 UK0013697 Blean Complex 520,62 1,0286 51,3019 UK0014728 Coll Machair * 851,33  6,6583 56,5889 UK0014729 Rhidorroch Woods * 740,67  4,9667 57,8986 UK0014739 Strathglass Complex * 23 583,93  5,0167 57,3375 UK0014744 Tiree Machair * 785,46  6,9242 56,5219 UK0014749 Loch of Stenness * 791,87  3,2500 58,9958 UK0014774 Moor House  Upper Teesdale * 38 795,99  2,3122 54,7164 UK0014775 North Pennine Dales Meadows * 497,09  2,1067 54,6253 UK0014776 Craven Limestone Complex * 5 328,25  2,1164 54,1011 UK0014777 Morecambe Bay Pavements * 2 609,69  2,8600 54,2744 UK0014778 Asby Complex * 3 122,23  2,6206 54,4942 UK0014780 Orfordness  Shingle Street * 901,19 1,5614 52,0814 UK0014782 Fenland * 618,64 0,2789 52,3064 UK0014783 Tanat and Vyrnwy Bat Sites/ Safleoedd Ystlumod Tanat ac Efyrnwy 11,78  3,4133 52,8225 UK0014784 Usk Bat Sites/ Safleoedd Ystlumod Wysg * 1 686,4  3,1764 51,8239 UK0014787 Limestone Coast of South West Wales/ Arfordir Calchfaen de Orllewin Cymru * 1 594,53  5,0558 51,6306 UK0014788 Great Orme's Head/ Pen y Gogarth * 302,63  3,8536 53,3325 UK0014789 Coedydd Derw a Safleoedd Ystlumod Meirion/ Meirionnydd Oakwoods and Bat Sites * 2 813,7  3,8989 52,7950 UK0014790 Cors Caron * 862,03  3,9167 52,2567 UK0014791 Cors Fochno * 652,71  4,0158 52,5025 UK0014792 Rhos Goch * 67,65  3,1728 52,1275 UK0014793 Pembrokeshire Bat Sites and Bosherston Lakes/ Safleoedd Ystlum Sir Benfro a Llynnoedd Bosherston 122,44  4,9383 51,6211 UK0014794 Wye Valley and Forest of Dean Bat Sites/ Safleoedd Ystlumod Dyffryn Gwy a Fforest y Ddena 142,7  2,5725 51,7375 UK0016254 Isle of Wight Downs 461,8  1,4717 50,6689 UK0016372 North Meadow and Clattinger Farm 104,88  1,9792 51,6389 UK0016373 Chilmark Quarries 10,41  2,0364 51,0783 UK0016412 Cairngorms * 57 685,02  3,6542 57,0767 UK0016599 Ballynahone Bog * 243,24  6,6619 54,8231 UK0016603 Cuilcagh Mountain * 2 744,45  7,8047 54,2239 UK0016606 Garron Plateau * 4 650,07  6,0617 55,0031 UK0016607 Pettigoe Plateau * 1 264,32  8,0175 54,5194 UK0016608 Teal Lough * 198,22  6,8553 54,7347 UK0016609 Black Bog * 183,42  7,0153 54,6739 UK0016610 Garry Bog * 154,76  6,5278 55,1083 UK0016611 Fairy Water Bogs * 223,7  7,4733 54,6414 UK0016612 Murlough * 11 902,03  5,7833 54,2111 UK0016613 Magilligan * 1 058,22  6,9239 55,1761 UK0016614 Upper Lough Erne * 5 738,38  7,4944 54,2000 UK0016615 Eastern Mournes * 7 507,03  5,9656 54,1747 UK0016618 Strangford Lough * 15 398,54  5,5944 54,4444 UK0016619 Monawilkin 174,78  7,8611 54,4292 UK0016620 Derryleckagh 48,69  6,2861 54,1650 UK0016621 Magheraveely Marl Loughs * 58,78  7,2667 54,1892 UK0016622 Slieve Beagh * 1 884,68  7,1939 54,3481 UK0017068 The Vadills * 62,43  1,3875 60,2833 UK0017069 Papa Stour 2 076,69  1,6917 60,3333 UK0017070 Loch nam Madadh * 2 320,38  7,1556 57,6222 UK0017072 Berwickshire and North Northumberland Coast 65 045,5  1,6722 55,6539 UK0017073 Solent and Isle of Wight Lagoons * 36,24  1,1369 50,7750 UK0017074 Loch Roag Lagoons * 43,62  6,8750 58,2333 UK0017075 The Wash and North Norfolk Coast * 107 761,28 0,3181 52,9369 UK0017076 Chesil and the Fleet * 1 631,63  2,5228 50,6131 UK0017077 Lochs Duich, Long and Alsh Reefs 2 380,86  5,5750 57,2750 UK0017096 Faray and Holm of Faray 785,68  2,8250 59,2250 UK0017097 North Northumberland Dunes * 1 147,56  1,8003 55,6847 UK0017101 Obain Loch Euphoirt * 348,59  7,1917 57,5361 UK0019756 Bankhead Moss, Beith * 32,5  4,6333 55,7194 UK0019757 Black Loch Moss * 108,42  3,8333 55,9056 UK0019758 Blawhorn Moss * 109  3,7833 55,8944 UK0019759 Braehead Moss * 122,6  3,6583 55,7444 UK0019760 Coalburn Moss * 224,32  3,8639 55,6042 UK0019761 Cockinhead Moss * 48,4  4,6083 55,7028 UK0019762 Cranley Moss * 101,27  3,6750 55,7083 UK0019763 Dykeneuk Moss * 61,64  4,6306 55,6889 UK0019764 Red Moss * 75,86  3,7842 55,5183 UK0019765 Waukenwae Moss * 155,49  4,0983 55,7333 UK0019767 Reidside Moss * 87,17  2,6653 57,6000 UK0019768 North Shotts Moss * 53,36  3,7983 55,8306 UK0019771 Claish Moss and Kentra Moss * 1 013,78  5,7306 56,7417 UK0019772 Coladoir Bog * 155,46  5,9569 56,3972 UK0019773 Eilean na Muice Duibhe * 568,08  6,2639 55,5639 UK0019774 Feur Lochain * 376,18  6,3900 55,8389 UK0019775 Glac na Criche * 265,33  6,4361 55,8517 UK0019791 Carn nan Tri-Tighearnan * 4 151,29  3,9444 57,4306 UK0019793 Hascosay * 164,92  0,9875 60,6125 UK0019794 Inverasdale Peatlands * 1 264,57  5,7367 57,8433 UK0019795 East Mires and Lumbister * 620,32  1,1000 60,6392 UK0019796 Moidach More * 929,05  3,6083 57,4514 UK0019797 Ronas Hill  North Roe * 4 900,9  1,4167 60,5500 UK0019798 Sligachan Peatlands * 1 440,91  6,1725 57,2767 UK0019799 Tingon * 569,3  1,5333 60,5333 UK0019800 Turclossie Moss * 62,77  2,1925 57,6078 UK0019801 Flow of Dergoals * 170,18  4,7347 54,8833 UK0019802 Sound of Arisaig (Loch Ailort to Loch Ceann Traigh) 4 556,65  5,8708 56,8083 UK0019803 Sunart * 10 246,72  5,8083 56,6750 UK0019804 North Uist Machair * 3 048,54  7,3792 57,5333 UK0019806 Dornoch Firth and Morrich More * 8 700,53  4,0417 57,8500 UK0019807 Culbin Bar * 612,88  3,7750 57,6292 UK0019808 Moray Firth 151 347,17  3,7256 57,8169 UK0019811 River Spey * 5 729,48 776,6  3,5000 57,3708 UK0019812 Insh Marshes * 1 158,78  3,9667 57,0917 UK0019813 Kirkcowan Flow * 777,57  4,7361 55,0028 UK0019814 Kilhern Moss * 123,83  4,8083 54,9292 UK0019815 Lewis Peatlands * 27 945,59  6,3500 58,3556 UK0019816 Mointeach Scadabhaigh * 3 320,06  7,2750 57,5972 UK0019818 Mochrum Lochs * 178,99  4,6514 54,8489 UK0019820 Mointeach nan Lochain Dubha * 410,07  5,8542 57,2167 UK0019833 Duddon Mosses * 313,07  3,1928 54,2569 UK0019834 Roudsea Wood and Mosses * 470,45  3,0017 54,2178 UK0019838 North Norfolk Coast * 3 207,37 0,6106 52,9689 UK0019839 MÃ ²ine MhÃ ³r * 1 150,41  5,5181 56,0806 UK0019840 Endrick Water 239,11 40,52  4,4000 56,0556 UK0019841 Merrick Kells * 8 698,3  4,4458 55,1333 UK0019857 Dorset Heaths * 5 730,73  2,1600 50,6508 UK0019859 Peak District Dales * 2 326,33  1,7878 53,0914 UK0019861 Isle of Portland to Studland Cliffs 1 447,5  2,2261 50,6206 UK0019863 St Albans Head to Durlston Head * 287,22  1,9911 50,5922 UK0019864 Sidmouth to West Bay * 897,3  2,9544 50,7158 UK0019865 Breckland * 7 548,06 0,7450 52,5189 UK0019866 Rex Graham Reserve * 2,67 0,5508 52,3419 UK0019958 Morven and Mullachdubh * 916,76  3,0750 57,1250 UK0019959 Muir of Dinnet 415,76  2,8931 57,1014 UK0019978 Lower River Spey  Spey Bay * 652,6  3,1167 57,6700 UK0020019 Carmarthen Bay Dunes/ Twyni Bae Caerfyrddin * 1 206,32  4,4828 51,7392 UK0020020 Carmarthen Bay and Estuaries/ Bae Caerfyrddin ac Aberoedd * 66 101,16  4,3764 51,6667 UK0020021 Y Twyni o Abermenai i Aberffraw/ Abermenai to Aberffraw Dunes * 1 871,03  4,3728 53,1517 UK0020025 Glannau MÃ ´n: Cors heli / Anglesey Coast: Saltmarsh 1 058  4,4219 53,1617 UK0030030 Ballochbuie * 1 881,73  3,3183 56,9917 UK0030031 Barnack Hills and Holes * 23,27  0,4114 52,6278 UK0030032 River Derwent and Bassenthwaite Lake * 1 832,96  3,1422 54,5764 UK0030033 North Pennine Moors * 103 109,42  1,7900 54,1694 UK0030034 Burnham Beeches 382,76  0,6308 51,5600 UK0030035 Clints Quarry 12,03  3,3022 54,7092 UK0030036 Denby Grange Colliery Ponds 18,53  1,5906 53,6336 UK0030037 Devil's Dyke * 8,02 0,3589 52,2336 UK0030038 Dorset Heaths (Purbeck and Wareham) and Studland Dunes * 2 221,94  1,9658 50,6544 UK0030039 Eller's Wood and Sand Dale * 4,09  0,6833 54,2522 UK0030040 Exmoor Heaths * 10 705,87  3,6247 51,1644 UK0030041 Firth of Lorn 20 975,01  5,7167 56,2167 UK0030042 Glan-traeth * 14,1  4,3686 53,1733 UK0030043 Grimsthorpe 0,35  0,4692 52,7719 UK0030044 Kennet and Lambourn Floodplain * 114,47  1,5497 51,4314 UK0030045 Largalinny * 244,87  7,8867 54,4319 UK0030046 Afon Gwyrfai a Llyn Cwellyn 114,29  4,1708 53,0831 UK0030047 Lough Melvin * 516,43  8,1219 54,4272 UK0030048 Mendip Woodlands * 253,92  2,4217 51,2069 UK0030049 Morfa Harlech a Morfa Dyffryn 1 062,57  4,1292 52,8733 UK0030051 Mottey Meadows 43,87  2,2369 52,7175 UK0030052 North Somerset and Mendip Bats * 561,19  2,7464 51,2861 UK0030053 Orton Pit 141,24  0,2881 52,5344 UK0030054 Portholme 91,93  0,1842 52,3208 UK0030055 Rathlin Island 3 344,62  6,2167 55,3000 UK0030056 River Camel * 621,17 69,0000  4,7353 50,5042 UK0030057 River Ehen 24,39  3,4975 54,5153 UK0030058 Rook Clift * 10,82  0,8328 50,9569 UK0030059 Solent Maritime * 11 325,09  0,9278 50,7964 UK0030060 South Devon Shore Dock 341,01  3,7000 50,2125 UK0030061 South Wight Maritime 19 862,71  1,3475 50,5914 UK0030063 Wast Water 286,21  3,2892 54,4439 UK0030064 Lower Bostraze and Leswidden * 2,33  5,6603 50,1206 UK0030065 Newlyn Downs * 115,71  5,0442 50,3489 UK0030066 Strathy Point 203,58  4,0375 58,5911 UK0030067 South-East Islay Skerries 1 498,3  6,0611 55,6528 UK0030068 Fardrum and Roosky Turloughs * 43,1  7,7222 54,4000 UK0030069 Sanday 10 971,65  2,5000 59,2833 UK0030070 Cernydd Carmel * 361,14  4,0433 51,8256 UK0030071 Aberbargoed Grasslands 39,78  3,2097 51,6850 UK0030072 Sugar Loaf Woodlands 173,84  3,0231 51,8433 UK0030073 Achnahaird * 21,37  5,3639 58,0667 UK0030074 Afonydd Cleddau/ Cleddau Rivers * 750,73  4,9969 51,8844 UK0030075 Afon Eden  Cors Goch Trawsfynydd * 284,29  3,9000 52,8261 UK0030076 Alde, Ore and Butley Estuaries 1 561,53 1,5689 52,1017 UK0030077 Altnaharra 68,93  4,4250 58,2847 UK0030078 Alyn Valley Woods/ Coedwigoedd Dyffryn Alun * 168,3  3,2014 53,1586 UK0030079 Ardnamurchan Burns 24,98 9,49  6,1917 56,7167 UK0030080 Ashdown Forest 2 729 0,0706 51,0558 UK0030081 Abhainn Clais An Eas and Allt a'Mhuilinn 0,9 2,76  5,2583 58,1333 UK0030082 Aston Rowant 127,75  0,9486 51,6683 UK0030083 Banagher Glen * 87,77  6,9528 54,8836 UK0030084 Bann Estuary * 347,94  6,7492 55,1675 UK0030085 Baston Fen 2,2  0,3169 52,7392 UK0030086 Beast Cliff  Whitby (Robin Hood's Bay) 260,2  0,5172 54,4139 UK0030087 Bee's Nest and Green Clay Pits 14,76  1,6414 53,0867 UK0030088 Berriedale and Langwell Waters 57,62 44,63  3,5194 58,1944 UK0030089 Binevenagh * 90,79  6,9247 55,1206 UK0030090 Blackmill Woodlands 71,01  3,5442 51,5614 UK0030091 Blackstone Point 7,38  4,0569 50,2967 UK0030092 Blaen Cynon * 66,83  3,5281 51,7483 UK0030093 Walton Moss * 285,89  2,7750 54,9906 UK0030094 Borders Woods * 53,23  2,6625 55,5806 UK0030095 Bracket's Coppice 53,66  2,6875 50,8606 UK0030096 Brecon Beacons/ Bannau Brycheiniog 269,67  3,4169 51,8800 UK0030097 Breen Wood * 36,01  6,2381 55,1378 UK0030098 Breney Common and Goss and Tregoss Moors 816,01  4,8825 50,4022 UK0030099 Broubster Leans 172,76  3,6528 58,5278 UK0030100 Brown Moss 32,03  2,6533 52,9497 UK0030101 Buchan Ness to Collieston * 207,52  1,8083 57,4389 UK0030102 Burrow Head 244,22  4,4000 54,6917 UK0030103 Butser Hill * 238,66  0,9800 50,9717 UK0030104 Cadair Idris * 3 785,05  3,9183 52,7011 UK0030105 Caeau Mynydd Mawr 25,06  4,0658 51,7892 UK0030106 Calf Hill and Cragg Woods * 34,43  2,6981 54,0467 UK0030107 Cannock Chase 1 236,93  2,0267 52,7664 UK0030108 Cape Wrath 1 015,21  4,9272 58,6044 UK0030109 Cardiff Beech Woods * 115,62  3,2706 51,5339 UK0030110 Carn  Glenshane Pass * 1 938,78  6,7711 54,9089 UK0030111 Carsegowan Moss * 49,49  4,4500 54,9000 UK0030112 Cawdor Wood * 161,6  3,9250 57,5139 UK0030113 Glaswelltiroedd Cefn Cribwr/ Cefn Cribwr Grasslands 58,35  3,6281 51,5350 UK0030114 Bae Cemlyn/ Cemlyn Bay * 43,43  4,5111 53,4117 UK0030115 Cerne and Sydling Downs 369,08  2,4683 50,8167 UK0030116 Cladagh (Swanlinbar) River 28,3  7,6306 54,2192 UK0030117 Coed Cwm Einion * 21,01  3,9306 52,5344 UK0030118 Coedydd Aber * 346,2  4,0014 53,2222 UK0030119 Coedydd Llawr-y-glyn 100,68  3,5808 52,5011 UK0030120 Coille MhÃ ³r 311,23  5,6347 57,3111 UK0030121 Corsydd Eifionydd * 144,32  4,2958 53,0056 UK0030122 Coyles of Muick * 135,16  3,1083 57,0083 UK0030123 Craighall Gorge * 53,59  3,3458 56,6194 UK0030124 Coedwigoedd Penrhyn Creuddyn/ Creuddyn Peninsula Woods * 118,86  3,8058 53,2947 UK0030125 Upper Strathearn Oakwoods 152,48  3,8650 56,3439 UK0030126 Cumbrian Marsh Fritillary Site 22,96  2,9322 54,7592 UK0030127 Cwm Clydach Woodlands / Coedydd Cwm Clydach 28,81  3,1500 51,8039 UK0030128 Cwm Doethie  Mynydd Mallaen 4 122,29  3,8303 52,0967 UK0030129 Dam Wood 18,98  4,2694 57,5833 UK0030130 Dawlish Warren * 58,84  3,4358 50,6031 UK0030131 Dee Estuary/ Aber Dyfrdwy * 15 805,89  3,2161 53,3283 UK0030132 Deeside and Buckley Newt Sites * 207,52  3,0617 53,2031 UK0030133 Dew's Ponds 6,74 1,5006 52,2919 UK0030134 Dinnet Oakwood 19,73  2,8833 57,0694 UK0030135 Dixton Wood 13,14  2,0306 51,9797 UK0030136 Dogden Moss * 156,73  2,5028 55,7375 UK0030138 Duncton to Bignor Escarpment 214,47  0,6269 50,9139 UK0030139 Dunraven Bay 6,47  3,6025 51,4422 UK0030140 Durham Coast * 393,63  1,2928 54,7589 UK0030141 Coedydd Nedd a Mellte * 378,18  3,5672 51,7722 UK0030142 Arnecliff and Park Hole Woods 52,49  0,7878 54,4333 UK0030143 East Caithness Cliffs 442,64  3,3392 58,2803 UK0030144 Gweunydd Blaencleddau * 150,11  4,6853 51,9533 UK0030145 Coetiroedd Cwm Elan/ Elan Valley Woodlands * 439,53  3,5789 52,2622 UK0030146 Coedwigoedd Dyffryn Elwy/ Elwy Valley Woods * 83,01  3,4664 53,2097 UK0030147 Emer Bog 37,5  1,4383 50,9900 UK0030148 Exmoor and Quantock Oakwoods * 1 895,17  3,5825 51,1839 UK0030149 Fair Isle 561,27  1,5333 59,5333 UK0030150 Fens Pools 20,4  2,1178 52,4967 UK0030151 Ford Moss * 61,14  2,0475 55,6328 UK0030152 Dun Moss and Forest of Alyth Mires * 469,96  3,3450 56,7000 UK0030153 Galloway Oakwoods 355,1  4,5292 55,0083 UK0030154 Glen Beasdale 507,32  5,7417 56,8944 UK0030155 Glen Creran Woods * 703,88  5,2486 56,5667 UK0030156 Glenartney Juniper Wood 101,74  4,0014 56,3375 UK0030157 Gower Ash Woods/ Coedydd Ynn Gwyr * 233,15  4,0597 51,5747 UK0030158 Granllyn 20,99  3,1503 52,6950 UK0030159 Green Hill of Strathdon 640,77  3,1333 57,2333 UK0030160 Grogwynion 42,11  3,8947 52,3300 UK0030161 Mwyngloddiau Fforest Gwydir/ Gwydyr Forest Mines 39,75  3,8014 53,1039 UK0030162 Hackpen Hill 35,83  1,4919 51,5594 UK0030163 Halkyn Mountain/ Mynydd Helygain * 610,36  3,2047 53,2350 UK0030164 Hartslock Wood * 34,24  1,1075 51,5058 UK0030165 Hastings Cliffs 183,72 0,6522 50,8686 UK0030166 Hatfield Moor 1 363,55  0,9439 53,5436 UK0030167 Helbeck and Swindale Woods * 136,38  2,3339 54,5422 UK0030168 Hestercombe House 0,08  3,0842 51,0519 UK0030169 Hollymount * 49,95  5,7497 54,3219 UK0030170 Humber Estuary * 36 657,15  0,7347 53,5892 UK0030171 Inverpolly * 11 877,32  5,1833 58,0639 UK0030172 Isle of May 356,75  2,5736 56,1903 UK0030173 Johnstown Newt Sites 69,61  3,0283 53,0122 UK0030174 Keltneyburn * 31,73  3,9889 56,6297 UK0030175 Kennet Valley Alderwoods * 56,77  1,4275 51,4044 UK0030176 Kinloch and Kyleakin Hills * 5 266,96  5,7292 57,2167 UK0030177 Kippenrait Glen * 61,56  3,9472 56,1750 UK0030178 Kirk Deighton 4,03  1,3964 53,9453 UK0030179 Ladder Hills * 4 357,94  3,2486 57,2167 UK0030180 Lecale Fens 40,87  5,7708 54,2767 UK0030181 Ledmore Wood 93,37  4,2500 57,8750 UK0030182 Eileanan agus Sgeiran Lios mÃ ³r 1 139,62  5,4375 56,5681 UK0030183 Little Gruinard River 1 177,98 69,68  5,4417 57,7583 UK0030184 Little Wittenham 68,76  1,1733 51,6314 UK0030185 Llwyn * 22,1  3,3711 53,1669 UK0030186 Llyn Dinam 36,69  4,5342 53,2664 UK0030187 Corsydd Llyn/ Lleyn Fens * 283,68  4,5092 52,9003 UK0030188 Loch a'Phuill 151,17  6,9417 56,4694 UK0030189 Loch Achnacloich 20,09  4,2417 57,7333 UK0030190 Loch Creran 1 226,39  5,3417 56,5322 UK0030191 Loch Fada 80,34  6,2083 56,0833 UK0030192 Loch Laxford 1 221,33  5,0847 58,4022 UK0030193 Loch of Isbister 105  3,3000 59,0944 UK0030194 Loch of Wester 69,66  3,1639 58,5194 UK0030195 Loch Ruthven 201,15  4,2800 57,3317 UK0030196 Loch Ussie 102,62  4,5000 57,5750 UK0030197 Lower Findhorn Woods * 181,43  3,6667 57,5500 UK0030198 Lyppard Grange Ponds 1,09  2,1769 52,1981 UK0030199 Main Valley Bogs * 186,2  6,3833 55,0122 UK0030200 Manchester Mosses 172,81  2,4656 53,4711 UK0030202 Y Fenai a Bae Conwy/ Menai Strait and Conwy Bay 26 482,67  4,0550 53,2344 UK0030203 Mendip Limestone Grasslands * 417,47  2,8592 51,2967 UK0030204 Methven Moss * 83,7  3,6028 56,3917 UK0030205 Migneint Arenig Dduallt * 19 968,23  3,7822 52,9772 UK0030206 Mingarry Burn 4,25 3,77  6,1792 56,6111 UK0030208 Moffat Hills * 2 891,92  3,3333 55,4083 UK0030209 Loch Moidart and Loch Shiel Woods * 1 756,77  5,5667 56,8097 UK0030210 Monadhliath * 10 671,11  4,2722 57,0861 UK0030211 Moneygal Bog * 155,79  7,6303 54,7419 UK0030212 Moninea Bog * 44,74  7,5425 54,1417 UK0030213 Montgomery Canal 55,89  3,1156 52,6825 UK0030214 Montiaghs Moss 151,28  6,3147 54,5253 UK0030215 Moorfoot Hills * 8 498,99  3,0167 55,7069 UK0030216 Mortlach Moss 12,02  2,8306 57,4917 UK0030217 Morvern Woods * 1 927,49  5,6472 56,5167 UK0030218 Airds Moss * 1 359,33  4,1972 55,5028 UK0030219 Mull Oakwoods 1 401,89  5,6800 56,4056 UK0030220 Mull of Galloway 136,39  4,9000 54,6417 UK0030221 Mynydd Epynt * 40,12  3,6283 52,0472 UK0030222 Nene Washes 88,19  0,0783 52,5728 UK0030223 Ness Woods * 847,12  4,5917 57,1917 UK0030224 North Antrim Coast * 314,59  6,3933 55,2325 UK0030225 North Downs Woodlands * 287,58 0,4036 51,3400 UK0030226 North Fetlar 1 581,93  0,8556 60,6167 UK0030227 North Pembrokeshire Woodlands/ Coedydd Gogledd Sir Benfro * 315,68  4,8464 51,9747 UK0030228 North York Moors * 44 082,25  0,9042 54,4092 UK0030229 North West Pembrokeshire Commons/ Comins Gogledd Orllewin Sir Benfro 248,89  5,2339 51,9006 UK0030230 Ascrib, Isay and Dunvegan 2 584,99  6,6389 57,5139 UK0030231 Ardvar and Loch a'Mhuilinn Woodlands 805,99  5,0847 58,2500 UK0030232 Overstrand Cliffs 30,02 1,3250 52,9231 UK0030233 Owenkillew River * 213,46  7,1322 54,7278 UK0030234 Ox Close * 141,25  2,0244 54,3081 UK0030235 Paston Great Barn 0,95 1,4494 52,8572 UK0030236 Peatlands Park * 207,3  6,5986 54,4883 UK0030237 Peter's Pit 28,3 0,4656 51,3378 UK0030238 Phoenix United Mine and Crow's Nest 48,72  4,4478 50,5239 UK0030239 Pitkeathly Mires 61,49  3,4444 56,3125 UK0030240 Turflundie Wood 86,36  3,3000 56,3139 UK0030241 Polruan to Polperro 213,39  4,5842 50,3311 UK0030242 Quants 20,29  3,1589 50,9531 UK0030243 Rassal * 1 017,19  5,5517 57,4375 UK0030244 Rea's Wood and Farr's Bay * 41,81  6,2281 54,7072 UK0030245 Rhos Talglas 53,55  4,1217 52,2506 UK0030246 Richmond Park 846,68  0,2744 51,4408 UK0030247 Rinns of Islay 1 149,7  6,4167 55,7639 UK0030248 River Axe 25,78  3,0392 50,7592 UK0030249 River Bladnoch 300,02 143,57  4,5833 54,9083 UK0030250 River Clun 14,93  2,8917 52,3728 UK0030251 River Dee * 2 446,82 571,2  3,0750 57,0556 UK0030252 River Dee and Bala Lake/ Afon Dyfrdwy a Llyn Tegid * 1 308,93 175,7  2,8611 53,0472 UK0030253 River Derwent 411,23  0,9278 53,9175 UK0030254 River Evelix 20,17 19,06  4,1194 57,8958 UK0030255 Langavat 1 459,64 88,9  6,7500 58,0833 UK0030256 River Kent 109,12  2,7567 54,3506 UK0030257 River Lambourn 27,27  1,4269 51,4619 UK0030258 River Mease 21,86  1,6156 52,6997 UK0030259 River Moriston * 194,53 31,98  4,8167 57,1722 UK0030260 River Naver 1 066,66 127,63  4,3417 58,3069 UK0030261 River Oykel 960,42 211,65  4,7333 57,9722 UK0030262 River South Esk 478,62 167,59  2,9167 56,7028 UK0030263 River Teith * 1 312,4 143,76  4,2875 56,2833 UK0030264 River Thurso 355,58 114,04  3,4667 58,4222 UK0030265 Rixton Clay Pits 13,99  2,4753 53,4064 UK0030266 Rochdale Canal 25,55  2,1611 53,5306 UK0030267 Roman Wall Loughs 684,26  2,3517 55,0194 UK0030268 Rostrevor Wood 16,63  6,1872 54,0911 UK0030270 Saltfleetby Theddlethorpe Dunes and Gibraltar Point * 960,2 0,2258 53,3911 UK0030271 Clogwyni Pen Llyn/ Seacliffs of Lleyn 1 048,4  4,6464 52,8000 UK0030272 Shelforkie Moss * 111,37  3,8417 56,2667 UK0030273 Sullom Voe * 2 698,55  1,3097 60,4639 UK0030274 Shingle Islands * 77,9  3,6639 56,6417 UK0030275 Shortheath Common * 58,94  0,8939 51,1236 UK0030276 Skipwith Common 295,2  0,9975 53,8278 UK0030277 Slieve Gullion 612,13  6,4350 54,1278 UK0030280 South Pennine Moors * 64 983,13  1,7831 53,4603 UK0030281 St Abb's Head to Fast Castle 127,52  2,1958 55,9194 UK0030282 St Austell Clay Pits * 0,61  4,7811 50,3600 UK0030283 Stodmarsh * 564,64 1,1725 51,3064 UK0030284 Strensall Common 569,63  1,0058 54,0297 UK0030285 Subberthwaite, Blawith and Torver Low Commons 1 865,17  3,1231 54,2964 UK0030286 Tarbert Woods 1 595,97  5,5750 55,7833 UK0030287 Tayvallich Juniper and Coast 1 213,47  5,6681 55,9806 UK0030288 Threepwood Moss * 53,29  2,7667 55,6750 UK0030289 Treshnish Isles 1 962,66  6,4067 56,5000 UK0030290 Trossachs Woods 374,95  4,4208 56,2361 UK0030291 Turmennan 14,83  5,7142 54,3794 UK0030292 Tweed Estuary 155,93  2,0111 55,7711 UK0030293 Tyne and Nent 36,84  2,4433 54,7969 UK0030294 Tynron Juniper Wood 6,67  3,8431 55,2139 UK0030295 Ullswater Oakwoods * 123,41  2,9278 54,5075 UK0030296 Upper Ballinderry River * 58,8  6,8625 54,6556 UK0030297 Upper Nithsdale Woods * 98,38  3,8667 55,3569 UK0030298 Urquhart Bay Wood * 46,03  4,4417 57,3333 UK0030299 West Dorset Alder Woods * 329,29  2,6550 50,7683 UK0030300 West Fermanagh Scarplands * 2 270,35  7,8692 54,3903 UK0030301 Wimbledon Common 348,31  0,2344 51,4322 UK0030302 Witherslack Mosses * 486,53  2,8331 54,2358 UK0030303 Wolf Island Bog * 118,02  6,5622 54,9111 UK0030304 Woolmer Forest 666,68  0,8503 51,0856 UK0030305 Yerbeston Tops 18,81  4,8167 51,7547 UK0030306 Yewbarrow Woods * 112,89  3,0028 54,2761 UK0030307 Rigg  Bile * 500,89  6,1444 57,4611 UK0030310 South Solway Mosses * 1 962,36  3,2433 54,9258 UK0030311 Firth of Tay & Eden Estuary * 15 412,53  2,9500 56,3667 UK0030312 River Tay 9 497,72 837,11  4,0833 56,5667 UK0030313 Peeswit Moss * 52,98  3,0500 55,7833 UK0030314 Raeburn Flow * 63,96  3,1000 54,9528 UK0030315 Red Moss of Netherley * 92,53  2,2333 57,0361 UK0030316 West Fannyside Moss * 33,83  3,9181 55,9333 UK0030317 Darwin Mounds 137 726  7,2167 59,7583 UK0030318 Aughnadarragh Lough 12,8  5,7744 54,4625 UK0030319 Ballykilbeg 37,59  5,7758 54,2944 UK0030320 River Foyle and Tributaries 770,12 120,0000  7,4517 54,7361 UK0030321 Cranny Bogs * 78,9  7,3436 54,5233 UK0030322 Curran Bog * 183,31  6,6425 54,7997 UK0030323 Dead Island Bog * 54,56  6,5475 54,8875 UK0030324 Deroran Bog * 75,46  7,1878 54,5881 UK0030325 Tonnagh Beg Bog * 55,6  7,3628 54,4867 UK0030326 Tully Bog * 35,99  7,3497 54,6258 UK0030328 Briddlesford Copses * 167,22  1,2208 50,7106 UK0030329 Crowdy Marsh 92,65  4,6144 50,6206 UK0030330 Dover to Kingsdown Cliffs * 183,85 8,0000 1,3825 51,1439 UK0030331 Eversden and Wimpole Woods 66,48  0,0347 52,1589 UK0030332 Fen Bog 27,49  0,6897 54,3653 UK0030333 Harbottle Moors 936,3  2,1469 55,3311 UK0030334 Mottisfont Bats 196,88  1,5581 51,0478 UK0030335 Naddle Forest * 360,89  2,7808 54,5225 UK0030336 Simonside Hills * 2 082,6  2,0289 55,2672 UK0030337 Singleton and Cocking Tunnels 2,45  0,7586 50,9217 UK0030338 Parkgate Down * 6,94 1,1028 51,1711 UK0030339 Tarn Moss 17,03  2,9292 54,6386 UK0030340 TrÃ igh na Berie * 153,75  6,9283 58,2131 UK0030341 Oronsay * 340,07  6,2500 56,0117 UK0030342 Fannich Hills * 9 637,96  4,9917 57,6931 UK0030343 Beinn Bhan 4 181,32  5,6683 57,4389 UK0030344 Onich to North Ballachulish Woods * 619,06  5,1850 56,7122 UK0030346 Glen Shira 65,34  5,0094 56,2978 UK0030347 Slochd 91,78  3,9581 57,3167 UK0030348 The Maim 484,58  3,2083 57,0667 UK0030349 Crookhill Brick Pit 4,71  2,5044 50,6164 UK0030350 Holnest 54,94  2,4747 50,8944 UK0030352 Dogger Bank 1 233 115 2,2189 54,8575 UK0030353 Haig Fras 48 103  7,7800 50,2503 UK0030354 Scanner Pockmark 335 0,9711 58,2853 UK0030355 Wyville Thomson Ridge 173 995  6,7150 59,9736 UK0030356 Garron Point * 15,58  2,1689 56,9833 UK0030357 Braemar Pockmarks 518 1,4761 58,9867 UK0030358 North Norfolk Sandbanks and Saturn Reef 360 341 2,1208 53,3747 UK0030359 Stanton Banks 81 727  7,9078 56,2347 UK0030360 River Roe and Tributaries 407,6 87,0000  6,9289 54,9947 UK0030361 River Faughan and Tributaries 293,27 62,03  7,1992 54,9236 UK0030362 Bolton Fell Moss * 374,74  2,7981 55,0114 UK0030363 North West Rockall Bank 436 526  14,1678 57,7097 UK0030364 East Mingulay 11 511  7,4058 56,7889 UK0030365 Red Bay 965,54  6,0236 55,1144 UK0030366 Arun Valley 487,49  0,5281 50,9186 UK0030367 Pevensey Levels 3 585,38 0,3506 50,8525 UK0030368 Bassurelle Sandbank 6 709 1,0064 50,5931 UK0030369 Haisborough, Hammond and Winterton 146 759 1,9661 52,8408 UK0030370 Inner Dowsing, Race Bank and North Ridge 84 514 0,7206 53,2572 UK0030371 Margate and Long Sands 64 914 1,3700 51,5653 UK0030372 Lyme Bay and Torbay 31 248  2,9697 50,6511 UK0030373 Start Point to Plymouth Sound & Eddystone 34 076,13  3,9836 50,2100 UK0030374 Lizard Point 13 988  5,2558 49,9675 UK0030375 Lands End and Cape Bank 30 172  5,8247 50,2014 UK0030376 Shell Flat and Lune Deep 10 565  3,2039 53,8639 UK0030379 Pisces Reef Complex 873  5,2519 54,1478 UK0030380 Wight-Barfleur Reef 137 344  1,4736 50,2778 UK0030381 Croker Carbonate Slabs 6 591  5,2381 53,4725 UK0030382 Studland to Portland 33 191,09  2,1675 50,5547 UK0030383 Skerries and Causeway 10 862  6,5967 55,2425 UK0030384 The Maidens 7 461,36  5,7519 54,9436 UK0030385 Pobie Bank Reef 96 575  0,2931 60,5297 UK0030386 Solan Bank Reef 85 593  5,0800 59,0008 UK0030387 Anton Dohrn Seamount 142 861  11,0232 57,2146 UK0030389 East Rockall Bank 369 489  12,9100 57,6544